EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT
dated as of November 13, 2012,
among
ALON USA ENERGY, INC.,
ALON USA PARTNERS, LP,
and
CERTAIN OTHER SUBSIDIARIES OF ALON USA ENERGY, INC.,
as Guarantors,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
________________________________________________________


CREDIT SUISSE SECURITIES (USA) LLC
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents
________________________________________________________
$450,000,000 Term Loan Facility
________________________________________________________
[CS&M Ref. No. 4020-804]



[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION    1

1.1.
Definitions    1

1.2.
Accounting Terms; Pro Forma Calculations    60

1.3.
Interpretation, Etc    61

1.4.
Classification of Loans and Borrowings    61

SECTION 2.
LOANS    62

2.1.
Term Loans    62

2.2.
Pro Rata Shares; Obligations Several; Availability of Funds    63

2.3.
Use of Proceeds    63

2.4.
Evidence of Debt; Register; Notes    63

2.5.
Interest on Loans    64

2.6.
Conversion/Continuation    65

2.7.
Default Interest    66

2.8.
Fees    66

2.9.
Scheduled Installments; Repayment on Maturity Date    67

2.10.
Voluntary Prepayments/Commitment Reductions    67

2.11.
Mandatory Prepayments/Commitment Reductions    69

2.12.
Application of Prepayments; Waivable Mandatory Prepayments    75

2.13.
General Provisions Regarding Payments    76

2.14.
Ratable Sharing    77

2.15.
Making or Maintaining Eurodollar Rate Loans    77

2.16.
Increased Costs; Capital Adequacy    79

2.17.
Taxes; Withholding, Etc    80

2.18.
Obligation to Mitigate    84

2.19.
Replacement of Lenders    84

2.20.
Extension Offers    85

2.21.
Refinancing Facilities    86

2.22.
Change of Control Put    87

SECTION 3.
CONDITIONS PRECEDENT    89

3.1.
Closing Date    89

3.2.
Each Credit Extension    92

SECTION 4.
REPRESENTATIONS AND WARRANTIES    92

4.1.
Organization; Requisite Power and Authority; Qualification    92

4.2.
Equity Interests and Ownership    93

4.3.
Due Authorization    93

4.4.
No Conflict    93

4.5.
Governmental Approvals    94

4.6.
Binding Obligation    94

4.7.
Financial Statements; Projections    94


i
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






4.8.
No Material Adverse Effect; Certain Transactions    95

4.9.
Adverse Proceedings    95

4.10.
Payment of Taxes    96

4.11.
Properties    96

4.12.
Environmental Matters    98

4.13.
Material Contracts    98

4.14.
No Defaults    98

4.15.
Governmental Regulation    98

4.16.
Federal Reserve Regulations; Exchange Act    99

4.17.
Employee Matters    99

4.18.
Employee Benefit Plans    99

4.19.
Solvency    100

4.20.
Compliance with Laws    100

4.21.
Disclosure    100

4.22.
Collateral Matters    101

4.23.
Insurance    102

4.24.
Senior Indebtedness    102

4.25.
PATRIOT Act, Etc    102

4.26.
MLP Intercompany Agreements    102

SECTION 5.
AFFIRMATIVE COVENANTS    103

5.1.
Financial Statements and Other Reports    103

5.2.
Existence    107

5.3.
Payment of Taxes and Claims    107

5.4.
Maintenance of Properties    108

5.5.
Insurance    108

5.6.
Books and Records; Inspections    111

5.7.
Lenders Meetings    111

5.8.
Compliance with Laws    111

5.9.
Environmental    111

5.10.
Subsidiaries    112

5.11.
Additional Collateral    112

5.12.
Further Assurances    112

5.13.
Maintenance of Ratings    113

5.14.
Post-Closing Matters    113

5.15.
Casualty and Condemnation    113

SECTION 6.
NEGATIVE COVENANTS    114

6.1.
Indebtedness    114

6.2.
Liens    116

6.3.
No Further Negative Pledges    118

6.4.
Restricted Junior Payments    119

6.5.
Restrictions on Subsidiary Distributions    121

6.6.
Investments    123

6.7.
Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries    126

6.8.
Sales and Leasebacks    128


ii
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






6.9.
Transactions with Affiliates    128

6.10.
Conduct of Business    129

6.11.
Hedge Agreements    130

6.12.
Amendments or Waivers of Organizational Documents and Certain Agreements    130

6.13.
Fiscal Year    130

6.14.
Alon Krotz Credit Party Date    131

SECTION 7.
GUARANTEE    131

7.1.
Guarantee of the Obligations    131

7.2.
Indemnity by the Borrower; Contribution by the Guarantors    131

7.3.
Liability of Guarantors Absolute    132

7.4.
Waivers by the Guarantors    134

7.5.
Guarantors’ Rights of Subrogation, Contribution, Etc    135

7.6.
Continuing Guarantee    135

7.7.
Authority of the Guarantors or the Borrower    135

7.8.
Financial Condition of the Credit Parties    136

7.9.
Bankruptcy, Etc    136

SECTION 8.
EVENTS OF DEFAULT    137

8.1.
Events of Default    137

SECTION 9.
AGENTS    140

9.1.
Appointment of Administrative Agent and Collateral Agent    140

9.2.
Powers and Duties    140

9.3.
General Immunity    141

9.4.
Agents Entitled to Act in Individual Capacity    143

9.5.
Lenders’ Representations, Warranties and Acknowledgments    143

9.6.
Right to Indemnity    144

9.7.
Successor Administrative Agent and Collateral Agent    145

9.8.
Collateral Documents and Obligations Guarantee    146

9.9.
Withholding Taxes    149

9.10.
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim    149

9.11.
Permitted Intercreditor Agreements    150

SECTION 10.
MISCELLANEOUS    152

10.1.
Notices    152

10.2.
Expenses    154

10.3.
Indemnity    155

10.4.
Set-Off    156

10.5.
Amendments and Waivers    156

10.6.
Successors and Assigns; Participations    161

10.7.
Independence of Covenants    168

10.8.
Survival of Representations, Warranties and Agreements    168

10.9.
No Waiver; Remedies Cumulative    168

10.10.
Marshalling; Payments Set Aside    168

10.11.
Severability    169


iii
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






10.12.
Independent Nature of Lenders’ Rights    169

10.13.
Headings    169

10.14.
APPLICABLE LAW    169

10.15.
CONSENT TO JURISDICTION    169

10.16.
WAIVER OF JURY TRIAL    170

10.17.
Confidentiality    171

10.18.
Usury Savings Clause    172

10.19.
Counterparts    172

10.20.
Effectiveness; Entire Agreement    172

10.21.
PATRIOT Act    173

10.22.
Electronic Execution of Assignments    173

10.23.
No Fiduciary Duty    173

10.24.
Permitted Intercreditor Agreement Legends    173

SECTION 11.
DROP DOWN DATE TRANSACTIONS    174

11.1.
Drop Down Date Transactions    174

11.2.
Conditions Precedent to Drop Down Date    176




iv
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






SCHEDULES:    1.1(a)    Closing Date Material Real Estate Assets
1.1(b)    Closing Date Unrestricted Subsidiaries
1.1(c)    Terminal Properties
2.1    Commitments
4.2    Equity Interests and Ownership as of the Closing Date
4.11(b)(i)        Owned Real Estate Assets
4.11(b)(ii)    Leased Real Estate Assets
4.11(b)(iii)    Pipeline Assets
4.11(b)(iv)    Leases
4.13    Material Contracts
4.17    Employee Matters
4.18    ERISA Matters
4.23    Insurance
5.5    Insurance Requirements
6.1    Indebtedness
6.2    Liens
6.3    Negative Pledges
6.5(a)    Restrictions on Subsidiary Distributions
6.5(b)    MLP Distribution Policy
6.6    Investments
6.9    Affiliate Transactions
10.1    Notices
11.2(f)    Equity Interests and Ownership as of the Drop Down Date
11.2(h)    Drop Down Date MLP Intercompany Agreements
EXHIBITS:    A    Alon Assets Guarantee
B-1    Affiliated Lender Assignment Agreement
B-2    Assignment Agreement
C    Closing Date Certificate
D    Compliance Certificate
E    Conversion/Continuation Notice
F    Counterpart Agreement
G    Drop Down Date Certificate
H    Funding Notice
I    Intercompany Note    
J    MLP Credit Agreement
K-1
MLP Intercompany Agreement Consent for the Administrative     Agent under the
MLP Credit Agreement

K-2
MLP Intercompany Agreement Consent for the Administrative     Agent

L    Permitted Intercreditor Agreement
M    Pledge and Security Agreement
N    Reaffirmation Agreement
O-1    Closing Date Solvency Certificate
O-2    Drop Down Date Solvency Certificate

v
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






P    Specified Hedge Obligations Designation Certificate
Q    Supplemental Collateral Questionnaire
R-1
Form of U.S. Tax Certificate for Non-US Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

R-2
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

R-3
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

R-4
Form of U.S. Tax Certificate for Non-US Lenders that are Partnerships for U.S.
Federal Income Tax Purposes










vi
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






CREDIT AND GUARANTY AGREEMENT dated as of November 13, 2012, among ALON USA
ENERGY, INC., a Delaware corporation (the “Borrower”), ALON USA PARTNERS, LP, a
Delaware limited partnership (the “Partnership”), and CERTAIN OTHER SUBSIDIARIES
OF THE BORROWER party hereto, as Guarantors, the LENDERS party hereto and CREDIT
SUISSE AG (“Credit Suisse”), as Administrative Agent and Collateral Agent.
The Lenders have agreed to extend a secured term loan facility to the Borrower
consisting of Tranche B Term Loans in an aggregate principal amount of up to
$450,000,000.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
1.1.    Definitions. As used in this Agreement (including the recitals hereto),
the following terms have the meanings specified below:
“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition and all other payments by the Borrower or any
Restricted Subsidiary to the transferor or one or more Affiliates thereof in
exchange for, as part of or in connection with such Acquisition, whether paid in
cash or by exchange of Equity Interests or of other property and whether payable
at or prior to the consummation of such Acquisition or deferred for payment at
any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and including any and all payments representing
any assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of the Person or assets acquired.
“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the Interest Rate Determination Date for such Interest Period by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period or (ii) to the extent that an interest rate is not
ascertainable pursuant to the foregoing clause (i), the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the

[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Administrative Agent at approximately 11:00 a.m. (London time) on the Interest
Rate Determination Date for such Interest Period by (b) an amount equal to one
minus the Applicable Reserve Requirement; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Adjusted Eurodollar Rate
shall at no time be less than 1.25% per annum.
“Administrative Agent” means Credit Suisse, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.
“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Subsidiary, threatened against or affecting the
Borrower or any Subsidiary or any property of the Borrower or any Subsidiary.
“Affected Lender” as defined in Section 2.15(b).
“Affected Loans” as defined in Section 2.15(b).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that solely for purposes of Section 6.9 the term “Affiliate”
also means any Person that is a director or an executive officer of the Person
specified, any Person that directly or indirectly beneficially owns Equity
Interests in the Person specified representing 10% or more of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Person specified and any Person that
would be an Affiliate of any such beneficial owner pursuant to this definition
(but without giving effect to this proviso).
“Affiliated Lender” means any Permitted Holder, any fund or other similar
investment vehicle under the control of any Permitted Holder or any other Person
any Equity Interests in which are directly or indirectly held by any Permitted
Holder.
“Affiliated Lender Limitation” means the requirement that the aggregate amount
of the Term Loan Exposure held or beneficially owned by all the Affiliated
Lenders, taken as a whole, shall not at any time exceed 15% of the aggregate
amount of the Term Loan Exposure of all the Lenders at such time.
“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Syndication Agents, (d) the Arrangers and (e) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity, including
any Auction Manager.
“Aggregate Amounts Due” as defined in Section 2.14.
“Aggregate Payments” as defined in Section 7.2(b).
“Agreement” means this Credit and Guaranty Agreement dated as of November 13,
2012.

2
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Alon Assets” means Alon Assets, Inc., a Delaware corporation.
“Alon Assets Guarantee” means a Guarantee Agreement of Alon Assets in
substantially in the form of Exhibit A, pursuant to which Alon Assets will
provide an unsecured Guarantee of the MLP Obligations and such Guarantee will be
subordinated to the prior payment in full of the Obligations.
“Alon Krotz” means Alon Refining Krotz Springs, Inc., a Delaware corporation.
“Alon Krotz Credit Party Date” means the date on which (a) all the Alon Krotz
Notes shall have been purchased and canceled, redeemed or defeased or otherwise
satisfied and discharged and (b) each of Alon Krotz and its Subsidiaries shall
have been redesignated by the Borrower as Restricted Subsidiaries and shall have
become Guarantor Subsidiaries and the requirements set forth in clauses (a)
through (g) of the definition of “Collateral and Guarantee Requirement” shall
have been satisfied with respect to each of Alon Krotz and its Subsidiaries (or
arrangements for the taking of such actions satisfactory to the Collateral Agent
shall have been made). For purposes of determining the occurrence of the Alon
Krotz Credit Party Date, “redeem” means to call all the then outstanding Alon
Krotz Notes for redemption and to fund the redemption price for such Alon Krotz
Notes to the indenture trustee, in each case in accordance with the Alon Krotz
Indenture.
“Alon Krotz Indenture” means the Indenture dated as of October 22, 2009, among
Alon Krotz, the guarantors party thereto and Wilmington Trust FSB, as trustee
and collateral agent.
“Alon Krotz Letter of Credit Facility” means the Credit Agreement dated as of
May 28, 2010, between Alon Krotz and Goldman Sachs Bank USA, as amended by the
First Amendment to Credit Agreement dated as of July 31, 2012.
“Alon Krotz Notes” means the 13.50% Senior Secured Notes due 2014 issued by Alon
Krotz pursuant to the Alon Krotz Indenture.
“Applicable Rate” means (a) with respect to any Tranche B Term Loan, (i) on any
day prior to the Drop Down Date, (A) 7.75% per annum, in the case of a Base Rate
Loan, and (B) 8.75% per annum, in the case of a Eurodollar Rate Loan and (ii) on
any day on or after the Drop Down Date, (A) 8.00% per annum, in the case of a
Base Rate Loan, and (B) 9.00% per annum, in the case of a Eurodollar Rate Loan,
and (b) with respect to the Term Loans of any other Class, the rate per annum
specified in the Extension Agreement or the Refinancing Facility Agreement
establishing the Term Loans of such Class.
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by

3
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






reference to which the applicable Adjusted Eurodollar Rate or any other interest
rate for a Term Loan is to be determined or (b) any category of extensions of
credit or other assets that includes Eurodollar Rate Loans. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefit of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Arrangers” means each of CS Securities and Goldman Sachs, in each case in its
capacities as a joint lead arranger and joint bookrunner for the credit facility
established under this Agreement.
“Asset Sale” means any sale, transfer or other disposition of assets (including
any sale or issuance of Equity Interests, other than any Equity Interests in the
Borrower or the MLP IPO):
(a) by the Borrower or any Restricted Subsidiary made in reliance on Section
6.7(b)(ix); or
(b) by any Unrestricted Subsidiary (including any sale or issuance of Equity
Interests by the Partnership, other than pursuant to the MLP IPO), other than
sales, transfers and other dispositions referred to in:
(i) Sections 6.7(b)(i), 6.7(b)(iv) and 6.7(b)(v);
(ii) Section 6.7(b)(ii) (with the reference therein to “any Guarantor
Subsidiary” being deemed to be a reference to any Subsidiary of such
Unrestricted Subsidiary or (other than in the case of any asset that is, or in
accordance with the Registration Statement is intended to be, an asset of any
MLP Party) any other Unrestricted Subsidiary);
(iii) Section 6.7(b)(iii) (with such Section being deemed to refer to any
Investment permitted to be made by such Unrestricted Subsidiary under the terms
of any Indebtedness under which such Unrestricted Subsidiary is an obligor or
that otherwise restricts activities of such Unrestricted Subsidiary);
(iv) Section 6.7(b)(vi) (with references therein to “any Restricted Subsidiary”
being deemed to include such Unrestricted Subsidiary and its Subsidiaries); and
(v) Section 6.7(b)(viii) (with the reference therein to “any Permitted Supply &
Offtake Agreement” being deemed to include any supply & offtake agreement
pursuant to which any Person that is not an Affiliate of such Unrestricted
Subsidiary sells crude oil to such Unrestricted Subsidiary and purchases refined
products from such Unrestricted Subsidiary);

4
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






in the case of each of clauses (a) and (b) above, other than any such
disposition (or series of related dispositions) resulting in aggregate Net
Proceeds not exceeding $1,000,000 during any Fiscal Year.
“Assignment Agreement” means an Assignment and Assumption Agreement (a) in the
case of any sale, assignment or transfer by or to an Affiliated Lender, an
Affiliated Lender Assignment and Assumption Agreement substantially in the form
of Exhibit B-1 and (b) otherwise, an Assignment and Assumption Agreement
substantially in the form of Exhibit B‑2, in each case with such amendments or
modifications thereto as may be approved by the Administrative Agent.
“Assignment Effective Date” as defined in Section 10.6(b).
“Auction” as defined in Section 10.6(i)(A).
“Auction Manager” means (a) an Arranger or (b) any other financial institution
agreed to by the Borrower and the Administrative Agent (whether or not an
Affiliate of the Administrative Agent), in each case if such Person shall have
been appointed by the Borrower to act as an auction manager in connection with
any repurchases of Term Loans pursuant to Section 10.6(i).
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president, senior vice president, vice president (or the equivalent thereof),
chief financial officer, treasurer, chief legal counsel or secretary of such
Person; provided that (a) when such term is used in reference to any document
executed by, or a certification of, an Authorized Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual,
and (b) when such term is used in reference to the Partnership, a reference to
an Authorized Officer of the GP shall be deemed to be included in such
reference.
“Available Basket Amount” means, as of any date:
(a) the sum, for all Fiscal Years commencing with the Fiscal Year ending on
December 31, 2013, for which the consolidated financial statements required by
Section 5.1(a) have been delivered, of the portion of Consolidated Excess Cash
Flow for each such Fiscal Year that the Borrower is not required to apply to
prepay the Term Loans pursuant to Section 2.11(e) (without giving effect to
clause (ii) of Section 2.11(e)), plus
(b) the aggregate amount of Returns in respect of Investments made in reliance
on Section 6.6(p), plus
(c) for each Unrestricted Subsidiary that is designated as a Restricted
Subsidiary, the Available Basket Restoration Amount in respect of such
designation, plus
(d) (i) 100% of the aggregate Net Proceeds received by the Borrower after the
Closing Date from the issuance and sale of Equity Interests in the Borrower
(other than to

5
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






any Subsidiary), excluding (A) any such issuance or sale of Disqualified Equity
Interests, (B) any issuance of directors’ qualifying shares or of nominal
amounts of other Equity Interests that are required to be held by specified
Persons under applicable law and (C) any issuance or sale under any director,
officer or employee or consultant stock option, stock purchase plan or any other
similar benefit or compensation plan, plus (ii) 100% of the aggregate amount of
contributions made after the Closing Date in cash (other than any contribution
made by any Subsidiary) to the capital of the Borrower, minus (iii) the portion
of any such Net Proceeds required to be applied to prepay Term Loans pursuant to
Section 2.11(d), plus
(e) 100% of the lesser of (i) the principal amount of any Indebtedness of the
Borrower held by any Permitted Holder issued and sold after the Closing Date
that has been converted into or exchanged for Equity Interests in the Borrower
(other than Disqualified Equity Interests) and (ii) the Net Proceeds received by
the Borrower after the Closing Date on account of the issuance and sale of such
principal amount of such Indebtedness, net of any payments made by the Borrower
or any Subsidiary to the holders of such Indebtedness in consideration of such
conversion or exchange, minus
(f) the portion of the Available Basket Amount previously utilized pursuant to
Section 6.4(l) or 6.6(p), with the utilization of Section 6.6(p) for any
Acquisition being the Acquisition Consideration in respect thereof and the
utilization of Section 6.6(p) for any other Investment (or any deemed Investment
in respect of any designation of an Unrestricted Subsidiary) being the amount
thereof as of the date the applicable Investment is made, determined in
accordance with the definition of “Investment” (or the definition of
“Unrestricted Subsidiary”).
“Available Basket Restoration Amount” means the amount determined in accordance
with the last paragraph of the definition of “Unrestricted Subsidiary”.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate
that would be applicable to a Eurodollar Rate Loan with an Interest Period of
one month commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Base Rate shall at no time
be less than 2.25% per annum; provided further that for the purpose of clause
(c), the Adjusted Eurodollar Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the

6
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






definition thereof, the Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may
be.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.
“Big Spring Refinery” means the refinery located in Big Spring, Texas, and the
assets relating thereto.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.
“Borrower” as defined in the preamble hereto.
“Borrower Materials” as defined in the penultimate paragraph of Section 5.1.
“Borrowing” means Term Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.
“BSRE Development Agreement” means the Development Agreement dated as of June 1,
2010, by and between Paramount of Washington, LLC, Paramount Petroleum
Corporation and BSRE Point Wells, LP, as in effect on the Closing Date.
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.
“California Refineries” means the refineries located in Bakersfield, California,
Long Beach, California and Paramount, California, in each case together with the
assets relating thereto.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in conformity with GAAP, and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2,

7
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America the obligations of which are backed
by the full faith and credit of the United States of America, in each case
maturing within one year after such date; (b) marketable direct obligations
issued by any State of the United States of America or the District of Columbia
or any political subdivision of any such State or District or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A‑1
from S&P or at least P‑1 from Moody’s; (c) commercial paper maturing no more
than six months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A‑1 from S&P or at least P‑1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within six
months after such date and issued or accepted by (i) any commercial bank
organized under the laws of the United States of America, any State thereof, the
District of Columbia, any member country of the Organisation for Economic
Co-operation and Development (other than Portugal, Ireland, Italy, Greece and
Spain) or Israel that has a capital and surplus in excess of $500,000,000 (or
the foreign currency equivalent thereof) in the aggregate and a senior unsecured
credit rating of at least A from S&P or at least A from Moody’s, (ii) Israel
Discount Bank of New York, (iii) Bank Leumi USA or (iv) Bank Hapoalim;
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $5,000,000,000 and (iii)
has the highest rating obtainable from either S&P or Moody’s; and (f) in the
case of any Foreign Subsidiary, other short-term investments that are analogous
to the foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes.
“Casualty” means any casualty or other insured damage to all or any part of any
assets of the Borrower or any Subsidiary (excluding (a) if any Permitted
Revolving/LC Facility or any Specified Additional IDB Guarantee is then in
effect, any such assets that constitute Permitted Revolving/LC Facilities
Priority Collateral subject to the Liens securing such Permitted Revolving/LC
Facility or such Specified Additional IDB Guarantee and (b) if any Permitted
Supply & Offtake Agreement is then in effect, any such assets that constitute
Permitted Supply & Offtake Agreement Collateral subject to the Liens securing
such Permitted Supply & Offtake Agreement), other than any of the foregoing
resulting in aggregate Net Proceeds not exceeding $1,000,000.
“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Internal Revenue Code and (b) each Subsidiary of any such controlled
foreign person.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by

8
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests in the Borrower representing more than
50% of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Borrower; or
(b) persons who were (i) directors of the Borrower on the date hereof,
(ii) nominated by the board of directors of the Borrower or (iii) appointed by
directors who were directors of the Borrower on the date hereof or were
nominated as provided in clause (ii) above, in each case other than any person
whose initial nomination or appointment occurred as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors on the board of directors of the Borrower (other than any
such solicitation made by such board of directors), ceasing to occupy a majority
of the seats (excluding vacant seats) on the board of directors of the Borrower.
“Change of Control Put” as defined in Section 2.22(b).
“Claiming Guarantor” as defined in Section 7.2(b).
“Class”, when used in reference to (a) any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are
Tranche B Term Loans, Extended Term Loans established as a Class pursuant to an
Extension Agreement or Refinancing Term Loans established as a Class pursuant to
a Refinancing Facility Agreement, (b) any Term Loan Commitment, refers to
whether such Term Loan Commitment is a Tranche B Term Loan Commitment, an
Extended Term Loan Commitment of any Class established pursuant to an Extension
Agreement or a Refinancing Term Loan Commitment of any Class established
pursuant to a Refinancing Facility Agreement and (c) any Lender, refers to
whether such Lender has a Term Loan or Term Loan Commitment of a particular
Class.
“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit C.
“Closing Date Pipeline Consents” means:
(a)  the consent and agreement of Holly Energy Partners, LP, HEP Pipeline
Assets, Limited Partnership and Holly Fin-Tex/Trust-River, LP under (i) the
Contribution Agreement dated as of January 25, 2005, by and among Holly Energy
Partners, LP and certain Subsidiaries of the Borrower, (ii) the Pipelines and
Terminals Agreement dated as

9
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of February 28, 2005, as amended by the Letter Agreement dated January 25, 2005,
the Second Letter Agreement dated June 29, 2007, the First Amendment of
Pipelines and Terminals Agreement dated September 1, 2008, the Second Amendment
to Pipelines and Terminals Agreement dated March 1, 2011, the Third Letter
Agreement dated April 1, 2011 and the Third Amendment to Pipelines and Terminals
Agreement dated June 6, 2011, between Alon USA, LP and Holly Energy Partners,
LP, (iii) the Mortgage and Deed of Trust (with Security Agreement and Financing
Statement) dated as of March 1, 2005, from Holly Fin-Tex/Trust-River, LP for the
benefit of Alon USA, LP and (iv) the Pipeline Lease Agreement dated as of
February 21, 1997, by and between Navajo Pipeline Company and American Petrofina
Pipe Line Company, as amended and supplemented by the Amendment and Supplement
to Pipeline Lease Agreement dated as of August 31, 2007, by and between HEP
Pipeline Assets, Limited Partnership and Alon USA, LP (as successors-in-interest
to all of the rights, interests and obligations of Navajo Pipeline Company and
American Petrofina Pipe Line Company, respectively, under the Pipeline Lease
Agreement);
(b)  the consent and agreement of Centurion Pipeline LP under (i) the Pipeline
Lease Agreement dated as of June 14, 2006, by and between Alon Crude Pipeline,
LLC and Centurion Pipeline LP and (ii) the Connection and Shipping Agreement
dated as of June 14, 2006, as amended by Amendment No. 1 to Connection and
Shipping Agreement effective as of April 1, 2012, by and between Centurion
Pipeline LP and Alon USA, LP;
(c)  the consent and agreement of Plains Pipeline, LP under the Pipeline Lease
Agreement dated as of December 12, 2007, by and between Plains Pipeline, LP and
Alon USA, LP; and
(d)  the acknowledgment and agreement of Sunoco Pipeline LP under the Pipeline
Throughput and Deficiency Agreement dated as of October 7, 2011, by and between
Sunoco Pipeline LP and Alon USA, LP,
in each case, consenting to, among other things, the collateral assignment of
such agreements to the Collateral Agent pursuant to the Collateral Documents
and, in certain cases, the provision of certain rights to the Collateral Agent
upon an Event of Default and in form and substance reasonably satisfactory to
the Arrangers.
“Closing Date Solvency Certificate” means a Solvency Certificate of the Credit
Parties executed by the chief financial officer of the Borrower substantially in
the form of Exhibit O-1.
“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.
“Collateral Agent” means Credit Suisse, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

10
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)  the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person as a “Guarantor Subsidiary” or (ii) in
the case of any Person that becomes a Designated Subsidiary after the Closing
Date, a Counterpart Agreement duly executed and delivered on behalf of such
Person;
(b)  the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Pledge and Security
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;
(c)  in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received documents, opinions
and certificates of the type referred to in Sections 3.1(b), 3.1(h), 3.1(j),
3.1(q) and, at the request of the Administrative Agent, 3.1(k) with respect to
such Designated Subsidiary;
(d)  all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement and, in the case of
Equity Interests in any Foreign Subsidiary, where the Collateral Agent so
requests in connection with the pledge of such Equity Interests, a Foreign
Pledge Agreement (provided that, so long as such Equity Interests are not
subject to any Lien securing any Permitted Other Indebtedness, any Permitted
Revolving/LC Facility or any Specified Additional IDB Guarantee, the Credit
Parties shall not be required to pledge (i) more than 66% of the outstanding
voting Equity Interests in any CFC and (ii) Equity Interests in any Person that
is not a Subsidiary if, for so long as and to the extent (A) its Organizational
Documents or any related joint venture, shareholders’ or similar agreement
prohibits or restricts such pledge without the consent of any Person other than
the Borrower or an Affiliate of the Borrower or (B) such Equity Interests have
been pledged in connection with any Indebtedness of such Person (but only to the
extent that such Equity Interests remain pledged in connection with such
Indebtedness)), and the Collateral Agent shall, to the extent required by the
Pledge and Security Agreement or such Foreign Pledge Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
(e)  (i) all Indebtedness of the Borrower and each Subsidiary that is owing to
any Credit Party shall be evidenced by the Intercompany Note and (ii) all
Indebtedness for Borrowed Money of any other Person in a principal amount of
$1,000,000 or more that is owing to any Credit Party shall be evidenced by a
promissory note and, in each case, shall have been pledged pursuant to the
Pledge and Security Agreement, and the Collateral Agent (or, in the case of
Permitted Revolving/LC Facilities Priority Collateral subject to any Lien
securing any Permitted Revolving/LC Facility or any Specified Additional IDB
Guarantee, the collateral agent for such Permitted Revolving/LC Facility or, if
any Specified

11
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Additional IDB Guarantee shall be in effect, under the Existing IDB Credit
Agreement, as applicable) shall have received all such notes, together with
undated instruments of transfer with respect thereto endorsed in blank;
(f)  all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;
(g)  the Collateral Agent shall have received (i) a Mortgage with respect to
each Material Real Estate Asset duly executed, acknowledged and delivered by the
record owner of such Material Real Estate Asset, (ii) in the case of each
Material Real Estate Asset that is a Leasehold Property, (A) a Landlord Consent
and Estoppel, duly executed and delivered by the lessor of such Leasehold
Property and by the applicable Credit Party, and (B) evidence that such
Leasehold Property is a Recorded Leasehold Interest (but only to the extent that
such recording is permitted by the agreement constituting or affecting such
Leasehold Property), (iii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid and enforceable Lien on the Material Real Estate Asset described
therein, free of any other Liens other than Permitted Liens, which policies
shall be in form and substance reasonably satisfactory to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request, (iv) a completed Flood Certificate with respect to
each Material Real Estate Asset, which Flood Certificate shall be addressed to
the Collateral Agent and shall otherwise comply with the Flood Program, and (v)
if the Flood Certificate with respect to any Material Real Estate Asset states
that such Material Real Estate Asset is located in a Flood Zone, (x) a written
acknowledgement from the applicable Credit Party of receipt of written
notification from the Collateral Agent as to the existence of such Material Real
Estate Asset and as to whether the community in which such Material Real Estate
Asset is located is participating in the Flood Program and (y) if such Material
Real Estate Asset is located in a community that participates in the Flood
Program, evidence that the applicable Credit Party has obtained a policy of
flood insurance that is in compliance with all applicable requirements of the
Flood Program, (vi) with respect to any Material Real Estate Asset encumbered by
a Lien that is to be subordinated to the Lien created in accordance with this
Agreement and the other Credit Documents, an amendment or agreement of
subordination duly executed and delivered with respect to any Lien or
encumbrance that, but for such subordination, would have priority over the
Mortgage delivered to the Collateral Agent and (vii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or Material Real Estate
Asset (it being understood that other than in connection with enforcement of, or
exercise of rights and remedies with respect to, any Mortgage, no such survey,
abstract, appraisal or legal opinion shall be requested after the Closing Date
for any real property subject to a Mortgage for which such a survey, abstract,
appraisal or legal opinion was previously delivered to, and accepted by, the
Collateral Agent);

12
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(h)  with respect to each deposit account and each securities account maintained
by any Credit Party with any depository bank or securities intermediary (other
than, so long as such deposit accounts (other than any deposit accounts referred
to in clause (iv) below) are not subject to any Lien securing any Permitted
Other Indebtedness, any Permitted Revolving/LC Facility, any Specified
Additional IDB Guarantee or any Permitted Supply & Offtake Agreement, (i) any
deposit account the funds in which are used, in the ordinary course of business,
solely for the payment of salaries and wages, workers’ compensation, taxes and
similar expenses, (ii) any deposit account or securities account the funds or
financial assets in which consist solely of funds held by any Credit Party in a
bona fide trust for any director, officer or employee of the Borrower or any
Subsidiary or any employee benefit plan maintained by the Borrower or any
Subsidiary, (iii) deposit accounts the daily balance in which does not at any
time exceed $500,000 for any such account or $1,000,000 for all such accounts
and (iv) deposit accounts and certificates of deposit of the Existing IDB Line
Debtor held with Israel Discount Bank of New York the daily balance in which
does not at any time exceed $1,000,000 for all such accounts and deposits taken
together), the Collateral Agent shall have received a counterpart, duly executed
and delivered by the applicable Credit Party and such depositary bank or
securities intermediary, as the case may be, of a Control Agreement; and
(i)  each Credit Party shall have obtained all the Closing Date Pipeline
Consents and such other Consents to Assignment as may be required by Section
5.12(b) and all other material consents and approvals required to be obtained by
it in connection with the execution and delivery of all Collateral Documents to
which it is a party, the performance of its obligations thereunder and the
granting by it of the Liens thereunder (including, at any time on or after the
Drop Down Date, an MLP Intercompany Agreement Consent in respect of each MLP
Intercompany Agreement in effect at such time).
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties (other than in MLP Intercompany
Agreements), or the provision of any Obligations Guarantee by any Subsidiary
(other than any Subsidiary that Guarantees any Permitted Other Indebtedness, any
Permitted Revolving/LC Facility or any Permitted Supply & Offtake Agreement or
is a Permitted IDB Guarantor or a Specified Additional IDB Guarantor), if and
for so long as the Collateral Agent, in consultation with the Borrower,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such deliverables, or providing such
Obligations Guarantee, shall be excessive in view of the benefits to be obtained
by the Lenders therefrom. The Collateral Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions, consents, approvals or other deliverables with
respect to particular assets or the provision of any Obligations Guarantee by
any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Collateral Documents.

13
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Control Agreements, the
Foreign Pledge Agreements, if any, the Consents to Assignment (including the
Closing Date Pipeline Consents and the MLP Intercompany Agreement Consents) and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to, or perfect in favor of, the Collateral Agent, for the benefit
of the Secured Parties, a Lien on any property of such Credit Party.
“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(h).
“Commodity Hedge Agreement” means any Hedge Agreement involving, or settled by
reference to, one or more commodities or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value related to
commodities, including any such agreement that hedges against fluctuations in
the difference between the price of crude oil and the price of refined petroleum
products or the difference in prices between different types of crude oil.
“Communications” as defined in Section 10.1(b).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.
“Condemnation” means any taking under the power of eminent domain or by
condemnation or similar proceeding of, or any disposition under a threat of such
taking of, all or any part of any assets of the Borrower or any Subsidiary
(excluding (a) if any Permitted Revolving/LC Facility or any Specified
Additional IDB Guarantee is then in effect, any such assets that constitute
Permitted Revolving/LC Facilities Priority Collateral subject to the Liens
securing such Permitted Revolving/LC Facility or such Specified Additional IDB
Guarantee and (b) if any Permitted Supply & Offtake Agreement is then in effect,
any such assets that constitute Permitted Supply & Offtake Agreement Collateral
subject to the Liens securing such Permitted Supply & Offtake Agreement), other
than any of the foregoing resulting in aggregate Net Proceeds not exceeding
$1,000,000.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2012, relating to the credit facility provided herein,
taken together with the related Lender Presentation for Public Lenders dated
October 17, 2012.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent and Amendment Documents” means each of:
(a) the Eleventh Amendment, dated as of November 13, 2012, to the Existing IDB
Credit Agreement;
(b) the Existing IDB Intercreditor Agreement;

14
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(c) amendments to the mortgages securing the Existing IDB Credit Agreement, in
form and substance reasonably satisfactory to the Arrangers;
(d) the consent and acknowledgment of Israel Discount Bank of New York under the
Existing IDB Line of Credit dated on or prior to the date hereof, consenting to
certain terms and conditions of the Financing Transactions that would have
otherwise violated the terms of the Existing IDB Line of Credit, in form and
substance reasonably satisfactory to the Arrangers;
(e) the amendment to the Existing Wells Fargo Guaranty dated on or prior to the
date hereof, modifying certain restrictive covenants set forth therein in order
to permit the Financing Transactions, in form and substance reasonably
satisfactory to the Arrangers;
(f) the Closing Date Pipeline Consents;
(g) the consent and agreement between the Collateral Agent and J. Aron & Company
under each of the Existing J. Aron Supply & Offtake Agreements, consenting to
the Indebtedness and Liens arising or created under this Agreement and the other
Credit Documents, including the collateral assignment of each of the Existing J.
Aron Supply & Offtake Agreements for the Big Spring Refinery and the California
Refineries to the Collateral Agent for the benefit of the Secured Parties, in
form and substance reasonably satisfactory to the Arrangers; and
(h) a consent under the BSRE Development Agreement, in form and substance
reasonably satisfactory to the Arrangers.
“Consent to Assignment” means, with respect to any Material Contract, a consent
by the counterparty thereto to the creation of a Lien under the Collateral
Documents in the applicable Credit Party’s rights, title and interest in, to or
under such Material Contract, together with notice, cure and other provisions
customary for agreements of this type, all in form and substance reasonably
satisfactory to the Collateral Agent.
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus
(a)  without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of the
Unrestricted Subsidiaries) of:
(i) consolidated interest expense (including imputed interest expense in respect
of Capital Lease Obligations),
(ii) provisions for taxes based on income,
(iii) total depreciation and amortization expense,
(v) any noncash charges or losses (including noncash compensation expense, but
excluding any additions to bad debt reserves or bad debt expense, any noncash
charge or

15
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






loss that results from a write-down or write off of accounts receivable or
inventory and any noncash charge to the extent it represents an accrual of or a
reserve for a potential cash item in any future period or amortization of a
prepaid cash item that was paid in a prior period),
(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedge Agreement (other than any Commodity Hedge
Agreement),
(vii) any unrealized losses attributable to the application of “mark to market”
accounting in respect of Hedge Agreements (including any loss recognized upon
reversing unrealized gain attributable to such “mark to market” accounting in
any previous period that had been deducted in determining Consolidated Adjusted
EBITDA for such period),
(viii) the cumulative effect of a change in accounting principles,
(ix) any after‑tax losses attributable to any sale, transfer or other
disposition of assets by the Borrower or any Restricted Subsidiary (including
any disposition of such assets in the form of Equity Interests in any
Unrestricted Subsidiary), other than dispositions of inventory and other
dispositions in the ordinary course of business, and
(x) any fees and expenses for such period relating to the Transactions, in an
aggregate amount for all periods not to exceed $10,000,000, minus
(b)  without duplication and to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of
Unrestricted Subsidiaries) of:
(i) any noncash items of income or gain (excluding any noncash items of income
or gain in respect of which cash was received in a prior period or will be
received in a future period),
(ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement (other than any Commodity Hedge
Agreement),
(iii) any unrealized gains attributable to the application of “mark to market”
accounting in respect of Hedge Agreements (including any gain recognized upon
reversing unrealized loss attributable to such “mark to market” accounting in
any previous period that had been added back in determining Consolidated
Adjusted EBITDA for such period),
(iv) the cumulative effect of a change in accounting principles, and
(v) any after‑tax gains attributable to any sale, transfer or other disposition
of assets by the Borrower or any Restricted Subsidiary (including any
disposition of such assets in the form of Equity Interests in any Unrestricted
Subsidiary), other than dispositions of inventory and other dispositions in the
ordinary course of business.

16
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






All amounts added back in computing Consolidated Adjusted EBITDA for any period
pursuant to clause (a) above, and all amounts subtracted in computing
Consolidated Adjusted EBITDA pursuant to clause (b) above, to the extent such
amounts are, in the reasonable judgment of the chief financial officer of the
Borrower, attributable to any Restricted Subsidiary that is not wholly owned by
the Borrower shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Restricted Subsidiary. For purposes of
calculating Consolidated Adjusted EBITDA for any period, if during such period
the Borrower or any Restricted Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, shall have consummated the Drop Down
Transactions or shall have designated any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated Adjusted EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.2(b).
“Consolidated Capital Expenditures” means, for any period, without duplication,
the aggregate of all expenditures made by the Borrower and the Restricted
Subsidiaries during such period that are or should be included in “purchase of
property, plant and equipment” or similar items on a consolidated statement of
cash flows, or that should otherwise be capitalized on a consolidated balance
sheet, of the Borrower and the Restricted Subsidiaries for such period prepared
in conformity with GAAP (but eliminating all accounts of Unrestricted
Subsidiaries); provided that Consolidated Capital Expenditures shall not include
any expenditures (a) made to restore, replace or rebuild assets to the condition
of such assets immediately prior to any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, such assets
to the extent such expenditures are made with insurance proceeds, condemnation
awards or damage recovery proceeds relating to any such casualty, damage,
taking, condemnation, similar proceeding or disposition or (b) that constitute
an Acquisition.
“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount (if
positive) equal to:
(a)    the sum, without duplication, of:
(i) Consolidated Net Cash Provided by Operating Activities for such Fiscal Year;
(ii) to the extent not already included in the Consolidated Net Cash Provided by
Operating Activities for such Fiscal Year, the aggregate amount of cash proceeds
of business interruption insurance received by the Borrower and the Restricted
Subsidiaries during such Fiscal Year (other than any portion thereof
attributable to the operations of Unrestricted Subsidiaries);
(iii) the aggregate amount of proceeds received in cash by the Borrower and the
Restricted Subsidiaries during such Fiscal Year pursuant to any Commodity Hedge
Agreement or any other Hedge Agreement;
(iv) to the extent not already included in the Consolidated Net Cash Provided by
Operating Activities for such Fiscal Year, the aggregate amount of

17
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






proceeds received in cash by the Borrower and the Restricted Subsidiaries during
such Fiscal Year pursuant to the indemnification, purchase price adjustment and
earnout provisions of any agreement relating to a Material Acquisition or
Material Disposition;
(v) the aggregate amount of cash dividends or similar cash distributions
actually paid by any Unrestricted Subsidiary to the Borrower or to any
Restricted Subsidiary during such Fiscal Year (other than any such dividends or
distributions (A) representing proceeds of the MLP IPO or (B) made to fund any
prepayment of Term Loans or any deposit in a Proceeds Collateral Account
required by Section 2.11(a) or 2.11(b)); minus
(b)    the sum, without duplication and in each case except to the extent
financed with Excluded Sources or already reducing Consolidated Net Cash
Provided by Operating Activities for such Fiscal Year, of:
(i) the aggregate amount of Consolidated Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in cash during such Fiscal Year;
(ii) the aggregate amount of scheduled repayments (which term, as used in this
clause (ii), does not include mandatory or voluntary prepayments or repurchases
permitted by Section 10.6(i)) of Indebtedness for Borrowed Money (excluding any
interest expense portion thereof) of the Borrower and the Restricted
Subsidiaries, in each case made by the Borrower and the Restricted Subsidiaries
during such Fiscal Year, other than any repayment of revolving extensions of
credit (except to the extent that any such repayment is accompanied by a
permanent reduction in related commitments that is not made, directly or
indirectly, in connection with a refinancing thereof);
(iii) the aggregate amount paid in cash by the Borrower and the Restricted
Subsidiaries during such Fiscal Year pursuant to any Commodity Hedge Agreement
or any other Hedge Agreement; and
(iv) the aggregate amount paid in cash by the Borrower and the Restricted
Subsidiaries during such Fiscal Year pursuant to the indemnification, purchase
price adjustment and earnout provisions of any agreement relating to a Material
Acquisition or Material Disposition.
“Consolidated Net Cash Provided By Operating Activities” means, for any Fiscal
Year, “Net cash provided by (used in) operating activities” of the Borrower and
the Subsidiaries for such Fiscal Year, determined on a consolidated basis in
accordance with GAAP, but (a) treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries and (b) excluding the portion thereof, if any,
attributable to Asset Sales, Casualty or Condemnation (other than proceeds of
business interruption insurance).
 “Consolidated Net Income” means, for any period, the sum of (a) the net income
(or loss) of the Borrower and the Subsidiaries for such period, determined on a

18
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






consolidated basis in conformity with GAAP (but, subject to clause (b) below,
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries);
provided that there shall be excluded, without duplication, (i) the income of
any Person (other than the Borrower) that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to the Borrower or, subject to clauses (ii) and (iii) below,
any Restricted Subsidiary during such period, (ii) the income of, and any
amounts referred to in clause (i) above paid to, any Restricted Subsidiary
(other than any Credit Party) to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Restricted Subsidiary is not permitted without any prior approval of any
Governmental Authority that has not been obtained or is not permitted by
operation of the terms of the Organizational Documents of such Restricted
Subsidiary or any agreement, instrument, judgment, decree, order or any other
law applicable to such Restricted Subsidiary and (iii) the income (or loss) of,
and any amounts referred to in clause (i) or (ii) above paid to, any Restricted
Subsidiary that is not wholly owned by the Borrower to the extent such income
(or loss) or such amounts are attributable to the noncontrolling interest in
such Restricted Subsidiary and (b) the income (or loss) of any Unrestricted
Subsidiary and its Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP, but only to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Unrestricted
Subsidiary to the Borrower or any Restricted Subsidiary during such period (but,
in the case of any such amounts paid to any Restricted Subsidiary, only to the
extent such amounts would have been permitted to be included in Consolidated Net
Income under clauses (a)(ii) and (a)(iii) above).
“Consolidated Total Debt” means, as of any date, the sum of the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding as of such date, determined on a consolidated basis (but treating
Unrestricted Subsidiaries as if they were not consolidated with the Borrower and
otherwise eliminating all accounts of Unrestricted Subsidiaries), but only if
such Indebtedness (a) is of the type referred to in clauses (a), (b), (c) (but
excluding any obligation in the form of a purchase price adjustment or an
earnout obligation or any obligations under any Permitted Supply & Offtake
Agreement), (d) or (e) (excluding any contingent obligations of the Borrower or
any Restricted Subsidiary as an account party in respect of any letter of credit
or letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness of the type referred to in this clause (a)) of the
definition of “Indebtedness” or (b) is of the type referred to in clauses (g)
and (h) of the definition of “Indebtedness”, to the extent such Indebtedness
relates to Indebtedness of others of the type referred to in clause (a) of this
definition. The aggregate principal amount of any Indebtedness shall be
determined without giving effect to any election, made for purposes of
reflecting such Indebtedness on a balance sheet, to value such Indebtedness at
“fair value” or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

19
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Contributing Guarantor” as defined in Section 7.2(b).
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract, or otherwise. The
words “Controlling”, “Controlled by” and “under common Control with” have
correlative meanings.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F.
“Credit Date” means the date of any Credit Extension.
“Credit Document” means each of this Agreement, the Collateral Documents, the
Counterpart Agreements, the Permitted Intercreditor Agreements, the Extension
Agreements, the Refinancing Facility Agreements and, except for purposes of
Section 10.5, the Notes, if any, the Collateral Questionnaire and all other
documents, certificates, instruments or agreements executed and delivered by or
on behalf of any Credit Party for the benefit of any Agent or any Lender in
connection herewith on or after the date hereof.
“Credit Extension” means the making of a Term Loan.
“Credit Parties” means the Borrower and the Guarantor Subsidiaries.
“Credit Suisse” as defined in the preamble hereto.
“CS Securities” means Credit Suisse Securities (USA) LLC.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

20
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Designated Subsidiary” means each Restricted Subsidiary other than any
Restricted Subsidiary that is a CFC.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
or (c) is or becomes convertible into or exchangeable for, either mandatorily or
at the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date at the time of the issuance thereof, except, in the case of
clauses (a) and (b), as a result of a “change of control” or “asset sale”, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations described in clause (a) of the definition of “Obligations”.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Drop Down Date” means the date on which the conditions specified in
Section 11.2 have been satisfied (or waived in accordance with Section 10.5).
“Drop Down Date Certificate” means a Drop Down Date Certificate substantially in
the form of Exhibit G, with such modifications thereto as may be requested by
the Administrative Agent.
“Drop Down Date Consent and Amendment Documents” means each of:
(a)
an MLP Intercompany Agreement Consent in respect of each MLP Intercompany
Agreement in effect on the Drop Down Date;

(b)
a consent by the lenders under the Existing IDB Credit Agreement to the MLP IPO,
the MLP Credit Agreement, the Indebtedness outstanding thereunder, the Liens
created pursuant to the Collateral Documents (as defined in the MLP Credit
Agreement) and the other the Drop Down Transactions, in form and substance
reasonably satisfactory to the Administrative Agent, and


21
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(c)
the “MLP/IDB Intercreditor Agreement” as defined in the MLP Credit Agreement.

“Drop Down Date MLP Intercompany Agreements” means each Contractual Obligation
set forth on Schedule 11.2(h) delivered on the Drop Down Date, together with all
schedules, exhibits and other definitive documentation relating thereto.
“Drop Down Date Solvency Certificate” means a Solvency Certificate of the MLP
Parties executed by the chief financial officer of the Partnership substantially
in the form of Exhibit O-2.
“Drop Down Transactions” as defined in Section 11.1.
“Effective Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the effective yield to stated maturity of such Term Loan or other
Indebtedness based on the interest rate or rates applicable thereto and giving
effect to all upfront or similar fees or original issue discount payable to the
Lenders or other applicable creditor advancing such Term Loan or other
Indebtedness with respect thereto (in each case, with upfront or similar fees
being deemed to constitute like amounts of original issue discount, and such
fees and original discount being equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed life
to maturity of the lesser of four years and the tenor of such Term Loan or other
Indebtedness) and to any interest rate “floor”. For purposes of determining the
Effective Yield of any floating rate Indebtedness at any time, the rate of
interest applicable to such Indebtedness at such time shall be assumed to be the
rate applicable at all times prior to maturity; provided that appropriate
adjustments shall be made for any scheduled changes in rates of interest
provided for in the documents governing such Indebtedness. Determinations of the
Effective Yield of any Term Loans or other Indebtedness for purposes of Section
2.10(c) shall be made by the Administrative Agent and in a manner determined by
the Administrative Agent to be consistent with accepted financial practice, and
any such determination shall be conclusive, absent manifest error.
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof), other than any Affiliated
Lender, and (b) any commercial bank, insurance company, investment or mutual
fund or other Person that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and that (other than in the case of any
Affiliated Lender) extends credit or buys loans in the ordinary course of
business; provided that neither any Credit Party nor any Affiliate of any Credit
Party (other than any Affiliated Lender), shall be an Eligible Assignee; and
provided further that no natural person shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan”, as defined in Section
3(3) of ERISA, that is or was, within the six years preceding the Closing Date,
sponsored, maintained or contributed to by, or required to be contributed to by,
the Borrower, any Subsidiary or any of their respective ERISA Affiliates.

22
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Environmental Claim” means any investigation, notice, notice of violation,
request for information, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise) by any Governmental
Authority or by or on behalf of any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (b) in
connection with any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
health and safety of any Person or to natural resources or the environment.
“Environmental Laws” means all laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of Governmental Authorities relating to (a) any
Hazardous Materials Activity, (b) the generation, use, storage, transportation
or disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene, land use or the protection of the environment, natural
resources or human health, plant or animal health or welfare, including exposure
to Hazardous Materials, in any manner applicable to the Borrower or any
Subsidiary or to any Facility.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing; provided that Equity
Interests shall not include any Indebtedness convertible into (but not yet
converted into) Equity Interests in any Person.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which such Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which such Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or 414(o) of
the Internal Revenue Code of which such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any Person that was, but has since ceased to be, an ERISA Affiliate
(within the meaning of the previous sentence) of the Borrower or any Subsidiary
shall continue to be considered an ERISA Affiliate of the Borrower or such
Subsidiary within the meaning of this definition for purposes of Sections 5.1(h)
and 8.1(i) and solely with respect to any liabilities associated with any
“employee benefit plan” (as defined in Section 3(3) of ERISA) for which the
Borrower or such Subsidiary is or could be liable under the Internal Revenue
Code or ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by regulation), (b) the failure of the Borrower, any Subsidiary or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan (whether or not waived in accordance

23
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






with Section 412(c) of the Internal Revenue Code) or the failure to make by its
due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure of the Borrower, any
Subsidiary or any of their respective ERISA Affiliates to make any required
contribution to a Multiemployer Plan, (c) the filing pursuant to Section 412(c)
of the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, (d) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA, (e) the withdrawal by the
Borrower, any Subsidiary or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to the Borrower, any Subsidiary or any
of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA,
(f) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any condition or event that might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) the incurrence by the Borrower, any Subsidiary or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan, (h) the imposition of liability on the
Borrower, any Subsidiary or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, (i) the withdrawal of the Borrower, any Subsidiary or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, (j) the receipt by the Borrower, any
Subsidiary or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan (i) concerning the imposition of withdrawal liability, (ii)
that such Multiemployer Plan is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, (iii) that such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA) or (iv) that such Multiemployer
Plan intends to terminate or has terminated under Section 4041A or 4042 of
ERISA, (k) a determination that any Pension Plan is, or is reasonably expected
to be, in “at risk” status (as defined in Section 430(i)(4) of the Internal
Revenue Code or Section 303(i)(4) of ERISA) with respect to any plan year, (l)
the occurrence of an act or omission that could reasonably be expected to give
rise to the imposition on the Borrower, any Subsidiary or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
502(i) or 502(l), or Section 4071 of ERISA in respect of any Employee Benefit
Plan, (m) the assertion of a claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower, any Subsidiary or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan, (n) receipt from
the IRS of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code, (o)
the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code
or pursuant to Title I or Title IV of ERISA, (p) a violation of Section 436 of
the Internal Revenue Code (including the enforcement of any security provided
for under Section 436 of the Internal Revenue Code), or (q) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA)

24
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






with respect to which the Borrower, any Subsidiary or any of their respective
ERISA Affiliates is a “disqualified person” (within the meaning of Section 4975
of the Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which the Borrower, any Subsidiary or
any of their respective ERISA Affiliates could otherwise be liable.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
“Event of Default” means any condition or event set forth in Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Sources” means (a) proceeds of any incurrence or issuance of
Indebtedness, (b) proceeds of any sale, transfer, lease or other disposition of
assets, other than dispositions of inventory (other than pursuant to an
Inventory Arrangement) and other dispositions in the ordinary course of
business, and (c) proceeds of any issuance or sale of Equity Interests in the
Borrower or any Subsidiary or any capital contributions to the Borrower or any
Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in such Term Loan or Term Loan Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“Existing Borrower Preferred Stock” means (a) 8.5% Series A Convertible
Preferred Stock of the Borrower having an aggregate liquidation preference in an
amount of$35,000,000 and (b) 8.5% Series B Convertible Preferred Stock of the
Borrower having an aggregate liquidation preference in an amount of $7,200,000,
in each case outstanding on the Closing Date.

25
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Existing IDB Credit Agreement” means the Amended Revolving Credit Agreement
dated as of February 16, 2006, among Alon USA, LP, the guarantors party thereto,
the lenders party thereto and Israel Discount Bank of New York, as agent.
“Existing IDB Intercreditor Agreement” means the Lien Subordination and
Intercreditor Agreement dated as of the Closing Date, among Israel Discount Bank
of New York, as agent under the Existing IDB Credit Agreement, the Collateral
Agent and the Borrower and certain of the Subsidiaries, which will be in
substantially the form thereof posted for Lenders on the Platform most recently
prior to the date hereof.
“Existing IDB Line Debtor” means (a) the Borrower or (b) in the event all the
obligations of the Borrower under the Existing IDB Line of Credit shall have
been assigned and delegated to, and assumed by, any Restricted Subsidiary after
the Closing Date, thereafter such Restricted Subsidiary.
“Existing IDB Line of Credit” means, collectively and without duplication, (a)
the Line Letter for $60,000,000 Line of Credit dated March 9, 2010, between the
Existing IDB Line Debtor and Israel Discount Bank of New York, and (b) the
promissory note dated as of March 16, 2010, made by the Existing IDB Line Debtor
payable to the order of Israel Discount Bank of New York in the original
principal amount of $30,000,000.
“Existing J. Aron Supply & Offtake Agreements” means each of (a) solely for
purposes of Sections 3.1(e) and 3.1(f), the Amended and Restated Supply &
Offtake Agreement dated as of May 26, 2010, between J. Aron & Company and Alon
Krotz, as amended by Amendment No. 1 thereto dated as of January 20, 2011,
Amended and Restated Amendment No. 2 thereto dated as of March 1, 2011, the
Supplemental Agreement thereto dated as of October 31, 2011, and the Amendment
thereto dated as of July 20, 2012, (b) the Amended and Restated Supply & Offtake
Agreement dated as of March 1, 2011, between J. Aron & Company and Alon USA, LP,
as amended by the Supplemental Agreement thereto dated as of October 31, 2011,
and the Amendment thereto dated as of July 20, 2012, and (c) the Supply &
Offtake Agreement dated as of May 30, 2012, as amended by the Amendment thereto
dated as of July 20, 2012, between J. Aron & Company and Alon Supply, Inc., in
each case collectively with the related collateral and other transaction
documents.
“Existing Refinery” means (a) at any time prior to the Drop Down Date, each of
the Big Spring Refinery and the California Refineries and (b) at any time on or
after the Drop Down Date, each of the California Refineries.
“Existing Shareholders’ Agreements” means (a) the Shareholder Agreement-Option
Shares dated as of July 31, 2000, between Alon Assets and Jeffrey D. Morris, as
amended by that certain Amendment to Shareholder Agreement-Option Shares dated
as of June 30, 2002, between Alon Assets and Jeff D. Morris, (b) the Shareholder
Agreement-Option Shares dated as of July 31, 2000, between Alon USA Operating,
Inc. and Jeffrey D. Morris, as amended by that certain Amendment to Shareholder
Agreement-Option Shares dated as of June 30, 2002, between Alon USA Operating,
Inc. and Jeff D. Morris, (c) the Shareholder Agreement-Option Shares dated as of
July 31, 2000, between Alon

26
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Assets and Claire A. Hart, as amended by that certain Amendment to Shareholder
Agreement-Option Shares dated as of June 30, 2002, between Alon Assets and
Claire A. Hart, (d) the Shareholders Agreement-Option Shares dated as of July
31, 2000, between Alon USA Operating, Inc. and Claire A. Hart, as amended by
that certain Amendment to Shareholder Agreement-Option Shares dated as of June
30, 2002, between Alon USA Operating, Inc. and Claire A. Hart, (e) the
Shareholder Agreement-Option Shares dated as of February 5, 2001, between Alon
Assets and Joseph A. Concienne, III, as amended by that certain Amendment to
Shareholder Agreements-Option Shares dated as of October 3, 2011, among Alon
Assets, Alon USA Operating, Inc., the Borrower and Joseph A. Concienne, III, (f)
the Shareholder Agreement-Option Shares dated as of February 5, 2001, between
Alon USA Operating, Inc. and Joseph A. Concienne, III, as amended by that
certain Amendment to Shareholder Agreement-Option Shares dated as of October 3,
2011, among Alon Assets, Alon USA Operating, Inc., the Borrower and Joseph A.
Concienne, III, and (g) the Restricted Stock Purchase Agreement dated as of July
3, 2008, between Alon Krotz and Mary Beth Henry, in each case as in effect on
the Closing Date.
“Existing Term Loan Agreement” means the Credit Agreement dated as of June 22,
2006, among the Borrower, the lenders party thereto and Credit Suisse, as
administrative agent, as heretofore amended.
“Existing Subordinated Intercompany Notes” means all the existing intercompany
Indebtedness payable by the MLP Parties to the Borrower and its Restricted
Subsidiaries (other than the MLP Parties).
“Existing Wells Fargo Guaranty” means the Amended and Restated Guaranty
Agreement dated as of March 2012, pursuant to which the Borrower guarantees the
obligations under the Amended and Restated Credit Agreement dated as of December
10, 2010, among Southwest Convenience Stores, LLC, GTS Licensing Company, Inc.,
the lenders party thereto and Wells Fargo, National Association, as
administrative agent.
“Extended Term Loans” as defined in the definition of “Extension Permitted
Amendment”.
“Extended Term Loan Commitments” as defined in the definition of “Extension
Permitted Amendment”.
“Extending Lender” as defined in Section 2.20(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.20.
“Extension Offer” as defined in Section 2.20(a).
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.20, providing for an extension of the Maturity Date applicable to
the Term Loans and/or Term Loan Commitments of the Extending Lenders of the
applicable Extension Request

27
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Class (such Term Loans or Term Loan Commitments being referred to as the
“Extended Term Loans” or “Extended Term Loan Commitments”, as applicable) and,
in connection therewith:
(a)    an increase or decrease in the rate of interest accruing on such Extended
Term Loans,
(b)    a modification of the scheduled amortization applicable thereto, provided
that the weighted average life to maturity of such Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity (determined at
the time of such Extension Offer) of the Term Loans of the applicable Extension
Request Class,
(c)    a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Term Loans may participate in
any mandatory prepayments on a pro rata basis (or on a basis that is less than
pro rata) with the Term Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Term Loans of the applicable Extension Request Class,
and/or
(d)    an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Term Loans or Extended Term Loan Commitments.
“Extension Request Class” as defined in Section 2.20(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Subsidiary or any of their respective
predecessors or Affiliates.
“Fair Share” as defined in Section 7.2(b).
“Fair Share Contribution Amount” as defined in Section 7.2(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as shall be determined by the Administrative Agent.

28
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Financial Officer Certification” means (a) with respect to any consolidated or
combined financial statements of any Person, a certificate of the chief
financial officer of such Person stating that such financial statements fairly
present, in all material respects, the consolidated or combined financial
position of such Person and its Subsidiaries as of the dates indicated and the
consolidated or combined results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied (except as otherwise
disclosed in such financial statements) on a consistent basis, subject to
changes resulting from audit and normal year‑end adjustments, and (b) with
respect to any Unrestricted Subsidiary Reconciliation Statement, a certificate
of the chief financial officer of the Borrower stating that such reconciliation
statement accurately reflects all adjustments necessary to treat the
Unrestricted Subsidiaries as if they were not consolidated with the Borrower and
to otherwise eliminate all accounts of the Unrestricted Subsidiaries and
reflects no other adjustment from the related GAAP financial statement (except
as otherwise disclosed in such reconciliation statement).
“Financing Transactions” means the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is to be a party, the creation
of the Liens provided for in the Collateral Documents and, in the case of the
Borrower, the borrowing of Term Loans and the use of the proceeds thereof.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.
“Foreign Lender” means a Lender that is not a US Person.
“Foreign Pledge Agreement” means a pledge or charge agreement pursuant to which
a Credit Party grants a Lien on Equity Interests in a Foreign Subsidiary to
secure the Obligations, governed by the law of the jurisdiction of organization
of such Foreign Subsidiary and in form and substance reasonably satisfactory to
the Collateral Agent.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

29
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Funding Notice” means a notice substantially in the form of Exhibit H.
“GAAP” means, at any time, subject to Section 1.2, United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.
“Goldman Sachs” means Goldman Sachs Lending Partners LLC.
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.
“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree issued, promulgated or entered into by or with, any Governmental
Authority.
“GP” means Alon USA Partners GP, LLC, a Delaware limited liability company and
the sole general partner of the Partnership.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, Securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).
“Guarantor Subsidiary” means each Subsidiary that is a party hereto as a
“Guarantor Subsidiary” and a party to the Pledge and Security Agreement as a
“Grantor” thereunder.

30
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Guarantors” means each Guarantor Subsidiary; provided that, for purposes of
Section 7, the term “Guarantors” shall also include the Borrower.
“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated in any manner by any Environmental Law or that
could reasonably be expected to pose a hazard to the health and safety of any
Person or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any past or present activity, event or
occurrence involving any Hazardous Materials, including the generation, use,
manufacture, possession, storage, holding, presence, Release, threatened
Release, transportation, processing, treatment, abatement, removal, remediation,
disposition or handling of, or exposure to, any Hazardous Materials, and any
corrective action or response action involving any Hazardous Material.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions, including an
agreement that is a “Swap Agreement” or a “Forward Contract” as such terms are
defined in the Bankruptcy Code; provided that no phantom stock, option, stock
appreciation right or similar plan or right providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Hedge Agreement.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.
“Historical Financial Statements” means (a) the audited consolidated balance
sheet of the Borrower and the consolidated Subsidiaries as of the end of, and
the related consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and the consolidated Subsidiaries for, the Fiscal Year
ended on December 31, 2011, and (b) unaudited consolidated balance sheets and
the related statements of operations and cash flows of the Borrower and the
consolidated Subsidiaries for the most recent Fiscal Quarter ended prior to the
Closing Date.
“Historical MLP Financial Statements” means (a) the audited combined balance
sheet of the MLP Parties as of the end of, and the related combined statements
of operations, partners’ equity and cash flows of the MLP Parties for, the
Fiscal Year ended December 31, 2011, prepared after giving effect to the
contribution of assets thereto by the Borrower and its other Subsidiaries
expected to be made in connection with the MLP IPO and otherwise on the basis
described in the Registration Statement, and (b) unaudited combined

31
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






balance sheets and the related statements of operations and cash flows of the
MLP Parties for each subsequent Fiscal Quarter ended at least 45 days prior to
the Closing Date.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, (b) all monetary obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all monetary obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person and all monetary obligations of such Person in
respect of deferred purchase price of property or services (including any
obligation, whether contingent, matured or otherwise, of such Person to purchase
or repurchase crude oil or other inventory pursuant any Inventory Arrangement,
but excluding (i) trade accounts payable incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers or employees
of such Person or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout obligation incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout obligation is, or becomes, reasonably determinable),
(d) all Capital Lease Obligations of such Person, (e) the maximum aggregate
liability, contingent or otherwise, of such Person under all letters of credit
and letters of guaranty in respect of which such Person is an account party, (f)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on any property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (h) all Guarantees by
such Person of Indebtedness of others and (i) all Disqualified Equity Interests
in such Person, valued, as of the date of determination, at the greater of (i)
the maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For the avoidance of doubt, the term “Indebtedness” shall
not include any obligation of the Borrower or any Subsidiary (including any
obligation under any Hedging Agreement) solely as a result of such obligation
being reflected as a liability on the consolidated balance sheet of the Borrower
and the Subsidiaries prepared in conformity with GAAP, except to the extent such
obligation is of the type set forth in clauses (a) through (i) above.
“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, all Indebtedness of such Person of the types referred to in clauses
(a), (b) and (d) of the definition of “Indebtedness”.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, removal, remediation or other
response action in connection with any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the

32
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






reasonable fees, expenses and other charges of counsel and consultants for the
Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person (including by any
Credit Party or any Affiliate thereof), whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by the Indemnitees in enforcing this indemnity), whether direct,
indirect, special, consequential or otherwise and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable causes of action or on contract or otherwise, that may
be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions), the syndication of the credit
facilities provided for herein or the use or intended use of the proceeds
thereof, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Obligations
Guarantee)), (b) any commitment letter, engagement letter, fee letter or other
letter or agreement delivered by any Agent, any Arranger or any Lender to the
Borrower, or any Affiliate thereof, in connection with the arrangement of the
credit facilities provided for herein or in connection with the transactions
contemplated by this Agreement or (c) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of the Borrower or
any Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” as defined in Section 10.3.
“Installment” means (a) when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.9(a) (including the payment due on the Tranche B Term Loan
Maturity Date) and (b) when used in respect of any other Class of Term Loans,
each payment of the principal amount thereof due under Section 2.9(b) (including
the payment due on the Maturity Date with respect to the Term Loans of such
Class).
“Insurance Collateral Lien” means the Lien granted by the Borrower on the
“Insurance Collateral” under and as defined in Section 10.25(b) of the MLP
Credit Agreement as in effect on the Drop Down Date.
“Intellectual Property” as defined in the Pledge and Security Agreement.
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

33
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Intercompany Note” means a promissory note substantially in the form of
Exhibit I.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and (b) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Term Loan and, in the case of any such Term Loan with an Interest Period of
longer than three months’ duration, each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, such
other period thereafter as shall have been consented to by each Lender of such
Class), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless no succeeding Business Day
occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Business Day of the
last calendar month of such Interest Period and (c) notwithstanding anything to
the contrary in this Agreement, no Interest Period for a Eurodollar Rate
Borrowing of any Class may extend beyond the Maturity Date for Borrowings of
such Class. For purposes hereof, the date of a Eurodollar Rate Borrowing shall
initially be the date on which such Borrowing is made and thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Inventory Arrangement” means any arrangement for the purchase or supply of
crude oil or other inventory of the Borrower or any Restricted Subsidiary that
is effectively an alternative to a working capital financing arrangement. Each
Permitted Supply & Offtake Agreement constitutes an Inventory Arrangement.
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of (including any such Guarantees arising as a
result of the specified Person being a co-maker of any note or other instrument
or a joint and several co-applicant with respect to any letter of credit or
letter of guaranty), or any other investments in (including any investment in
the form of transfer of property for consideration that is less than

34
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the fair value thereof (as determined reasonably and in good faith by the chief
financial officer of the Borrower)), any other Person that are held or made by
the specified Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the aggregate principal
amount thereof made on or prior to such date of determination, minus the amount,
as of such date of determination, of any Returns with respect thereto, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be
determined in accordance with the definition of the term “Guarantee”, (c) any
Investment in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other Securities of any Person
shall be the fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) of the consideration therefor (including any
Indebtedness assumed in connection therewith), plus the fair value (as so
determined) of all additions, as of such date of determination, thereto, and
minus the amount, as of such date of determination, of any Returns with respect
thereto, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such Investment, (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any Returns with respect
thereto, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any Person
resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of the Borrower) of such Equity Interests at the
time of the issuance thereof. Notwithstanding the foregoing, except as
contemplated by the definition of “Available Basket Restoration Amount”, the
amount of any Investment in any Unrestricted Subsidiary shall not be adjusted
for any Returns with respect thereto.
“IRS” means the United States Internal Revenue Service.
“Junior Indebtedness” means (a) any Permitted Other Indebtedness secured by
Liens that are junior and subordinated to the Liens created under the Credit
Documents pursuant to a Permitted Intercreditor Agreement and (b) any
Indebtedness permitted by Section 6.1(m). For the avoidance of doubt,
Indebtedness under the Existing IDB Credit Agreement is not “Junior
Indebtedness”.
“Krotz Springs Refinery” means the refinery located in Krotz Springs, Louisiana,
and the assets relating thereto.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the lessor consents to the
granting of a Mortgage on such

35
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Leasehold Property by the applicable Credit Party in favor of the Collateral
Agent (it being understood that such instrument shall include such lessor’s
estoppels only to the extent required by the terms of such related lease or the
lessor is an Affiliate of the Borrower). Each Landlord Consent and Estoppel
shall be in form and substance reasonably satisfactory to the Collateral Agent
and shall be sufficient for the Collateral Agent to obtain a title insurance
policy with respect to such Mortgage.
“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.
“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement or a Refinancing Facility
Agreement, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment Agreement.
“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total Debt
as of such date to (b) Consolidated Adjusted EBITDA for the period of four
consecutive Fiscal Quarters ended on such date (or, if such date is not the last
day of a Fiscal Quarter, most recently prior to such date).
“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Term Loan Exposure in respect of such Class
representing more than 50% of the Term Loan Exposure of all the Lenders in
respect of such Class at such time. For purposes of this definition, the amount
of Term Loan Exposure of any Class shall be determined by excluding the Term
Loan Exposure of any Affiliated Lender.
“Makewhole Amount” means, in respect of the Tranche B Term Loans of any Lender
being prepaid or subject to a Repricing Event, an amount equal to the present
value of all interest payments that would have been made in respect of the
principal of such Term Loans from the date of such prepayment or Repricing Event
until the first anniversary of the Closing Date at a rate per annum equal to the
sum of (a) the Applicable Rate applicable to such Term Loans (assuming such Term
Loans are Eurodollar Rate Loans), plus (b) the greater of (i) 1.25% and (ii) the
Adjusted Eurodollar Rate (assuming an Interest Period of three months) in effect
on the date on which the applicable notice of prepayment is given or such
Repricing Event is effected, plus (c) the premium payable in respect of the
principal of such Term Loans pursuant to Section 2.10(c)(ii) if such prepayment
or Repricing Event were made on or after the first anniversary of the Closing
Date, but prior to the second anniversary of the Closing Date (in each case,
computed on the basis of actual days elapsed over a year of 360 days and using a
discount rate equal to the Treasury Rate as of such prepayment date plus 50
basis points).

36
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Margin Stock” as defined in Regulation U.
“Material Acquisition” means any Acquisition the Acquisition Consideration for
which exceeds $10,000,000 in the aggregate.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of any Credit Party
to fully and timely perform its obligations under the Credit Documents, taken as
a whole, (c) the legality, validity, binding effect or enforceability against
any Credit Party of any Credit Document to which it is a party or (d) the
rights, remedies and benefits available to, or conferred upon, any Agent, any
Lender or any Secured Party under the Credit Documents, taken as a whole.
“Material Casualty/Condemnation” means any Casualty or Condemnation that results
(or, in the case such Net Proceeds are paid in installments, is reasonably
expected to result) in aggregate Net Proceeds in an amount of $50,000,000 or
more and for which the expected length of period to restore, repair or replace
the property subject thereto is reasonably expected to exceed 180 days from the
date of commencement of such restoration, repair or replacement.
“Material Contract” means any Contractual Obligation of the Borrower or any
Restricted Subsidiary (a) that is related to (i) the storage, distribution and
transportation of raw materials or products (including any pipeline or terminal
lease or access agreement) or (ii) licensing of any Intellectual Property and
(b) with respect to which a breach, nonperformance, termination, expiration or
failure to renew could reasonably be expected to have a Material Adverse Effect
(in each case, taking into account the ability of the Borrower or such
Restricted Subsidiary to replace any such Contractual Obligation).
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Borrower or any Restricted Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the total consideration therefor (determined on the basis
consistent with the term “Acquisition Consideration”) paid by the transferee
exceeds $10,000,000.
“Material Obligation” means Indebtedness (other than the Term Loans and
Guarantees under the Credit Documents), or obligations in respect of one or more
Hedge Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount of $20,000,000 or more. In the case of any Material
Obligation that is a Guarantee of any other Indebtedness, each reference to
“Material Obligation” shall be deemed to include a reference to such Guaranteed
Indebtedness. For purposes of determining Material Obligation, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedge Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedge Agreement were terminated at such time.

37
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Material Real Estate Asset” means (a) each Real Estate Asset set forth on
Schedule 1.1(a), (b) each other Real Estate Asset owned in fee by a Credit
Party, other than any such Real Estate Asset that, together with all contiguous
and all related parcels and the improvements thereon, has a book or fair value
of less than $2,500,000 in the aggregate and is otherwise not material to the
conduct of the business of the Borrower and the Restricted Subsidiaries as
currently conducted and proposed to be conducted (including the operation of any
Refinery) and (c) each Leasehold Property owned by a Credit Party to the extent
such Leasehold Property is material to the conduct of the business of the
Borrower and the Restricted Subsidiaries as currently conducted and proposed to
be conducted (including the operation of any Refinery) and could not readily be
replaced with a comparable Leasehold Property on terms not materially less
favorable to the lessee; provided that, notwithstanding the foregoing, any Real
Estate Asset (including any Leasehold Property) that is subject to any Lien
securing any Permitted Other Indebtedness, any Permitted Revolving/LC Facility,
any Permitted IDB Guarantee or any Specified Additional IDB Guarantee shall
constitute a Material Real Estate Asset.
“Maturity Date” means, as the context requires, the Tranche B Term Loan Maturity
Date or, when used in respect of any other Class of Term Loans, the maturity
date therefor specified in the Extension Agreement or the Refinancing Facility
Agreement establishing such Class of Term Loans.
“MLP Amount” means, as of any date, $250,000,000 less the MLP Prepayment Amount
as of such date.
“MLP Credit Agreement” means a Credit and Guaranty Agreement dated as of the
Drop Down Date in substantially in the form of Exhibit J.
“MLP Credit Documents” means the “Credit Documents” as defined in the MLP Credit
Agreement.
“MLP Intercompany Agreement Consent” means, with respect to any MLP Intercompany
Agreement, a consent to the security interests of (a) solely as such term is
used in Section 11.2, the Administrative Agent under the MLP Credit Agreement in
the rights, title and interest of the MLP Parties in, to or under such MLP
Intercompany Agreement, together with notice, cure and other provisions
customary for agreements of this type, which consent shall be substantially in
the form of Exhibit K-1, with such modifications thereto as may be reasonably
requested by the Administrative Agent, and (b) the Administrative Agent in the
rights, title and interest of the Borrower and its Subsidiaries (other than the
MLP Parties) in, to or under such MLP Intercompany Agreement, together with
notice, cure and other provisions customary for agreements of this type, which
consent shall be substantially in the form of Exhibit K-2, with such
modifications thereto as may be reasonably requested by the Administrative
Agent.
“MLP Intercompany Agreements” means (a) the Drop Down Date MLP Intercompany
Agreements and (b) each other Contractual Obligation between the Borrower or any
Subsidiary (other than any MLP Party), on the one hand (other than the Alon
Assets Guarantee), and any MLP Party, on the other, in each case, together with
all schedules, exhibits and other definitive documentation relating thereto
(excluding, for purposes of Sections

38
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






5.1(g)(ii)(C), 5.1(g)(ii)(D) and 6.9, any operating agreement entered into in
the ordinary course of business that (i) involves payments or other transfers of
assets or value not to exceed $1,000,000 in the aggregate for such agreement and
(ii) is not in respect of any service or asset material to the operations or
revenues of the Borrower and the Restricted Subsidiaries).
“MLP IPO” means an underwritten initial public offering of common units
representing limited partner interests in the Partnership.
“MLP Obligations” means the “Obligations” as defined in the MLP Credit
Agreement.
“MLP Parties” means the GP, the Partnership, Alon USA Refining, Inc. (to be
known as Alon USA Refining, LLC following its conversion to a limited liability
company), Alon USA GP, LLC, Alon USA GP II, LLC, Alon USA Delaware, LLC, Alon
USA, LP and each other Subsidiary of the Partnership formed or acquired after
the Drop Down Date.
“MLP Prepayment Amount” means the aggregate principal amount of the Term Loans
prepaid pursuant to Section 2.11(a) or 2.11(b) on account of Net Proceeds
received from any Asset Sale of, or any Casualty or Condemnation affecting, any
asset that, in each case, was otherwise intended, in accordance with the
Registration Statement, to be an asset of the Partnership or its Subsidiaries
following the MLP IPO. The MLP Prepayment Amount shall be set forth in the Drop
Down Date Certificate and, as so set forth, shall be conclusive and binding on
the parties hereto, absent manifest error.
“MLP Term Loans” as defined in Section 11.1(a).
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
“NAIC” means The National Association of Insurance Commissioners.
“Narrative Report” means, with respect to any financial statements for which
such report is required, a narrative report describing, in reasonable detail,
the results of operations of the Borrower and the Subsidiaries (including the
related operating and pricing statistics) in the form prepared for presentation
to senior management thereof for the applicable Fiscal Year or Fiscal Quarter
(and for the period from the beginning of the then current Fiscal Year to the
end of such Fiscal Quarter).
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such

39
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






event (other than proceeds of business interruption insurance), including any
cash received in respect of any noncash proceeds, but only as and when received,
net of (b) the sum, without duplication, of (i) all reasonable fees and
out‑of‑pocket expenses (including any underwriting discounts and commissions)
paid in connection with such event by the Borrower or any Subsidiary to Persons
that are not Affiliates of the Borrower or any Subsidiary, and (ii) in the case
of any Asset Sale, Casualty or Condemnation, (A) the amount of all payments
(including any premium or penalties) required to be made (and promptly made) by
the Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness for Borrowed Money (other than Term Loans and Indebtedness under
any Permitted Revolving/LC Facility, the Existing IDB Credit Agreement or any
Permitted Other Indebtedness) secured by the assets subject thereto, (B) the
amount of all taxes (including transfer and similar taxes and income taxes
payable on gains) paid (or reasonably estimated to be payable) by the Borrower
or any Subsidiary, and (C) the amount of any reserves established by the
Borrower or any Subsidiary in conformity with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the immediately succeeding year and that are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by the
chief financial officer of the Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(ii)(B) or (b)(ii)(C) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
for which such reserve has been established, be deemed to be receipt, on the
date of such reduction, of cash proceeds in respect of such event.
“Non-Public Information” means material non-public information (within the
meaning of the United States Federal or state securities laws or the securities
laws of any other jurisdiction where the Borrower or any Affiliate thereof has
issued, registered or listed for trading any Securities) with respect to the
Borrower and its Affiliates or their Securities.
“Non-Recourse” means, with respect to any Indebtedness or other obligation of
any Unrestricted Subsidiary, that no holder or beneficiary thereof has any right
to demand payment or any other recourse (whether direct, through Guarantee or
otherwise) against the Borrower or any of the Restricted Subsidiaries or any
assets of the Borrower or any of the Restricted Subsidiaries.
“Note” means a promissory note issued to any Lender pursuant to Section 2.4(c).
“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including interest that, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any such
obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, and (b) when used with reference to any Credit Party, all
Specified Hedge Obligations in respect of each Specified Hedge Agreement,
provided that such Specified Hedge Obligations have been designated by the
Borrower in a Specified Hedge Obligations Designation Certificate delivered to
the Administrative Agent (and acknowledged by the Administrative Agent in
writing as received by it) as “Obligations” of such Credit Party (which
designation and

40
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






acknowledgment may occur prior to, concurrently with or following the execution
of such Specified Hedge Agreement, it being further agreed that in the case of
any Specified Hedge Agreement that is in the form of a master agreement, the
Specified Hedge Obligations in respect thereof that have been designated and
acknowledged as set forth above shall be deemed automatically to include all
Specified Hedge Obligations in respect of any confirmations from time to time
under such Specified Hedge Agreement). When used without reference to any Credit
Party, “Obligations” means all Obligations described in clause (a) of the
immediately preceding sentence and all Specified Hedge Obligations. When used
with reference to more than one Credit Party, “Obligations” means for each such
Credit Party its Obligations as described in the first sentence of this
definition. Each reference to “joint” liability of any Credit Parties in respect
of the “Obligations” means, for each Credit Party included in such reference,
that the liability of such Credit Party for its Obligations is joint in respect
of such Obligations with the liability of each other Credit Party included in
such reference that includes such Obligations in its Obligations. The term
“Obligations” shall include all obligations that, after the Drop Down Date,
shall constitute the MLP Obligations; provided that, as provided in Section
11.1(a)(iii), the MLP Obligations (including the Specified Hedge Obligations, as
defined in the MLP Credit Agreement) shall cease to be “Obligations” on the Drop
Down Date.
“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended, and, in the
case of any of the foregoing or any other Person, any other similar
organizational documents. In the event any term or condition of this Agreement
or any other Credit Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.18 or 2.19).

41
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Participant Register” as defined in Section 10.6(g).
“Partnership” as defined in the preamble hereto.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Drop Down Date, among
the GP, Alon Assets, as the organizational limited partner, and the other
Persons that become partners in the Partnership or party thereto.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary; provided that:
(a)  immediately prior and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
(b)  all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(c)  (i) in the case of an acquisition of the Equity Interests in any Person,
such Person becomes a Restricted Subsidiary that is a Guarantor Subsidiary, and
(ii) in the case of an acquisition of all or substantially all the assets of, or
all or substantially all the assets constituting a business unit, division,
product line or line of business of, any Person, such assets are acquired by a
Restricted Subsidiary that is a Guarantor Subsidiary;
(d)  in the case of an acquisition of the Equity Interests in any Person, all
actions required to be taken with respect to such Person in order to satisfy the
requirements set forth in clauses (a), (b) and (c) of the definition of
“Collateral and Guarantee Requirement” shall have been taken (or arrangements
for the taking of such actions satisfactory to the Collateral Agent shall have
been made) (it being understood that all other requirements set forth in such
definition that are applicable to such Acquisition shall be required to be
satisfied in accordance with Sections 5.10 and 5.11); and
(e)   the business of any such acquired Person or such acquired assets, as the
case may be, constitute a business permitted under Section 6.10.

42
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Permitted Commodity Hedge Agreement” means any Commodity Hedge Agreement to
which the Borrower or any Restricted Subsidiary is a party that is permitted by
Section 6.11.
“Permitted Encumbrances” means:
(a)  Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.3;
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or pursuant to Title I or Title IV of ERISA
or the enforcement of any security provided for a Pension Plan under Section 436
of the Internal Revenue Code), arising in the ordinary course of business and
securing obligations that are not yet due or are being contested in compliance
with Section 5.3;
(c)  pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than trade contracts for the supply or purchase of crude oil or
other inventory or for payment of Indebtedness), leases (other than capital
leases), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);
(f)  minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of the Borrower or any Restricted Subsidiary or to the ownership
of its properties, in each case, which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of the properties subject thereto or materially interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;
(g)  banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the

43
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Borrower or any Restricted Subsidiary in excess of those required by applicable
banking regulations;
(h)  Liens arising by virtue of UCC financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by the
Borrower and the Restricted Subsidiaries in the ordinary course of business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;
(j) any Liens to which any underlying fee interest of the owners of real
property leased by the Borrower or any Restricted Subsidiary is subject,
including any Liens that apply to the leasehold interests of the Borrower or any
Restricted Subsidiary by virtue of the underlying fee interests being subject to
such Liens;
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(l) rights of a common owner of any interest in property held by such Person;
(m) with respect to the Real Estate Asset subject to such Mortgage, any Liens
specified on a policy of title insurance insuring the Lien of a Mortgage that is
delivered to the Collateral Agent on or prior to the Closing Date in accordance
with clause (g)(iii) of the definition of “Collateral and Guarantee
Requirement”; and
(n) Liens that are contractual rights of set-off;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.
“Permitted Holders” means, individually or collectively, and in any combination:
Alon Israel Oil Company, Ltd., any Person that controls Alon Israel Oil Company,
Ltd. as of the Closing Date, and David Wiessman (or any trustee acting on behalf
of David Wiessman), together with any Person that is controlled by any of the
foregoing and any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act) that is comprised primarily (in terms of economic interests) of
any of the foregoing, individually, collectively or in any combination.
“Permitted IDB Guarantor” means each Restricted Subsidiary (other than any
Specified Additional IDB Guarantor) that, pursuant to the terms of the Existing
IDB Credit Agreement, Guarantees as of the Drop Down Date obligations under the
Existing IDB Credit Agreement.
“Permitted IDB Guarantee” means, at any time on or after the Drop Down Date,
each of the following Guarantees of obligations under the Existing IDB Credit
Agreement:

44
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(a) a Guarantee by the Borrower, provided that the obligations under such
Guarantee shall not be secured by any assets of the Borrower or any Restricted
Subsidiary (other than by any Permitted IDB Lien or any Lien granted by any
Specified Additional IDB Guarantor to secure its Specified Additional IDB
Guarantee (so long as such Lien complies with the requirements set forth in the
definition of “Specified Additional IDB Guarantee”)); and (b) any Guarantee by a
Permitted IDB Guarantor, provided that (i) such Permitted IDB Guarantor shall be
in compliance with Section 6.10(d) or shall be a Specified Terminals IDB
Guarantor, (ii) the obligations under such Guarantee shall not be secured by any
Lien on the assets of the Borrower or any Restricted Subsidiary other than any
Permitted IDB Lien and (iii) in the case of a Guarantee by any Specified
Terminals IDB Guarantor, such Guarantee shall be limited to a Permitted IDB Lien
on a Terminal Property owned by such Specified Terminals IDB Guarantor and,
other than enforcement of such Permitted IDB Lien against such Terminal
Property, no holder or beneficiary of such Guarantee shall have any right to
demand payment from, or have any other recourse against, such Specified
Terminals IDB Guarantor or any assets of such Specified Terminals IDB Guarantor;
provided that the aggregate principal amount of Indebtedness under the Existing
IDB Credit Agreement so Guaranteed by the Borrower and the Restricted
Subsidiaries shall not exceed $240,000,000 at any time outstanding.
“Permitted IDB Lien” means, at any time on or after the Drop Down Date, any Lien
granted by a Permitted IDB Guarantor to secure obligations under the Existing
IDB Credit Agreement, provided that (a) such Permitted IDB Guarantor shall be in
compliance with Section 6.10(d) or shall be a Specified Terminals IDB Guarantor
and (b) such Liens do not apply to any assets other than assets that constitute
Collateral and that are subject to a Lien granted under a Collateral Document to
secure the Obligations (and, in the case of any such Lien granted by a Specified
Terminals IDB Guarantor, such Lien shall apply solely to a Terminal Property
owned by such Specified Terminals IDB Guarantor) and, in the case of any
Terminal Property or any other Term Priority Collateral, such Liens shall be
junior and subordinated to the Liens created under the Credit Documents pursuant
to the terms of a Permitted Intercreditor Agreement, and the administrative or
collateral agent and/or a similar representative (in each case, as determined by
the Administrative Agent) acting on behalf of the secured parties under the
Existing IDB Credit Agreement shall have become a party to, and such secured
parties shall be bound by, a Permitted Intercreditor Agreement (and such
Permitted Intercreditor Agreement shall have been consented to and acknowledged
by, or executed by, the Borrower and the other applicable Credit Parties).
“Permitted Intercreditor Agreement” means each of (a) solely in the case of the
Existing IDB Credit Agreement, the Existing IDB Intercreditor Agreement, as
amended in accordance with this Agreement, and (b) each other intercreditor
agreement in substantially the form set forth in Exhibit L, with such changes
therefrom as are contemplated or permitted by Section 9.11; provided that, when
used in reference to any Permitted Other Indebtedness or any Liens securing any
Permitted Other Indebtedness, “Permitted Intercreditor Agreement” means an
intercreditor agreement that the Administrative Agent determines contains terms
and conditions that are within the range of terms and conditions contained in
intercreditor agreements that are of the type that govern intercreditor
relationships between holders of senior secured term credit facilities and
holders of such Permitted Other Indebtedness.
“Permitted Lien” means any Lien permitted by Section 6.2.

45
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Permitted Other Indebtedness” means (a) Indebtedness of the Borrower, and
Guarantees thereof by the other Credit Parties, incurred after the Closing Date
for the purpose of purchasing and cancelling, redeeming, defeasing or otherwise
satisfying and discharging the Alon Krotz Notes (the “Refinanced Alon Krotz
Indebtedness”), provided that (i) subject to the additional limitations set
forth in Section 6.1(l), the principal amount of such Indebtedness shall not
exceed the principal amount of the Refinanced Alon Krotz Indebtedness except by
an amount not greater than accrued and unpaid interest, fees and premiums (if
any) with respect to the Refinanced Alon Krotz Indebtedness and reasonable fees
and expenses arising in connection therewith, (ii) on the day of the incurrence
of such Indebtedness, (A) 100% of the Net Proceeds thereof shall be applied to
purchase, redeem, defease or otherwise satisfy and discharge the Refinanced Alon
Krotz Indebtedness (and to pay any related interest, fees, premiums and
expenses) and (B) the Alon Krotz Credit Party Date shall occur, (iii) on the
date of the incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing, (iv) the stated final maturity of such
Indebtedness shall not be earlier than 91 days after the latest Maturity Date as
of the time of the incurrence thereof and the weighted average life to maturity
thereof shall not be shorter than the weighted average life to maturity of the
Term Loans of any Class outstanding as of the time of the incurrence thereof,
(v) no Subsidiary shall be an obligor under a Guarantee in respect of such
Indebtedness unless such Subsidiary shall be a Credit Party and (vi) if such
Indebtedness is secured, (A) such Indebtedness shall not be secured by any
assets other than assets of the Borrower and the other Credit Parties that
constitute Collateral and Liens securing such Indebtedness shall be either
junior and subordinated to the Liens created under the Credit Documents, or pari
passu to the Liens created under the Credit Agreement, in each case pursuant to
a Permitted Intercreditor Agreement, and the administrative or collateral agent,
trustee, security agent and/or a similar representative (in each case, as
determined by the Administrative Agent) acting on behalf of the holders of such
Indebtedness shall have become party to, and such holders shall be bound by, a
Permitted Intercreditor Agreement (and such Permitted Intercreditor Agreement
shall have been consented to and acknowledged by, or executed by, the Borrower
and the other applicable Credit Parties); and (b) any Refinancing Indebtedness
in respect thereof (or in respect of any such Refinancing Indebtedness
theretofore incurred), provided that if such Refinancing Indebtedness is
secured, such Refinancing Indebtedness must satisfy the requirements set forth
in clause (vi) above.
“Permitted Revolving/LC Facility” means any revolving credit or letter of credit
facility extended to the Borrower or any Restricted Subsidiary, provided that
(a) such facility satisfies the requirements set forth below and (b) other than
in the case of the Existing IDB Credit Agreement, the Borrower shall have
designated such facility as a “Permitted Revolving/LC Facility” by providing a
written notice to that effect to the Administrative Agent, which notice shall
specify the maximum permitted amount of Indebtedness under such facility and the
lenders or issuing banks thereunder (or, in the case of an agented facility, the
administrative agent and collateral agent thereunder (or equivalent agent or
representative of the creditors thereunder)), together with a certificate of an
Authorized Officer of the Borrower to the effect that such facility satisfies
the requirements set forth in this definition and that after giving effect to
the effectiveness thereof no Default or Event of Default shall have occurred and
be continuing. No revolving credit or letter of credit facility shall be a
Permitted Revolving/LC Facility at any time unless it satisfies the following
requirements at such time:

46
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(i) no Subsidiary shall be an obligor under or in respect of such facility
(including pursuant to a Guarantee) unless such Subsidiary shall be a Guarantor
Subsidiary (other than Alon Brands, Inc. under and in respect of the Existing
IDB Credit Agreement); and
(ii) such facility shall not be secured by any assets of the Borrower or any
Subsidiary other than the Collateral and, in the case of the Term Priority
Collateral, the Liens securing such facility shall be junior and subordinated to
the Liens created under the Credit Documents, and the administrative or
collateral agent and/or a similar representative (in each case, as determined by
the Administrative Agent) acting on behalf of the holders of obligations under
such facility shall (if such facility is secured) have become party to, and such
holders shall be bound by, a Permitted Intercreditor Agreement (and such
Permitted Intercreditor Agreement shall have been consented to and acknowledged
by, or executed by, the Credit Parties).
As of the Closing Date, the Borrower hereby designates the Existing IDB Credit
Agreement as a Permitted Revolving/LC Facility and represents and warrants that
the Existing IDB Credit Agreement satisfies each of the requirements set forth
in this definition. On and after the Drop Down Date, the Existing IDB Credit
Agreement shall not be a Permitted Revolving/LC Facility.
“Permitted Revolving/LC Facilities Priority Collateral” means (a) the “ABL
Priority Collateral”, as defined in the form of a Permitted Intercreditor
Agreement attached as Exhibit L hereto, or (b) when used with reference to the
Existing IDB Credit Agreement (including with reference to any Permitted IDB
Guarantee or any Specified Additional IDB Guarantee), the “IDB Revolving
Facility First Lien Collateral”, as defined in the Existing IDB Intercreditor
Agreement.
“Permitted Supply & Offtake Agreement” means each agreement (whether reflected
in a single agreement or a set of related agreements) between any Restricted
Subsidiary and any Person (including any such Person that is an Affiliate of an
Arranger) not an Affiliate of the Borrower pursuant to which such Person sells
crude oil to such Restricted Subsidiary and purchases refined products from such
Restricted Subsidiary, provided that (a) such agreement satisfies the
requirements set forth below and (b) other than in the case of each Existing J.
Aron Supply & Offtake Agreement, the Borrower shall have designated such
agreement as a “Permitted Supply & Offtake Agreement” by providing a written
notice to that effect to the Administrative Agent, which notice shall specify
the parties thereto and the Refinery covered thereby, together with a
certificate of an Authorized Officer of the Borrower to the effect that such
agreement satisfies the requirements set forth in this definition and that after
giving effect to the effectiveness thereof no Default or Event of Default shall
have occurred and be continuing. No agreement shall be a Permitted Supply &
Offtake Agreement at any time unless it satisfies the following requirements at
such time:
(i) no Subsidiary shall be an obligor under or in respect of such agreement
(including pursuant to a Guarantee) unless such Subsidiary shall be a Guarantor
Subsidiary;
(ii) the obligations of the Borrower and the Subsidiaries under such agreement
shall not be secured by any assets of the Borrower or any Subsidiary other than
any such

47
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






assets that constitute Permitted Supply & Offtake Agreement Collateral and that
are subject to a Lien under a Collateral Document to secure the Obligations (it
being understood that such obligations may nonetheless be supported by a
Permitted Revolving/LC Facility or the Existing IDB Credit Agreement), and each
Person that is a counterparty thereto shall (if obligations under such agreement
are secured) have become party to a Permitted Intercreditor Agreement (and such
Permitted Intercreditor Agreement shall have been consented to and acknowledged
by, or executed by, the Credit Parties); and
(iii) each Person that is a counterparty thereto shall have executed and
delivered to the Administrative Agent a Permitted Supply & Offtake Agreement
Consent in respect of such agreement.
As of the Closing Date, the Borrower hereby designates each Existing J. Aron
Supply & Offtake Agreement as a Permitted Supply & Offtake Agreement and
represents and warrants that each Existing J. Aron Supply & Offtake Agreement
satisfies each of the requirements set forth in this definition, it being
understood and agreed that neither the credit support for the Permitted Supply &
Offtake Agreement for the Big Spring Refinery provided by the Alon Krotz Letter
of Credit Facility nor any holdback provided for in any Existing J. Aron Supply
& Offtake Agreement shall cause such requirements not to be satisfied.
“Permitted Supply & Offtake Agreement Collateral” means (a) all Inventory (as
defined in the UCC as in effect in the applicable State), including any
Inventory in the form of crude oil, refined products and other hydrocarbon
inventory of the Restricted Subsidiary party to the applicable Permitted Supply
& Offtake Agreement, and (b) all Proceeds (as defined in the UCC as in effect in
the applicable State), including Accounts (as defined in the UCC as in effect in
the applicable State) and cash proceeds (but, in each case, excluding all Term
Priority Collateral) of the foregoing arising on or after the first to occur of
the date that (i) such Restricted Subsidiary shall have become a “Bankrupt”, as
defined below, or (ii) an “Event of Default” under the applicable Permitted
Supply & Offtake Agreement has occurred and is continuing and the counterparty
thereto has notified such Restricted Subsidiary that it is commencing the
exercise of its rights and remedies as a secured party. For purposes of this
definition, “Bankrupt” means a Person that (A) is dissolved, other than pursuant
to a consolidation, amalgamation or merger, (B) becomes insolvent or unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (C) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (D) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (E) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (F) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (G) has a secured party take possession of all
or substantially all of its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all of its assets, (H) files an answer or other pleading
admitting or failing to contest the allegations of a petition filed against it
in any proceeding of the foregoing nature, (I) causes or is subject to any event
with respect to it which, under applicable

48
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






law, has an analogous effect to any of the foregoing events, (J) has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights
and such proceeding is not dismissed within 15 days or (K) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Permitted Supply & Offtake Agreement Consent” means, with respect to any
Permitted Supply & Offtake Agreement, a consent reasonably satisfactory in form
and substance to the Administrative Agent that (a) permits the Indebtedness and
Liens arising or created under this Agreement and the other Credit Documents,
including the collateral assignment of such Permitted Supply & Offtake Agreement
to the Collateral Agent for the benefit of the Secured Parties, and (b) is
otherwise consistent with the consents obtained on the Closing Date in respect
of the Permitted Supply & Offtake Agreements then in effect except to the extent
addressing such other matters as the Administrative agent may reasonably deem
necessary or appropriate in light of changes in circumstances or document
provisions from those obtained on the Closing Date.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.
“Platform” as defined in the penultimate paragraph of Section 5.1.
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Credit Parties substantially in the form of Exhibit M.
“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof, among the Borrower, the Administrative Agent and the
Collateral Agent.
“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower. The prime rate is a rate set by Credit Suisse
based upon various factors, including Credit Suisse’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate. Any
Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
of the Borrower and the Restricted Subsidiaries as of the end of the most
recently ended Fiscal Quarter covered by the Historical Financial Statements,
and the related pro forma consolidated statements of operations and cash flows
of the Borrower and the Restricted Subsidiaries for the period of four
consecutive Fiscal Quarters ended as of such date, prepared after giving effect
to the Transactions as if they had occurred on such date, in the case of such
balance sheet, or on the first day of such period, in the case of such other
statements, and treating

49
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Unrestricted Subsidiaries as if they were not consolidated with the Borrower and
otherwise eliminating all accounts of Unrestricted Subsidiaries.
“Pro Forma MLP Balance Sheet” means the pro forma combined balance sheet of the
MLP Parties as of the end of the most recently ended Fiscal Quarter covered by
the Historical MLP Financial Statements, prepared after giving effect to the
Transactions, the MLP IPO, the Drop Down Transactions and the other transactions
contemplated by the Registration Statement to occur on or prior to the Drop Down
Date as if they had occurred on such date.
“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the Term
Loan Commitments, the Term Loans or the Borrowings of any Class, the percentage
obtained by dividing (i) the Term Loan Exposure of such Lender in respect of
such Class at such time by (ii) the Term Loan Exposure of all the Lenders in
respect of such Class at such time, and (b) when used in reference to any other
purpose (including Section 9.6), the percentage obtained by dividing (i) an
amount equal to the sum of the Term Loan Exposures of such Lender in respect of
all the Classes at such time by (ii) an amount equal to the sum of the aggregate
Term Loan Exposure of all the Lenders in respect of all the Classes at such
time.
“Proceeds Collateral Account” means a deposit account maintained with the
Collateral Agent or such other depository institution that is reasonably
acceptable to the Collateral Agent and that is subject to a Control Agreement in
favor of the Collateral Agent in which Net Proceeds of an Asset Sale, Casualty
or Condemnation are deposited by the Borrower or a Restricted Subsidiary, or by
the Collateral Agent as loss payee, to be held as cash collateral securing the
Obligations pending release as contemplated by Section 2.11(a) or 2.11(b).
“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for each Fiscal Quarter of the Fiscal Year ending December 31,
2012, for which financial statements are not included in the Historical
Financial Statements and for each Fiscal Year to and including the Fiscal Year
ending December 31, 2018.
“Projections for the MLP” means the projections of the MLP Parties for each
Fiscal Quarter of the Fiscal Year ending December 31, 2012, for which financial
statements are not included in the Historical MLP Financial Statements and for
each Fiscal Year to and including the Fiscal Year ending December 31, 2018.
“Public Lenders” as defined in the penultimate paragraph of Section 5.1.
“Reaffirmation Agreement” means a Reaffirmation Agreement of the MLP Parties
dated as of the Drop Down Date in substantially the form attached hereto as
Exhibit N.
“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.
“Recipients” means the Agents and the Lenders.
“Record Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by

50
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the owner of the affected real property, as lessor, or (b) if such Leasehold
Property was acquired or subleased from the holder of a Recorded Leasehold
Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third‑party purchasers and encumbrances of the affected
real property.
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Credit Documents as are contemplated by
Section 2.21.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest, fees and premiums (if any)
with respect to such Original Indebtedness and reasonable fees and expenses
arising from such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Indebtedness shall not be shorter,
than that of such Original Indebtedness, and such stated final maturity shall
not be subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness (other than as a result of an acceleration of any such stated
maturity upon an event of default or a voluntary termination by the Borrower or
any Restricted Subsidiary of any commitments to extend credit in respect
thereof); (c) such Refinancing Indebtedness shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default or a change in
control or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Original Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (A) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (B) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Borrower if

51
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or that would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated on terms not less favorable in any material respect to the Lenders.
“Refinancing Term Lender” as defined in Section 2.21(a).
“Refinancing Term Loan” as defined in Section 2.21(a).
“Refinancing Term Loan Commitments” as defined in Section 2.21(a).
“Refinery” means any Existing Refinery or any other refinery, and the assets
relating thereto, owned or operated by the Borrower or any Restricted
Subsidiary.
“Register” as defined in Section 2.4(b).
“Registration Statement” means the Partnership’s registration statement on Form
S-1 filed with the Securities and Exchange Commission on August 31, 2012, as
amended through Amendment No. 6 thereto filed with the Securities and Exchange
Commission on November 9, 2012.
“Regulation D” means Regulation D of the Board of Governors.
“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
“Regulation T” means Regulation T of the Board of Governors.
“Regulation U” means Regulation U of the Board of Governors.
“Regulation X” means Regulation X of the Board of Governors.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

52
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Related Transactions” means (a) the refinancing of the Existing Term Loan
Agreement with the proceeds of the Term Loans and (b) the obtaining and
effectiveness of each of the Consent and Amendment Documents and each consent
and amendment thereunder.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, placement, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil,
sediments, surface water or groundwater.
“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of, or in connection with the incurrence of, any
Indebtedness that has an Effective Yield lower than the Effective Yield of such
Tranche B Term Loan at the time of such prepayment or repayment and (b) any
amendment or other modification of this Agreement that, directly or indirectly,
reduces the Effective Yield of any Tranche B Term Loan (including pursuant to
any conversion of such Tranche B Term Loan into any new or replacement tranche
of term loans).
“Requisite Lenders” means, at any time, Lenders having or holding Term Loan
Commitments and Term Loans representing more than 50% of the sum of the Term
Loan Commitments and Term Loans of all the Lenders at such time. For purposes of
this definition, the amount of Term Loan Commitments and Term Loans shall be
determined by excluding the Term Loan Commitments and Term Loans of any
Affiliated Lender.
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary and (c) any payment or
other distribution, direct or indirect (whether in cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in‑substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in cash or Cash Equivalents of principal
thereof and (b) with respect to any other Investment, any return of capital
received by the investor in cash or Cash Equivalents in respect of such
Investment.

53
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means, collectively, (a) the Lenders, (b) the Agents
(including former Agents, as applicable), (c) each counterparty (other than the
Borrower or any Subsidiary) to any Specified Hedge Agreement the obligations
under which constitute Obligations, (d) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under any Credit
Document, (e) each other Person to whom any Obligation is owed and (f) the
successors and assigns of each of the foregoing.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933.
“Solvent” means, with respect to the Credit Parties or the MLP Parties, as the
case may be, that as of the date of determination, taking the Credit Parties or
the MLP Parties, as the case may be, as a whole, (a) the sum of the Credit
Parties’ or the MLP Parties’ debt and other liabilities (including contingent
liabilities) does not exceed the present fair saleable value of their present
assets, (b) the Credit Parties’ or the MLP Parties’ capital is not unreasonably
small in relation to their business as conducted or proposed to be conducted,
(c) the Credit Parties or the MLP Parties have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts and liabilities (including contingent liabilities) beyond their ability to
pay such debts and liabilities as they become due (whether at maturity or
otherwise) and (d) the Credit Parties and the MLP Parties are “solvent” within
the meaning given to that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under GAAP).
“Specified Additional IDB Guarantee” means a Guarantee by any Specified
Additional IDB Guarantor of obligations under the Existing IDB Credit Agreement;
provided

54
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






that (a) the obligations under such Guarantee shall not be secured by any Lien
on the assets of the Borrower or any Restricted Subsidiary other than Liens
solely on assets that constitute Collateral and that are subject to a Lien
granted under a Collateral Document to secure the Obligations and, in the case
of any Term Priority Collateral, such Liens shall be junior and subordinated to
the Liens created under the Credit Documents pursuant to the terms of a
Permitted Intercreditor Agreement, and the administrative or collateral agent
and/or a similar representative (in each case, as determined by the
Administrative Agent) acting on behalf of the secured parties under the Existing
IDB Credit Agreement shall have become a party to, and such secured parties
shall be bound by, a Permitted Intercreditor Agreement (and such Permitted
Intercreditor Agreement shall have been consented to and acknowledged by, or
executed by, the Borrower and the other applicable Credit Parties), and (b) the
aggregate principal amount of Indebtedness under the Existing IDB Credit
Agreement so Guaranteed by the Specified Additional IDB Guarantors shall not
exceed $240,000,000 at any time outstanding.
“Specified Additional IDB Guarantor” means any Restricted Subsidiary that, on or
after the Drop Down Date, has been designated by the Borrower in a written
notice to the Administrative Agent as a Specified Additional IDB Guarantor.
“Specified Hedge Agreement” means any Hedge Agreement entered into by the
Borrower or any Restricted Subsidiary that has been designated by the Borrower
in a Specified Hedge Obligations Designation Certificate delivered to the
Administrative Agent (and acknowledged by the Administrative Agent in writing as
received by it) as a “Specified Hedge Agreement” of such Credit Party (which
designation and acknowledgment may occur prior to, concurrently with or
following the execution of such Specified Hedge Agreement, it being further
agreed that in the case of any such designation and acknowledgement with respect
to any Specified Hedge Agreement that is in the form of a master agreement, all
confirmations from time to time under such Specified Hedge Agreement shall be
deemed automatically designated and acknowledged in accordance with the
foregoing); provided that, except in the case of Commodity Hedge Agreements, (a)
the counterparty to such Hedge Agreement is, or was on the Closing Date, an
Agent, an Arranger or any Affiliate of any of the foregoing, whether or not such
counterparty shall have been an Agent, an Arranger or any Affiliate of any of
the foregoing at the time such Hedge Agreement was entered into, (b) such Hedge
Agreement is in effect on the Closing Date with a counterparty that is a Lender
or an Affiliate of a Lender as of the Closing Date or (c) such Hedge Agreement
is entered into after the Closing Date with a counterparty that is a Lender or
an Affiliate of a Lender at the time such Hedge Agreement is entered into.
Notwithstanding the foregoing, no Hedge Agreement may be designated as a
Specified Hedge Agreement if a party thereto has granted a security interest in
its right, title or interest in, to or under such Hedge Agreement to secure
obligations under the Existing IDB Credit Agreement (or under any Permitted IDB
Guarantee or any Specified Additional IDB Guarantee) unless such rights, title
and interest constitute Term Priority Collateral.
“Specified Hedge Obligations” means all obligations of every nature of the
Borrower or any Restricted Subsidiary under each Specified Hedge Agreement,
whether for interest (including interest that, but for the filing of a petition
in bankruptcy with respect to the Borrower or such Restricted Subsidiary, as the
case may be, would have accrued on any such obligation, whether or not a claim
is allowed against the Borrower or such Restricted Subsidiary

55
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






for such interest in the related bankruptcy proceeding), payments for early
termination of such Hedge Agreement, fees, expenses, indemnification or
otherwise.
“Specified Hedge Obligations Designation Certificate” means a certificate of the
Borrower in substantially the form of Exhibit P.
“Specified Terminals IDB Guarantor” means Paramount Petroleum Corporation of
Arizona, Inc., a Delaware corporation, Alon Asphalt Bakersfield, Inc., a
Delaware corporation, Paramount Petroleum Corporation, a Delaware corporation,
and Paramount of Oregon LLC, a Delaware limited liability company.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person  of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.
“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit Q or any other form approved by the Collateral Agent.
“Syndication Agents” means each of CS Securities and Goldman Sachs, in each case
in its capacity as a co-syndication agent for the credit facility provided
herein.
“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a Tranche B Term Loan or an Extended Term Loan or a
Refinancing Term Loan of any Class.
“Term Loan Commitment” means a Tranche B Term Loan Commitment or an Extended
Term Loan Commitment or a Refinancing Term Loan Commitment of any Class.
“Term Loan Exposure” means, with respect to any Lender with respect to any Class
at any time, (a) prior to the making of the Term Loans of such Class, the Term
Loan Commitment of such Lender to make Term Loans of such Class at such time and
(b) after the making of the Term Loans of any Class (or the establishment of any
Class of Extended Loans), the aggregate principal amount of the Term Loans of
such Class of such Lender at such time.

56
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Term Priority Collateral” means (a) the “Non-ABL Priority Collateral”, as
defined in the form of a Permitted Intercreditor Agreement attached as Exhibit L
hereto, or (b) when used with reference to the Existing IDB Credit Agreement
(including with reference to any Permitted IDB Guarantee or any Specified
Additional IDB Guarantee), “Term Loan Facility First Lien Collateral”, as
defined in the Existing IDB Intercreditor Agreement.
“Terminal Property” means the Real Estate Assets constituting terminals located
on each of the properties set forth on Schedule 1.1(c) (including in each case
the building but not any equipment or other assets located on such property).
“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.
“Tranche B Term Lender” means a Lender with a Tranche B Term Loan Commitment or
a Tranche B Term Loan.
“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.1(a).
“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche B Term Loan Commitment. The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $450,000,000.
“Tranche B Term Loan Maturity Date” means the date that is six years after the
Closing Date.
“Transactions” means the Financing Transactions and the Related Transactions.
“Treasury Rate” means, as of any date of prepayment of any Term Loans or any
Repricing Event, the yield to maturity as of such date of the United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to such date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such date to the
Tranche B Term Loan Maturity Date; provided that if the period from such date to
the Tranche B Term Loan Maturity Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.
“Type” when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted Eurodollar Rate or the
Base Rate.

57
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“Unrestricted Subsidiary” means (a) each Subsidiary listed on Schedule 1.1(b),
other than any such Subsidiary that is re-designated as a “Restricted
Subsidiary” in the manner provided below, (b) any Person that becomes a
Subsidiary of the Borrower after the Closing Date and that is, at the time such
Person becomes a Subsidiary of the Borrower, designated as an Unrestricted
Subsidiary in the manner provided below and not subsequently re-designated as a
“Restricted Subsidiary” in the manner provided below, (c) on and after the Drop
Down Date, each MLP Party and (d) each Subsidiary of an Unrestricted Subsidiary.
The Borrower may designate any Subsidiary to be an “Unrestricted Subsidiary”
pursuant to clause (b) of the immediately preceding paragraph by delivering to
the Administrative Agent a certificate of an Authorized Officer of the Borrower
specifying such designation and certifying that such designated Subsidiary
satisfies the requirements set forth in this definition; provided that no
Subsidiary may be designated as an Unrestricted Subsidiary unless (a) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (b) all the Indebtedness or other obligations of such Subsidiary are
Non-Recourse (except to any other Unrestricted Subsidiary and except for the
Existing Wells Fargo Guaranty, the Permitted IDB Guarantees, the Specified
Additional IDB Guarantees, the Alon Assets Guarantee and the Insurance
Collateral Lien), (c) such Subsidiary does not own any Equity Interests in or
Indebtedness of, or hold any Lien on any assets of, the Borrower or any of the
Restricted Subsidiaries, (d) each Subsidiary of such Subsidiary has been
designated as (and, for so long as it is a Subsidiary of the Borrower, continues
as) an “Unrestricted Subsidiary” in accordance with this definition, (e) such
Subsidiary does not own (or hold or control by lease, exclusive license or
otherwise) any asset that is necessary for the ownership of, or material to the
operation in the ordinary course of business of, any Existing Refinery (or, in
the event any Existing Refinery shall have been sold, transferred or otherwise
disposed of by the Borrower and the Restricted Subsidiaries in an Asset Sale or
shall have been subject to any Casualty or Condemnation, any other Refinery that
is a reinvestment of the Net Proceeds of such Asset Sale or a replacement
thereof as a result of such Casualty or Condemnation) and (f) the Investment in
such Unrestricted Subsidiary resulting from such designation (giving effect to
the next sentence) is permitted under Section 6.6(p). Upon the designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date pursuant to
clause (b) of the immediately preceding paragraph, the Borrower and the
Restricted Subsidiaries shall be deemed to have made an Investment in such
Unrestricted Subsidiary in reliance on Section 6.6(p) in an amount equal at the
time of such designation to the fair value of such Subsidiary (as determined
reasonably and in good faith by the chief financial officer of the Borrower). No
Unrestricted Subsidiary shall be, or shall be deemed to be, a Credit Party. The
Borrower hereby represents and warrants that as of the Closing Date each
Subsidiary listed on Schedule 1.1(b) satisfies the requirements set forth in
clauses (b), (c), (d) and (e) above. The Borrower hereby represents and warrants
that as of the Drop Down Date each MLP Party will satisfy the requirements set
forth in clauses (b), (c), (d) and (e) above. The Borrower shall cause each
Unrestricted Subsidiary (whether listed on Schedule 1.1(b), an MLP Party or
otherwise designated as an Unrestricted Subsidiary after the Closing Date) to
satisfy at all times the requirements set forth in clauses (b), (c), (d) and (e)
above (it being understood and agreed that none of the provisions contained in
the Drop Down Date MLP Intercompany Agreements (in the form thereof filed with
the SEC prior to the Closing

58
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Date as exhibits to the Registration Statement) shall cause such requirements
not to be satisfied). For the avoidance of doubt, the Available Basket Amount
shall not be reduced solely as a result of the MLP Parties becoming Unrestricted
Subsidiaries on the Drop Down Date.
The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the Administrative Agent a certificate of an
Authorized Officer of the Borrower specifying such designation and certifying
that such designation satisfies the requirements set forth in this paragraph,
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom. In the case of any Subsidiary that was
designated as an Unrestricted Subsidiary on the Closing Date and is subsequently
designated as a Restricted Subsidiary or any MLP Party that is designated as a
Restricted Subsidiary after the Drop Down Date, upon such designation as a
Restricted Subsidiary pursuant to this paragraph, so long as such Subsidiary
becomes a Guarantor Subsidiary and otherwise satisfies the requirements of the
term “Collateral and Guarantee Requirement”, the Available Basket Amount shall
be restored in an amount equal to the lesser of (a) the aggregate amount of all
Investments made in such Unrestricted Subsidiary by the Borrower or any
Restricted Subsidiary in reliance on Section 6.6(p) after the Closing Date
(after the Drop Down Date in the case of Unrestricted Subsidiaries that are MLP
Parties), net of all Returns previously received in respect of any such
Investment in such Unrestricted Subsidiary, and (b) the fair value of such
Subsidiary (as determined reasonably and in good faith by the chief financial
officer of the Borrower) at the time it is designated as a Restricted
Subsidiary. In the case of any Subsidiary that was designated as an Unrestricted
Subsidiary after the Closing Date (other than any MLP Party) and is subsequently
designated as a Restricted Subsidiary, upon such designation as a Restricted
Subsidiary pursuant to this paragraph, the Investment deemed made by the
Borrower in reliance on Section 6.6(p) pursuant to the preceding paragraph upon
designating such Subsidiary as an Unrestricted Subsidiary shall no longer be
deemed to have been so made and the Available Basket Amount shall be restored in
an amount equal to the lesser of (i) the original amount of the Investment
deemed made by the Borrower or any Restricted Subsidiary in reliance on Section
6.6(p) at the time it was designated as an Unrestricted Subsidiary plus the
aggregate amount of all Investments made in such Unrestricted Subsidiary by the
Borrower or any Restricted Subsidiary in reliance on Section 6.6(p) after its
designation as an Unrestricted Subsidiary, net of all Returns previously
received in respect of any such Investment in such Unrestricted Subsidiary, and
(ii) the fair value of such Subsidiary (as determined reasonably and in good
faith by the chief financial officer of the Borrower) at the time it is
designated as a Restricted Subsidiary. No Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as a Restricted
Subsidiary pursuant to this paragraph.
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, stockholders’ equity or
cash flows of the Borrower and its consolidated Subsidiaries, such financial
statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Borrower and the Restricted Subsidiaries and
treating Unrestricted Subsidiaries as if they were not consolidated with the
Borrower and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.
“US Lender” as defined in Section 2.17(c).

59
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“US Tax Compliance Certificate” as defined in Section 2.17(f)(ii)(B)(3).
“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.
1.2.    Accounting Terms; Pro Forma Calculations. (a) Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP, as in effect
from time to time; provided that, notwithstanding the foregoing, for purposes of
this Agreement GAAP shall be determined without giving effect to any change
thereto occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the date hereof; provided further that if the
Borrower, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent or the Requisite Lenders, by notice to
the Borrower, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, any Material Disposition, the consummation of the Drop
Down Date Transactions, any designation of any Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary or any other transaction shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition, designation or other transaction is permitted
to be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive Fiscal Quarters
ending with the most recent Fiscal Quarter for which financial statements are
available and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of or so designated and
any related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedge

60
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Agreement applicable to such Indebtedness if such Hedge Agreement has a
remaining term in excess of 12 months).
1.3.    Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. All references to dividends or distributions shall be deemed to include
all payments to limited partners by the Partnership notwithstanding that such
payments may otherwise be characterized as a return of capital.
1.4.    Classification of Loans and Borrowings. For purposes of this Agreement,
Term Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Term Loan” or “Tranche B Term Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Tranche B Term Loan” or “Eurodollar Rate Tranche B
Term Borrowing”).
SECTION 2.    LOANS
2.1.    Term Loans. (a) Term Commitments. (i) Subject to the terms and
conditions hereof, each Lender agrees to make a Tranche B Term Loan to the
Borrower on the Closing Date in a principal amount equal to the amount of such
Lender’s Tranche B Term Loan Commitment. Amounts borrowed pursuant to this
Section 2.1(a)(i) that are repaid or prepaid may not be reborrowed. Each
Lender’s Tranche B Term Loan Commitment shall terminate

61
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






immediately and without any further action upon the making of its Tranche B Term
Loan on the Closing Date.
(ii)    Additional Classes of Term Loan Commitments may be established as
provided in Section 2.20 or 2.21, and the Term Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth in, such
Section.
(b)    Borrowing Mechanics for Term Loans. (i) Each Term Loan shall be made as
part of a Borrowing consisting of Term Loans of the same Class and Type made by
the Lenders of such Class proportionately to their applicable Pro Rata Shares.
At the commencement of each Interest Period for any Eurodollar Rate Borrowing,
such Borrowing shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess of such amount; provided that (A) a Eurodollar
Rate Borrowing that results from a continuation of an outstanding Eurodollar
Rate Borrowing may be in an aggregate amount that is equal to the amount of such
outstanding Borrowing and (B) a Eurodollar Rate Borrowing made on any Credit
Date may be in an aggregate amount that is equal to the entire unused balance of
the Term Loan Commitments of the applicable Class at such time.
(ii)    To request a Borrowing, the Borrower shall deliver to the Administrative
Agent a fully completed and executed Funding Notice (A) in the case of a
Eurodollar Rate Borrowing, not later than 12:00 noon (New York City time) at
least four Business Days in advance of the proposed Credit Date (which shall be
a Business Day) and (B) in the case of a Base Rate Borrowing, not later than
10:00 a.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date (which shall be a Business Day) (or, in each case, with
respect to any Borrowing to be made on the Closing Date, such shorter period as
may be acceptable to the Administrative Agent). Promptly upon receipt by the
Administrative Agent of a Funding Notice in accordance with this paragraph, the
Administrative Agent shall notify each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Term Loan to be made as part
of the requested Borrowing. Following delivery of a Funding Notice for a
Eurodollar Rate Borrowing, any failure to make such Borrowing shall be subject
to Section 2.15(c).
(iii)    Each Lender shall make the principal amount of its Term Loan required
to be made by it hereunder on any Credit Date available to the Administrative
Agent not later than 12:00 noon (New York City time) on the applicable Credit
Date by wire transfer of same day funds in Dollars to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make each such Term Loan available
to the Borrower by promptly remitting the amounts so received, in like funds, to
the account specified by the Borrower in the applicable Funding Notice.
2.2.    Pro Rata Shares; Obligations Several; Availability of Funds. (a) All
Term Loans on the occasion of any Borrowing shall be made by the Lenders
proportionately to their applicable Pro Rata Shares. The failure of any Lender
to make any Term Loan or fund any participation required hereunder shall not
relieve any other Lender of its obligations hereunder; provided that the Term
Loan Commitments and other obligations of the Lenders hereunder are several, and
no Lender shall be responsible for the failure of any other Lender to make any
Term

62
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Loan or fund any participation required hereunder or to satisfy any of its other
obligations hereunder.
(b)    Unless the Administrative Agent shall have been notified by a Lender
prior to the applicable Credit Date that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender’s Term Loan
requested on such Credit Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such Credit
Date and may, in its sole discretion, but shall not be obligated to, make
available to the Borrower a corresponding amount on such Credit Date. In such
event, if a Lender has not in fact made the amount of such Lender’s Term Loan
requested on such Credit Date available to the Administrative Agent, then such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand, such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of such payment to the Administrative Agent, (i) in the
case of a payment to be made by such Lender, (A) at any time prior to the third
Business Day following the date such amount is made available to the Borrower,
the customary rate set by the Administrative Agent for the correction of errors
among banks and (B) thereafter, the Base Rate or (ii) in the case of a payment
to be made by the Borrower, the interest rate applicable hereunder to Base Rate
Loans of the applicable Class. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Term Loan
included in the applicable Borrowing.
2.3.    Use of Proceeds. The Borrower will use the proceeds of the Tranche B
Term Loans solely (a) to repay all the Indebtedness and other obligations
outstanding under the Existing Term Loan Agreement, (b) to pay in full all fees
and expenses incurred by the Borrower or any Restricted Subsidiary in connection
with the uses described above and (c) to the extent of any proceeds remaining
after the uses described above, for general corporate purposes of the Borrower
and the Restricted Subsidiaries. The Borrower will use the proceeds of any
Refinancing Term Loans solely for repayment or prepayment of then outstanding
Borrowings (and any related accrued and unpaid interest, fees, premiums and
expenses) referred to in Section 2.21(b).
2.4.    Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Term Loans made by such
Lender and each repayment and prepayment in respect thereof. Such records
maintained by any Lender shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to maintain any such records, or any
error therein, shall not in any manner affect the obligation of the Borrower to
pay any amounts due hereunder in accordance with the terms hereof; provided
further that in the event of any inconsistency between the records maintained by
any Lender and the records maintained by the Administrative Agent, the records
maintained by the Administrative Agent shall govern and control.
(b)    Register. The Administrative Agent shall maintain records of the name and
address of, and the Term Loan Commitments of and the principal amount of and
stated interest on the Term Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding on the
Borrower and each Lender, absent manifest

63
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






error; provided that the failure to maintain the Register, or any error in the
recordations therein, shall not in any manner affect the obligation of any
Lender to make a Term Loan or other payment hereunder or the obligation of the
Borrower to pay any amounts due hereunder, in each case in accordance with the
terms of this Agreement. The Register shall be available for inspection by the
Borrower or any Lender (but, in the case of a Lender, only with respect to
(i) any entry relating to such Lender’s Term Loan Commitments or Term Loans and
(ii) the identity of the other Lenders (but not information as to such other
Lenders’ Term Loan Commitments or Term Loans) and (iii) any entry relating to
any Loans held by any Affiliated Lender) at any reasonable time and from time to
time upon reasonable prior notice. The Borrower hereby designates the Person
serving as the Administrative Agent to serve as the Borrower’s non-fiduciary
agent solely for purposes of maintaining the Register as provided in this
Section 2.4(b) and agrees that, to the extent such Person serves in such
capacity, such Person and its Related Parties shall constitute “Indemnitees”.
(c)    Notes. Upon request of any Lender by written notice to the Borrower (with
a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Term Loans of any Class, which shall be in a form
approved by the Administrative Agent.
2.5.    Interest on Loans. (a) Subject to Section 2.7, each Term Loan of any
Class shall bear interest on the outstanding principal amount thereof from the
date made through repayment (whether by acceleration or otherwise) thereof as
follows:
(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Rate with
respect to Term Loans of such Class; or
(ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Term Loans of such Class.
The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.
(b)    The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any Eurodollar Rate Borrowing,
shall be selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 5 (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In the
event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.6 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests the making of, or the conversion to or continuation of,
any Eurodollar Rate Borrowing but fails to specify in the applicable Funding

64
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Notice or Conversion/Continuation Notice the Interest Period to be applicable
thereto, the Borrower shall be deemed to have specified an Interest Period of
one month. No Borrowing of any Class may be converted into a Borrowing of
another Class.
(c)    Interest on Term Loans shall accrue on a daily basis and shall be
computed (i) in the case of Base Rate Loans, on the basis of a year of 365 days
(or 366 days in a leap year) and (ii) in the case of Eurodollar Rate Loans, on
the basis of a year of 360 days, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any Term
Loan, the date of the making of such Term Loan or the first day of an Interest
Period applicable to such Term Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Term Loan or the expiration date of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted to a Eurodollar Rate Loan, the date of conversion of such Base Rate
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Term Loan is repaid on the same day on which it is made, one
day’s interest shall accrue on such Term Loan.
(d)    Except as otherwise set forth herein, accrued interest on each Term Loan
shall be payable in arrears (i) on each Interest Payment Date applicable to such
Term Loan, (ii) upon any voluntary or mandatory repayment or prepayment of such
Term Loan, to the extent accrued on the amount being repaid or prepaid, (iii) on
the Maturity Date applicable to such Term Loan and (iv) in the event of any
conversion of a Eurodollar Rate Loan prior to the end of the Interest Period
then applicable thereto, on the effective date of such conversion.
2.6.    Conversion/Continuation. (a) Subject to Section 2.15, the Borrower shall
have the option:
(i)    to convert at any time all or any part of any Borrowing from one Type to
the other Type; and
(ii)    to continue, at the end of the Interest Period applicable to any
Eurodollar Rate Borrowing, all or any part of such Borrowing as a Eurodollar
Rate Borrowing and to elect an Interest Period therefor;
provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).
In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.6 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Term Loans comprising such Borrowing, and the Term Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.
(b)    To exercise its option pursuant to this Section 2.6, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 12:00 noon (New York City time) at least (i)
one Business Day in advance of the

65
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






proposed Conversion/Continuation Date, in the case of a conversion to a Base
Rate Borrowing, and (ii) three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give, not later than the applicable time set forth
above, the Administrative Agent telephonic notice of any proposed conversion or‌
continuation; provided that such telephonic notice shall be promptly confirmed
in writing by delivery to the Administrative Agent of a fully completed and
executed Conversion/‌Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.15(c).
(c)    Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and is continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.
2.7.    Default Interest. Notwithstanding anything to the contrary herein, upon
the occurrence and during the continuance of an Event of Default under Section
8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Term Loan or any
fee. premium or other amount payable by the Borrower hereunder shall bear
interest, payable on demand, after as well as before judgment, at a rate per
annum equal to (a) in the case of the principal of any Term Loan, 2.00% per
annum in excess of the interest rate otherwise applicable hereunder to such Term
Loan or (b) in the case of any other amount, a rate (computed on the basis of a
year of 360 days for the actual number of days elapsed) that is 2.00% per annum
in excess of the highest interest rate otherwise payable hereunder for any Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.7 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
2.8.    Fees. (a) The Borrower agrees to pay on the Closing Date to the
Administrative Agent, for the account of each Tranche B Term Lender, a closing
fee in an amount equal to 5.00% of the stated principal amount of such Lender’s
Tranche B Term Loan made on the Closing Date.
(b)    The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times as shall have been
separately agreed upon by the Borrower and Credit Suisse.
(c)    Fees paid hereunder shall not be refundable or creditable under any
circumstances.
2.9.    Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.9(c), the Borrower shall repay Tranche B Term Borrowings on the last
Business Day

66
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of each Fiscal Quarter, commencing with March 29, 2013, and ending with the last
such day to occur prior to the Tranche B Term Loan Maturity Date, in an
aggregate principal amount for each such date equal to (i) at all times prior to
the Drop Down Date, 1.25% of the aggregate principal amount of the Tranche B
Term Loans made on the Closing Date, provided that if at any time prior to the
Drop Down Date the aggregate outstanding principal mount of the Tranche B Term
Loans shall be $250,000,000 or less, such amount shall be reduced to 0.25% of
the aggregate principal amount of the Tranche B Term Loans made on the Closing
Date, and (ii) at all times after the Drop Down Date, 1.25% of the difference
between the aggregate principal amount of the Tranche B Term Loans made on the
Closing Date and $250,000,000. To the extent not previously paid, all Tranche B
Term Loans shall be due and payable on the Tranche B Term Loan Maturity Date.
(b)    Subject to Section 2.9(c), the Borrower shall repay (i) Extended Term
Loans of any Class in such amounts and on such date or dates as shall be
specified therefor in the Extension Agreement establishing such Class of
Extended Term Loans and (ii) Refinancing Term Loans of any Class in such amounts
and on such date or dates as shall be specified therefor in the Refinancing
Facility Agreement establishing such Class of Refinancing Term Loans. To the
extent not previously paid, all Term Loans of any Class shall be due and payable
on the Maturity Date with respect to such Class of Term Loans.
(c)    The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of, or any repurchases by the Borrower of, the Tranche B
Term Loans or the Term Loans of any other Class in accordance with Section 2.12;
provided that in calculating the reduction applicable to the Installments after
the Drop Down Date, the MLP Prepayment Amount shall be disregarded.
(d)    Prior to any repayment of any Borrowings of any Class under this
Section 2.9, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent of such
selection. Each such notice may be given by telephone or in writing (and, if
given by telephone, shall promptly be confirmed in writing). Each repayment of a
Borrowing shall be allocated among the Lenders holding Term Loans comprising
such Borrowing in accordance with their applicable Pro Rata Shares.
2.10.    Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments.
(i) At any time and from time to time, the Borrower may, without premium or
penalty (except as applicable under Section 2.10(c) or 2.22(a)) but subject to
compliance with the conditions set forth in this Section 2.10(a) and with
Section 2.15(c), prepay any Borrowing in whole or in part; provided that each
such partial voluntary prepayment of any Borrowing shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount.
(ii)    To make a voluntary prepayment pursuant to Section 2.10(a)(i), the
Borrower shall notify the Administrative Agent not later than 12:00 noon (New
York City time) (A) at least one Business Day prior to the date of prepayment,
in the case of prepayment of Base Rate Borrowings, or (B) at least three
Business Days prior to the date of prepayment, in the case of prepayment of
Eurodollar Rate Borrowings. Each such notice shall specify the prepayment date
(which shall be a Business Day) and the

67
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






principal amount of each Borrowing or portion thereof to be prepaid, and may be
given by telephone or in writing (and, if given by telephone, shall promptly be
confirmed in writing). Each such notice shall be irrevocable, and the principal
amount of each Borrowing specified therein shall become due and payable on the
prepayment date specified therein; provided that any such notice of prepayment
may state that such notice is conditioned upon the occurrence of one or more
events specified therein, in which case such notice may be rescinded by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the applicable Class of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Term Loans comprising
such Borrowing in accordance with their applicable Pro Rata Shares.
(b)    Voluntary Commitment Reductions. (i) At any time and from time to time,
the Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.10(b), terminate in whole or permanently
reduce in part the Term Loan Commitments of any Class; provided that each such
partial reduction of the Term Loan Commitments of such Class shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount or in the amount of the remaining aggregate amount of the Tranche
B Term Loan Commitments.
(ii)    To make a voluntary termination or reduction of the Term Loan
Commitments of any Class pursuant to Section 2.10(b)(i), the Borrower shall
notify the Administrative Agent not later than 12:00 noon (New York City time)
at least three Business Days prior to the date of effectiveness of such
termination or reduction. Each such notice shall specify the termination or
reduction date (which shall be a Business Day) and the amount of any partial
reduction, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the termination or reduction of the Term Loan Commitments of
the applicable Class specified therein shall become effective on the date
specified therein. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Term Lenders of the applicable Class of
the details thereof. Each voluntary reduction of the Term Loan Commitments of
any Class shall reduce the Term Loan Commitments of such Class of the Lenders in
accordance with their applicable Pro Rata Shares.
(c)    Voluntary Prepayment or Repricing Event Premiums. In the event any
Tranche B Term Loans are prepaid pursuant to Section 2.10(a) or are subject to a
Repricing Event, then each Lender whose Tranche B Term Loans are so prepaid or
are subject to such Repricing Event, or which is required to assign any of its
Tranche B Term Loans pursuant to Section 2.19 in connection with such prepayment
or such Repricing Event, shall be paid a premium equal to:
(i)    the Makewhole Amount, if such prepayment or Repricing Event occurs prior
to the first anniversary of the Closing Date;

68
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(ii)    2.00% of the aggregate principal amount of such Lender’s Tranche B Term
Loans so prepaid or subject to such Repricing Event, if such prepayment or
Repricing Event occurs on or after the first anniversary of the Closing Date,
but prior to the second anniversary of the Closing Date;
(iii)    1.00% of the aggregate principal amount of such Lender’s Tranche B Term
Loans so prepaid or subject to such Repricing Event, if such prepayment or
Repricing Event occurs on or after the second anniversary of the Closing Date,
but prior to the third anniversary of the Closing Date; or
(iv)    zero, if such prepayment or Repricing Event occurs on or after the third
anniversary of the Closing Date.
No premium pursuant to this Section 2.10(c) shall be payable in respect of the
assumption by the Partnership of the MLP Term Loans as part of the Drop Down
Transactions.
2.11.    Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. Not later
than the third Business Day following the date of receipt by the Borrower or any
Subsidiary of any Net Proceeds in respect of any Asset Sale, the Borrower shall
prepay the Borrowings in an aggregate amount equal to such Net Proceeds;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may (other than in the case of Net Proceeds received
after the Drop Down Date from any issuance or sale of Equity Interests in the
Partnership, which may not be reinvested), prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in long-term productive assets or other capital assets useful in the
business of:
(i)    in the case of any Asset Sale of any asset of the Borrower or any
Restricted Subsidiary, the Borrower and the Restricted Subsidiaries (and which
assets (A) constitute Term Priority Collateral and (B) to the extent such Net
Proceeds arise from an Asset Sale of an asset that is not an asset intended, in
accordance with the Registration Statement, to be an asset of any MLP Party
following the MLP IPO, are not owned by any MLP Party); or
(ii)    in the case of any Asset Sale of any asset of any Unrestricted
Subsidiary, such Unrestricted Subsidiary (or any of its parent companies or
Subsidiaries that, in each case, are Unrestricted Subsidiaries, or (other than
in the case of any Net Proceeds that arise from an Asset Sale of an asset that
is, or in accordance with the Registration Statement is intended to be, an asset
of any MLP Party) any other Unrestricted Subsidiary),
in each case within 365 days after the receipt of such Net Proceeds, and
certifying that, as of the date thereof, no Default or Event of Default has
occurred and is continuing, in which case during such period the Borrower shall
not be required to make such prepayment to the extent of the amount set forth in
such certificate; provided further that:

69
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(A)    any such Net Proceeds that are not so reinvested by the end of such
period shall be applied to prepay the Borrowings promptly upon the expiration of
such period;
(B)    all such Net Proceeds shall be deposited in a Proceeds Collateral Account
pending reinvestment or prepayment (with the Collateral Agent hereby agreeing to
release such Net Proceeds held in the Proceeds Collateral Account to the
Borrower promptly upon request of the Borrower and delivery to the Collateral
Agent of a certificate of an Authorized Officer of the Borrower to the effect
that no Default or Event of Default shall have occurred and be continuing and
that the Net Proceeds so released will be promptly applied in accordance with
this Section 2.11(a)), provided that if any such reinvestment is certified as to
be made within 30 days of the receipt of such Net Proceeds in a certificate of
an Authorized Officer of the Borrower to such effect, and such Net Proceeds are
not subject to the Lien of any other Person (other than Permitted Encumbrances)
or deposited in any account maintained with Israel Discount Bank of New York,
Wells Fargo Bank, National Association or any of their Affiliates, the Borrower
and the Subsidiaries shall not be required to deposit such Net Proceeds in a
Proceeds Collateral Account during such 30-day period;
(C)    not more than $40,000,000 in the aggregate of all such Net Proceeds may
be held pending reinvestment at any one time; and
(D)     if, as a result of the receipt of such Net Proceeds, the Borrower or any
Restricted Subsidiary would be required by the terms of any Indebtedness
(including Indebtedness under the Existing IDB Credit Agreement) to repay,
prepay, redeem, repurchase or defease, or make an offer to repay, prepay,
redeem, repurchase or defease, any such Indebtedness, then, prior to the time at
which the Borrower or such Restricted Subsidiary would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Borrower shall (x) prepay the Borrowings in accordance with this
Section 2.11(a) or (y) consummate, or cause the consummation of, any then
pending reinvestment in accordance with this Section 2.11(a), in each case in
the amount and in the manner that would eliminate such requirement to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer.
Nothing in this Section 2.11(a) shall prevent the Collateral Agent from applying
at any time all or any part of the Net Proceeds held in the Proceeds Collateral
Account to (1) the curing of any Event of Default or (2) the payment of any of
the Term Loans or other Obligations after the occurrence and during the
continuance of an Event of Default.
Notwithstanding the foregoing:
(x)    the Net Proceeds received by the Borrower or any Restricted Subsidiary in
respect of any Asset Sale involving any Permitted Revolving/LC Facilities
Priority Collateral or any Permitted Supply & Offtake Agreement Collateral
(whether in the form of a direct sale, transfer or other disposition of such
Permitted Revolving/LC Facilities Priority Collateral or Permitted Supply &
Offtake Agreement Collateral or a sale, transfer or other disposition of Equity
Interests in any Restricted Subsidiary owning such

70
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Permitted Revolving/LC Facilities Priority Collateral or Permitted Supply &
Offtake Agreement Collateral) that secures a Permitted Revolving/LC Facility, a
Specified Additional IDB Guarantee or a Permitted Supply & Offtake Agreement at
the time such Asset Sale is consummated shall not, solely to the extent such Net
Proceeds are attributable to the fair value of such Permitted Revolving/LC
Facilities Priority Collateral or Permitted Supply & Offtake Agreement
Collateral (net of any related transferred liabilities, in each case as
determined reasonably and in good faith by the chief financial officer of the
Borrower), be subject to the requirements of this Section 2.11(a); and
(y)    the Net Proceeds received by any Unrestricted Subsidiary in respect of
any Asset Sale of any asset of such Unrestricted Subsidiary shall not be
required to be applied to prepay Term Loans or to make any deposit in a Proceeds
Collateral Account to the extent such Net Proceeds are required to be applied
(and are promptly so applied) to repay or prepay any Indebtedness of such
Unrestricted Subsidiary (or any of its parent companies or Subsidiaries that, in
each case, are Unrestricted Subsidiaries) or to the extent, and for so long as,
such Net Proceeds are in excess of the maximum amount of cash that, under the
definitive documentation governing any such Indebtedness, may be made available
to the Borrower or any Restricted Subsidiary as a dividend or other distribution
or any other return of capital or restricted payment.
(b)    Casualty and Condemnation. (i) Not later than the fifth Business Day
following the date of receipt by the Borrower or any Subsidiary, or by the
Collateral Agent as loss payee, of any Net Proceeds in respect of any Casualty
or Condemnation, the Borrower shall prepay the Borrowings in an aggregate amount
equal to such Net Proceeds; provided that, so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower may, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower to the effect that the
Borrower intends to cause such Net Proceeds (or a portion thereof specified in
such certificate) to be applied within 545 days after the receipt of such Net
Proceeds to the repair or restoration by the Borrower or the affected Subsidiary
of the property subject to such Casualty (or to the replacement by the Borrower
or the affected Subsidiary of the property subject to such Condemnation or
Casualty in accordance with this Agreement), and certifying that (A) as of the
date thereof, no Default or Event of Default has occurred and is continuing, (B)
any such repair, restoration or replacement is reasonably expected to result,
within such period (such period being extended in the case of Net Proceeds
received in more than one payment to the day that is 545 days after the last of
such payments), in the general value and utility of the property subject to such
Casualty to be substantially equal to that existing immediately prior to such
Casualty (or in the general value of the replacement property to be
substantially equal to the value of the property subject to such Condemnation or
Casualty) and will be made in compliance in all material respects with all
applicable laws, (C) in the event such Net Proceeds (together with any other Net
Proceeds previously received, or that are reasonably expected to be received, by
the Borrower or any Subsidiary, or by the Collateral Agent as loss payee, in
respect of such Casualty or Condemnation) could reasonably be expected to be
insufficient to achieve the result referred to in clause (B) above, the Borrower
and the Subsidiaries possess or reasonably expect to possess such other readily
available funds or lending commitments (as to which conditions to borrowing are
reasonably expected to be satisfied) as would enable them to achieve such result
and (D) in the case of Net Proceeds received in respect of any asset of the
Borrower or any Restricted Subsidiary, such

71
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Net Proceeds will only be applied to the repair or restoration of the property
that constitutes Term Priority Collateral (or to the acquisition of the
replacement property that will constitute Term Priority Collateral upon the
acquisition thereof), in which case during such period the Borrower shall not be
required to make such prepayment to the extent of the amount set forth in such
certificate; provided further that:
(1) any such Net Proceeds that are not so applied by the end of such period
shall be applied to prepay the Borrowings promptly upon the expiration of such
period;
(2) all such Net Proceeds shall be deposited in a Proceeds Collateral Account
pending such application (with the Collateral Agent hereby agreeing to release
such Net Proceeds held in the Proceeds Collateral Account (x) to the Borrower
for the prepayment of the Borrowings in accordance with this Section 2.11(b)
promptly upon request of the Borrower therefor or (y) as provided in Section
2.11(b)(iii) below); and
(3) if, as a result of the receipt of such Net Proceeds, the Borrower or any
Restricted Subsidiary would be required by the terms of any Indebtedness
(including Indebtedness under the Existing IDB Credit Agreement) to repay,
prepay, redeem, repurchase or defease, or make an offer to repay, prepay,
redeem, repurchase or defease, any such Indebtedness, then, prior to the time at
which the Borrower or such Restricted Subsidiary would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Borrower shall (x) prepay the Borrowings in accordance with this
Section 2.11(b) or (y) consummate, or cause the consummation of, any then
pending repair, restoration or replacement in accordance with this Section
2.11(b), in each case in the amount and in the manner that would eliminate such
requirement to make such repayment, prepayment, redemption, repurchase or
defeasance or to make such offer.
Notwithstanding the foregoing, the Net Proceeds received by any Unrestricted
Subsidiary in respect of any Casualty or Condemnation of any asset of such
Unrestricted Subsidiary shall not be required to be applied to prepay Term Loans
or to make any deposit in a Proceeds Collateral Account to the extent such Net
Proceeds are required to be applied (and are promptly applied) to repay or
prepay any Indebtedness of such Unrestricted Subsidiary (or any of its parent
companies or Subsidiaries that, in each case, are Unrestricted Subsidiaries) or
to the extent, and for so long as, such Net Proceeds are in excess of the
maximum amount of cash that, under the definitive documentation governing any
such Indebtedness, may be made available to the Borrower or any Restricted
Subsidiary as a dividend or other distribution or any other return of capital or
restricted payment.
(ii)    In the event the Borrower shall have delivered the certificate referred
to in Section 2.11(b)(i) with respect to any Casualty or Condemnation, then upon
and after the commencement of the repair, restoration or replacement of any
property subject thereto, the Borrower will, and will cause the applicable
Subsidiary or Subsidiaries to, diligently and continuously pursue the repair or
restoration of the property subject to such Casualty (or the location,
acquisition or construction of a replacement to the property subject to such
Condemnation or Casualty), in each case in compliance in all material respects
with all applicable laws (and in the event such repair, restoration or
replacement requires any

72
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Governmental Authorization for the commencement, continuation or completion
thereof, the Borrower will, and will cause each applicable Subsidiary to, use
its commercially reasonably efforts to obtain such Governmental Authorization as
promptly as reasonably possible).
(iii)    The Net Proceeds held by the Collateral Agent in the Proceeds
Collateral Account pursuant to this Section 2.11(b) shall, upon request of the
Borrower, from time to time be withdrawn from the Proceeds Collateral Account
and remitted to the Borrower for payment of costs arising from the repair or
restoration of the property subject to a Casualty (or costs arising from the
location, acquisition or construction of the replacement of the property subject
to a Condemnation or Casualty) as such costs become due and payable (or to
reimburse the Borrower and the applicable Subsidiaries for any such costs
previously paid by them from their own funds); provided that in connection with
any Material Casualty/Condemnation the Collateral Agent may, in consultation
with the Borrower, establish procedures determined by it to be reasonable for
the evaluation and monitoring of such repair, restoration or replacement or to
ensure that such amounts are applied only to pay (or to reimburse for the
previous payment of) the proper costs of such repair, restoration or replacement
and that such application complies with the provisions of this Section 2.11(b),
and may condition any such withdrawal and remittance on compliance with such
procedures. It is understood and agreed that the Collateral Agent shall not be
required to establish any such procedures, but may do so in the exercise of its
reasonable credit judgment, including after taking into account the amount of
the Net Proceeds involved, the nature and extent of the property subject to such
Material Casualty/Condemnation and the expected complexity of the completion of,
and the length of the period to complete, such repair, restoration or
replacement. Without limiting the foregoing, as part of such procedures in
connection with any Material Casualty/Condemnation the Collateral Agent may
request:
(A)    a description in reasonable detail of the nature of the repair,
restoration or replacement work contemplated, a confirmation that all such
repair and restoration work is or will be in charge of a licensed architect
and/or independent engineer, a copy of the plans and specifications, general
contract and budget therefor and a verification for compliance with the
requirements of this Section 2.11(b) of any of such plans and specifications by
an independent engineer retained by the Collateral Agent;
(B)    such additional title insurance, title insurance endorsements, mechanic’s
lien waiver certificates or other instruments and documents as the Collateral
Agent shall consider reasonably necessary in connection with such repair,
restoration or replacement or to preserve or protect the Mortgages and the other
Collateral Documents, the Liens thereunder and its rights under the Credit
Documents;
(C)    one or more certificates of an Authorized Officer of the Borrower
certifying that no Default or Event of Default has occurred and is continuing;
and

73
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(D)    one or more certificates of an Authorized Officer of the Borrower, or one
or more certificates of an architect or engineer in charge of the repair or
restoration work, relating to the repair, restoration or replacement work
(including with respect to the compliance thereof with any plans or
specifications previously provided to the Collateral Agent or with the
requirements of this Section 2.11(b) generally or the relation of the work then
completed to the amounts requested to be remitted by the Collateral Agent to the
Borrower).
(iv)    Nothing in this Section 2.11(b) shall prevent the Collateral Agent from
applying at any time all or any part of the Net Proceeds held in the Proceeds
Collateral Account to (A) the curing of any Event of Default or (B) the payment
of any of the Term Loans or other Obligations after the occurrence and during
the continuance of an Event of Default.
(c)    Issuance of Debt. Not later than the first Business Day following the
date of receipt by the Borrower or any Restricted Subsidiary of any Net Proceeds
from the incurrence of any Indebtedness (other than any Indebtedness permitted
to be incurred pursuant to Section 6.1), the Borrower shall prepay the
Borrowings in an aggregate amount equal to 100% of such Net Proceeds.
(d)    Issuance of Equity. On the Drop Down Date, the Borrower shall prepay the
Borrowings in an aggregate amount equal to the lesser of (i) 100% of the Net
Proceeds received by the Borrower or any Subsidiary in respect of the MLP IPO
and (ii) the difference between the aggregate outstanding principal amount of
the Borrowings and the MLP Amount as of the Drop Down Date (and before giving
effect to the Drop Down Transactions). Not later than the first Business Day
following the date of receipt by the Borrower of any Net Proceeds from any
issuance or sale after the Drop Down Date of Equity Interests in the Borrower
(other than any issuance of directors’ qualifying shares or any issuance
pursuant to employee stock plans or other employee benefit plans), the Borrower
shall prepay the Borrowings in an aggregate amount equal to 50% of such Net
Proceeds.
(e)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2013), the Borrower shall, not later than 90 days after
the end of such Fiscal Year (or, if earlier, the day on which the audited
financial statements with respect to such Fiscal Year are delivered pursuant to
Section 5.1(a)), prepay the Borrowings of each Class in an aggregate principal
amount equal to (i) the product of (A) 75% (0% if at any time prior to the Drop
Down Date the aggregate outstanding principal amount of the Term Loans shall be
reduced to the MLP Amount or less) of such Consolidated Excess Cash Flow and (B)
the percentage of the aggregate principal amount of the Borrowings of all
Classes outstanding as of the end of such Fiscal Year represented by the
Borrowings of such Class (but, in each case, disregarding for purposes of
determining such percentage any prepayments referred to in clause (ii) below)
minus (ii) the aggregate principal amount of the Borrowings of such Class
voluntarily prepaid by the Borrower pursuant to Section 2.10(a) during such
Fiscal Year, except to the extent such prepayments have been financed with
Excluded Sources.

74
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(f)    Notice and Certificate. Prior to or concurrently with any mandatory
prepayment or reduction pursuant to this Section 2.11, the Borrower (i) shall
notify the Administrative Agent of such prepayment or reduction and (ii) shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth the calculation of the amount of the applicable
prepayment or reduction. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (with such specification to be in accordance with Section
2.12(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each mandatory prepayment of any
Borrowing shall be allocated among the Lenders holding Term Loans comprising
such Borrowing in accordance with their applicable Pro Rata Shares. Each
mandatory reduction of the Term Loan Commitments of any Class shall reduce the
Term Loan Commitments of such Class of the Lenders in accordance with their
applicable Pro Rata Shares.
2.12.    Application of Prepayments. (a) Application of Voluntary Prepayments
and Repurchases. Any voluntary prepayment of Borrowings of any Class pursuant to
Section 2.10(a) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.9 with respect to Borrowings of such Class in the
manner specified by the Borrower in the notice of prepayment relating thereto
(or, if no such manner is specified in such notice, on a pro rata basis (in
accordance with the principal amounts of such Installments)); provided that any
prepayment of Borrowings of any Class as contemplated by Section 2.21(b) or 2.22
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.9 with respect to Borrowings of such Class in the manner specified in
Section 2.21(b) or 2.22, as the case may be. Any repurchase of Term Loans of any
Class as contemplated by Section 10.6(i) shall be applied to reduce the
subsequent Installments to be paid pursuant to Section 2.9 with respect to
Borrowings of such Class in the manner specified in Section 10.6(i).
(b)    Application of Mandatory Prepayments. Any mandatory prepayment of
Borrowings pursuant to Section 2.11 shall (i) be allocated among the Classes of
Borrowings on a pro rata basis (in accordance with the aggregate principal
amount of outstanding Borrowings of each such Class), provided that (A) the
prepayment of Borrowings pursuant to Section 2.11(e) shall be allocated to each
Class of Borrowings as set forth therein and (B) the amounts so allocable to any
Extended Term Loans or Refinancing Term Loans of any Class may be applied to
other Borrowings as provided in the applicable Extension Agreement or
Refinancing Facility Agreement, and (ii) be applied to reduce the subsequent
Installments to be made pursuant to Section 2.9 with respect to Borrowings of
any Class, first, to the Installments with respect to Borrowings of such Class
scheduled to be paid during the 12-month period commencing with the date such
mandatory prepayment is made and, following the application in full to all such
Installments, second, on a pro rata basis to the remaining Installments with
respect to Borrowings of such Class (in accordance with the principal amounts of
such Installments).
2.13.    General Provisions Regarding Payments. (a) All payments by the Borrower
or any other Credit Party of principal, interest, fees, premiums and other
amounts required to be made hereunder or under any other Credit Document shall
be made by wire transfer of same day funds in Dollars, without defense,
recoupment, setoff or counterclaim, free

75
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of any restriction or condition, to the account of the Administrative Agent most
recently designated by it for such purpose and delivered to the Administrative
Agent not later than 12:00 noon (New York City time) on the date due for the
account of the Persons entitled thereto; provided that payments made pursuant to
Sections 2.15(c), 2.16, 2.17, 10.2 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any payment
received by it hereunder for the account of any other Person to the appropriate
recipient promptly following receipt thereof.
(b)    All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Term Loan on a date when interest is due and payable with respect to such
Term Loan) shall be applied to the payment of interest then due and payable
before application to principal.
(c)    If any Conversion/‌Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its applicable
Pro Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.
(d)    Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Term Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.
(e)    Any payment hereunder by or on behalf of the Borrower to the
Administrative Agent that is not received by the Administrative Agent in same
day funds prior to 12:00 noon (New York City time) on the date due shall, unless
the Administrative Agent shall determine otherwise, be deemed to have been
received, for purposes of computing interest and fees hereunder (including for
purposes of determining the applicability of Section 2.7), on the Business Day
immediately following the date of receipt (or, if later, the Business Day
immediately following the date the funds received become available funds).
(f)    Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at (i) prior to the third
Business Day following the date such amount is so distributed, the customary
rate set by the Administrative Agent for the correction of errors among banks
and (ii) thereafter, the Base Rate.

76
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






2.14.    Ratable Sharing. The Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any Lender shall, whether through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of any principal, interest,
fees and premiums owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) resulting
in such Lender receiving payment of a greater proportion of the Aggregate
Amounts Due to such Lender than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase (for cash at face value)
participations in the Aggregate Amounts Due to the other Lenders so that all
such payments of Aggregate Amounts Due shall be shared by all the Lenders
ratably in accordance with the Aggregate Amounts Due to them; provided that, if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangements and agrees that
any holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set‑off or counterclaim with respect to any and
all monies owing by the Borrower to such holder with respect thereto as fully as
if such holder were owed the amount of the participation held by such holder.
The provisions of this Section 2.14 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or (ii) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in Term Loans or other Obligations
owing to it pursuant to and in accordance with the express terms of this
Agreement.
2.15.    Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Term Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (which may be telephonic) to the Borrower and each Lender of
such determination, whereupon (i) no Term Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Term Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.
(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation

77
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of its Eurodollar Rate Loans has become unlawful as a result of compliance by
such Lender in good faith with any law (or would conflict with any treaty, rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) the Requisite
Lenders shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto) that the making, maintaining, converting to
or continuation of their Eurodollar Rate Loans has become impracticable as a
result of contingencies occurring after the date hereof that materially and
adversely affect the London interbank market or the position of the Lenders in
that market, then, if such Lender or Lenders shall have provided notice thereof
to the Administrative Agent and the Borrower, such Lender or each of such
Lenders, as the case may be, shall be an “Affected Lender”. If the
Administrative Agent receives a notice from (A) any Lender pursuant to clause
(i) of the preceding sentence or (B) a notice from Lenders constituting
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then (1)
the obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, of the applicable Lender) to make Term Loans as,
or to convert Term Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each applicable Affected Lender, (2) to the extent
such determination by any Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Term Loan as (or continue such Term Loan as or convert such Term Loan
to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case of
any notice pursuant to clause (i) of the preceding sentence, the applicable
Lender’s) obligations to maintain their respective outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent any such determination by an Affected Lender
relates to a Eurodollar Rate Loan then being requested by the Borrower pursuant
to a Funding Notice or a Conversion/Continuation Notice, the Borrower shall have
the option, subject to Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice (or
telephonic notice promptly confirmed by written notice) thereof to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).
(c)    Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Term Loan in accordance with its obligations hereunder),
whether or not such notice may be rescinded in accordance with the terms hereof,
(ii) a conversion to or continuation of any Eurodollar Rate Loan does not occur
on a date specified therefor in any Conversion/‌Continuation Notice (or a
telephonic request given for any conversion or continuation) given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, (iii) any payment of any principal of any Eurodollar Rate Loan
occurs on a day other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (iv) the conversion of
any Eurodollar Rate Loan occurs on a day other than on the last day of an
Interest Period applicable thereto, (v) any Eurodollar Rate Loan is assigned
other

78
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






than on the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or (vi) a prepayment of any
Eurodollar Rate Loan does not occur on a date specified therefor in any notice
of prepayment given by the Borrower, whether or not such notice may be rescinded
in accordance with the terms hereof, the Borrower shall compensate each Lender
for all losses, costs, expenses and liabilities that such Lender may sustain,
including any loss incurred from obtaining, liquidating or employing losses from
third parties, but excluding any loss of margin for the period following any
such payment, assignment or conversion or any such failure to borrow, pay,
prepay, convert or continue. To request compensation under this Section 2.15(c),
a Lender shall deliver to the Borrower a certificate setting forth in reasonable
detail the basis and calculation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.15(c), which certificate shall be
conclusive and binding absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.15 and
under Section 2.16.
2.16.    Increased Costs; Capital Adequacy. (a) Compensation for Increased Costs
and Taxes. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Eurodollar
Rate Loan made by such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

79
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Term Loan or of maintaining its obligation with respect to the Term Loan
Commitments, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, from time to time upon request of such Lender or other Recipient,
the Borrower will pay to such Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs or expenses incurred or
reduction suffered.
(b)    Capital Adequacy and Liquidity Adjustment. If any Lender determines that
any Change in Law affecting such Lender, any of its lending offices or its
holding company, if any, regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of its holding company, if any, as a consequence of this
Agreement, the Term Loan Commitment of such Lender or the Term Loans made by
such Lender to a level below that which such Lender or its holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of its holding company, if any, with
respect to capital adequacy or liquidity), then, from time to time upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or its holding company, if any, for any
such reduction suffered.
(c)    Payment. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, if any, as specified
in this Section 2.16 delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
(d)    Demand. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.16 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.16 for any increased
costs or expenses incurred or reductions suffered more than 270 days prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or expenses or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or expenses or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
2.17.    Taxes; Withholding, Etc. (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Credit Party under any Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions

80
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and withholdings applicable to additional sums payable under this Section 2.17)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A Lender or the Administrative Agent, on its own behalf or on behalf of a
Lender, shall deliver a certificate to the Borrower (and, if delivered by a
Lender, with a copy to the Administrative Agent) that indicates the amount of
such payment or liability and includes reasonable details regarding calculation
of such amount. The amount included in such certificate shall be conclusive
absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit

81
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(B)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit R-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code

82
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-2 or
Exhibit R-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit R-4 on
behalf of each such direct and indirect partner.
(C)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(D)    If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), the term
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts

83
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.17(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.17(g), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 2.17(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
2.18.    Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates if, in the judgment of such Lender, such designation or assignment
and delegation (a) would cause such Lender to cease to be an Affected Lender or
would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.17, as
the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
2.19.    Replacement of Lenders. If (i) any Lender has become an Affected
Lender, (ii) any Lender requests compensation under Section 2.16, (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iv) any Lender fails to consent to a proposed waiver, amendment or other
modification of any Credit Document, or to any departure of any Credit Party
therefrom, that under Section 10.5(b) requires the consent of all the Lenders
(or all the affected Lenders or all the Lenders of the affected Class) and with
respect to which the Requisite Lenders (or, in circumstances where Section
10.5(d) does not require the consent of the Requisite Lenders, a Majority in
Interest of the Lenders of the affected Class) shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6, including the consent requirements set forth therein and
restrictions with respect to assignments to Affiliated Lenders), all its
interests, rights and obligations under this Agreement and the other Credit
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Credit Documents as a

84
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Lender of a particular Class) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that (A) the Borrower shall have paid to the
Administrative Agent the registration and processing fee referred to in
Section 10.6(d), (B) such Lender shall have received payment of an amount equal
to the outstanding principal of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 2.15(c) and, if applicable, the premium under
Section 2.10(c)) (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest, fees and premiums) or the
Borrower (in the case of all other amounts), (C) such assignment and delegation
does not conflict with applicable law, (D) in the case of any such assignment
and delegation resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments thereafter and (E) in the
case of any such assignment and delegation resulting from the failure to provide
a consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable waiver, amendment or other modification, or consent
to a departure, can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.19 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
2.20.    Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of any Class (each Class subject to such
an Extension Offer being referred to as an “Extension Request Class”), on the
same terms and conditions to each Lender within any Extension Request Class, to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Extension
Permitted Amendments shall become effective only with respect to the Term Loans
and the Term Loan Commitments of the Lenders of the Extension Request Class that
accept the applicable Extension Offer (such Lenders, the “Extending Lenders”)
and, in the case of any Extending Lender, only with respect to such Lender’s
Loans and Term Loan Commitments of such Extension Request Class as to which such
Lender’s acceptance has been made.
(b)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Borrower, each applicable
Extending Lender and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) on the date of
effectiveness thereof, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) on the date of effectiveness thereof,
the representations and warranties of each Credit Party set forth in the Credit
Documents

85
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






shall be true and correct (A) in the case of the representations and warranties
qualified or modified as to materiality in the text thereof, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, and (iii) the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Extension Agreement. Each Extension Agreement
may, without the consent of any Lender other than the applicable Extending
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.20, including any amendments
necessary to treat the applicable Term Loans and/or Term Loan Commitments of the
Extending Lenders as a new “Class” of loans and/or commitments hereunder.
2.21.    Refinancing Facilities. (a) The Borrower may, on one or more occasions,
by written notice to the Administrative Agent, request the establishment
hereunder of one or more additional Classes of term loan commitments (the
“Refinancing Term Loan Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Term Lender”) will make term loans to the
Borrower (the “Refinancing Term Loans”); provided that each Refinancing Term
Lender shall be an Eligible Assignee (other than an Affiliated Lender).
(b)    The Refinancing Term Loan Commitments shall be effected pursuant to one
or more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan Commitments
and the Administrative Agent; provided that no Refinancing Term Loan Commitments
shall become effective unless (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) on the date of effectiveness thereof, the representations
and warranties of each Credit Party set forth in the Credit Documents shall be
true and correct (A) in the case of the representations and warranties qualified
or modified as to materiality in the text thereof, in all respects and (B)
otherwise, in all material respects, in each case on and as of such date, except
in the case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be so true
and correct on and as of such earlier date, (iii) the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection therewith and
(iv) (A) substantially concurrently with the effectiveness thereof, the Borrower
shall obtain Refinancing Term Loans thereunder and shall repay or prepay then
outstanding Borrowings of any Class in an aggregate principal amount equal to
the aggregate amount of such Refinancing Term Loan Commitments (less the
aggregate amount of accrued and unpaid interest with respect to such outstanding
Borrowings and any reasonable fees, premium and expenses relating to such
refinancing) and (B) any such prepayment of Borrowings of any Class shall be
applied to reduce the subsequent scheduled repayments of Borrowings of such
Class to be made pursuant to Section 2.9 on a pro rata basis (in accordance with
the

86
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






principal amounts of such Installments) and, in the case of a prepayment of
Eurocurrency Rate Borrowings, shall be subject to Section 2.15(c).
(c)    The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class,
provided that such stated termination and maturity dates shall not be earlier
than the Maturity Date applicable to the Term Loans of any Class repaid or
prepaid with the proceeds thereof, (iii) any amortization applicable thereto and
the effect thereon of any prepayment of such Refinancing Term Loans, provided
that the weighted average life to maturity of any Refinancing Term Loans shall
be no shorter than the remaining weighted average life to maturity of the Terms
Loans of any Class repaid or prepaid with the proceeds thereof, (iv) the
interest rate or rates applicable to the Refinancing Term Loans of such Class,
(v) the fees applicable to the Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class, (vi) any closing fees or original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to the Refinancing Term Loans of such Class and (viii) any voluntary
or mandatory commitment reduction or prepayment requirements applicable to the
Refinancing Term Loan Commitments or Refinancing Term Loans of such Class (which
prepayment requirements may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with other Term
Loans (or on a basis less than pro rata), but may not provide for mandatory
prepayment requirements that are more favorable to the Lenders holding such
Refinancing Term Loans than to the Lenders holding any Tranche B Term Loans) and
any restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Term Loan Commitments or Refinancing Term Loans of such Class
(including any prepayment premiums). Except as contemplated by the preceding
sentence, the terms of the Refinancing Term Loan Commitments and Refinancing
Term Loans shall be substantially the same as the terms of the Tranche B Term
Loan Commitments and the Tranche B Term Loans or shall be otherwise acceptable
to the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Term Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.21, including any amendments necessary to treat the applicable
Refinancing Term Loan Commitments and Refinancing Term Loans as a new “Class” of
loans and/or commitments hereunder.
2.22.    Change of Control Put. (a) Upon the occurrence of a Change of Control,
each Lender shall have the right (i) to terminate its Term Loan Commitment
and/or (ii) to require the Borrower to prepay all or any portion of such
Lender’s Term Loans, together with a prepayment premium thereon equal to 1.00%
of the aggregate principal amount of such Term Loans prepaid (it being agreed
that, upon the occurrence of a Change of Control, any prepayment by the Borrower
of any Term Loans pursuant to Section 2.10 shall be subject to the foregoing
prepayment premium). Upon termination of any Term Loan Commitments under this
Section 2.22, the Borrower shall pay the accrued commitment fees, if any,
thereon. All prepayments

87
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






under this Section 2.22 shall be accompanied by the premium referred to above
and accrued and unpaid interest on the principal amount prepaid to but excluding
the date of payment and shall be subject to Section 2.15(c).
(b)    Within 30 days following any Change of Control, the Borrower shall
provide written notice to the Administrative Agent stating:
(i)    that a Change of Control has occurred and that each Lender has the right
to terminate its Term Loan Commitment and/or require the Borrower to prepay all
or any portion of such Lender’s Term Loans in accordance with this Section 2.22
(such right being referred to as the “Change of Control Put”);
(ii)    the circumstances and relevant facts regarding such Change of Control;
(iii)    the commitment termination and prepayment date (which shall be no
earlier than 30 days nor later than 60 days from the date such notice is given);
and
(iv)    the instructions that a Lender must follow in order to terminate its
Term Loan Commitment and/or have its Term Loans prepaid under this Section 2.22
(which shall be consistent with this Section 2.22 and shall be determined by the
Borrower and reasonably satisfactory to the Administrative Agent (with the
Borrower agreeing to consult with the Administrative Agent regarding such
instructions reasonably in advance of the date such written notice is given)).
Promptly upon receipt by the Administrative Agent of such written notice, the
Administrative Agent shall make available a copy thereof to each Lender.
(c)    The Borrower shall prepay in accordance with Section 2.22(a) all Term
Loans (together with all other amounts referred to in Section 2.22(a)) as to
which the Change of Control Put shall have been exercised, on the prepayment
date specified in the notice referred to in Section 2.22(b). Any prepayment
pursuant to this Section 2.22 of Term Loans of any Class (but not, for the
avoidance of doubt, in excess of 100.0% of the aggregate principal amount of the
Term Loans prepaid) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.9 with respect to Borrowings of such Class on a pro
rata basis (in accordance with the principal amounts of such Installments).
(d)    Notwithstanding the foregoing provisions of this Section 2.22, the
Borrower shall not be required to provide the notice referred to in Section
2.22(b) or to make any payment required under this Section 2.22 following a
Change of Control if a third party provides, on behalf of the Borrower, such
notice in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 2.22 and prepays, on behalf of the
Borrower and in accordance with this Section 2.22, all Term Loans (together with
all other amounts referred to in Section 2.22(a)) as to which the Change of
Control Put shall have been exercised.
SECTION 3.    CONDITIONS PRECEDENT

88
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






3.1.    Closing Date. The obligation of each Lender to make any Credit Extension
shall not become effective until the date on which each of the following
conditions shall be satisfied (or waived in accordance with Section 10.5):
(a)    Credit Agreement. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or electronic image scan transmissions) that such party has
signed a counterpart of this Agreement.
(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of each Credit Party, (i) a certificate of such Credit
Party executed by the secretary or assistant secretary of such Credit Party
attaching (A) a copy of each Organizational Document of such Credit Party, which
shall, to the extent applicable, be certified as of the Closing Date or a recent
date prior thereto by the appropriate Governmental Authority, (B) signature and
incumbency certificates of the officers of such Credit Party, (C) resolutions of
the Board of Directors or similar governing body of such Credit Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents and the Consent and Amendment Documents to which it
is a party, certified as of the Closing Date by such secretary or assistant
secretary as being in full force and effect without modification or amendment,
and (D) a good standing certificate from the applicable Governmental Authority
of such Credit Party’s jurisdiction of organization, dated the Closing Date or a
recent date prior thereto, and (ii) such other documents and certificates as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Credit Party and the authorization of the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    Organizational and Capital Structure; Indebtedness and Preferred Equity
Interests. The organizational structure and the capital structure of the
Borrower and the Subsidiaries, after giving effect to the Transactions on the
Closing Date, shall be as set forth on Schedule 4.2. Immediately after giving
effect to the Transactions on the Closing Date, none of the Borrower or any
Restricted Subsidiary shall have outstanding any Indebtedness for Borrowed
Money, letter of credit facility or preferred Equity Interests, other than
(i) Indebtedness incurred under the Credit Documents, (ii) Indebtedness under
the Existing IDB Credit Agreement, (iii) Indebtedness under the Existing IDB
Line of Credit, (iv) the Existing Wells Fargo Guaranty, (v) intercompany
Indebtedness between the Borrower and the Restricted Subsidiaries, (vi) Capital
Lease Obligations that would otherwise be permitted pursuant to Section 6.1(e),
(vii) other Indebtedness set forth on Schedule 6.1 and (viii) the Existing
Borrower Preferred Stock.
(d)    Existing Term Loan Agreement. Prior to or substantially contemporaneously
with the initial funding of the Term Loans on the Closing Date, the Borrower and
the Restricted Subsidiaries shall have (i) repaid in full all principal,
premium, if any, interest, fees and other amounts due or outstanding under the
Existing Term Loan Agreement and (ii) delivered to the Administrative Agent all
documents or instruments necessary to release and terminate all Guarantees and
Liens existing in connection therewith.

89
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(e)    Existing J. Aron Supply & Offtake Agreements. Each of the Existing J.
Aron Supply & Offtake Agreements shall be in full force and effect, and no
notice of termination shall have been delivered under any Existing J. Aron
Supply & Offtake Agreement.
(f)    Consents and Amendment Documents. Prior to or substantially concurrently
with the initial funding of the Term Loans on the Closing Date, each of the
Consent and Amendment Documents shall have been executed and delivered by the
parties thereto and shall have become effective, all in accordance with
applicable law and in compliance with each document being amended or under which
any consent or waiver is thereby being granted, and the Administrative Agent
shall have received a copy of each Consent and Amendment Document, certified by
an Authorized Officer of the Borrower as complete and correct.
(g)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons that,
in each case, are necessary in connection with the Transactions, and each of the
foregoing shall be in full force and effect. All applicable waiting periods
shall have expired without any action being taken or threatened by any
Governmental Authority that could restrain, prevent or otherwise impose adverse
conditions on the consummation of the Transactions, no action, request for stay,
petition for review, rehearing or reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any Governmental Authority
to take any action to set aside or otherwise revoke its authorization of or
consent to the consummation of the Transactions shall have expired.
(h)    Collateral and Guarantee Requirement. Subject to the final paragraph of
this Section 3.1, the Collateral and Guarantee Requirement shall have been
satisfied. The Collateral Agent shall have received a completed Collateral
Questionnaire in form and substance reasonably satisfactory to the Collateral
Agent, dated the Closing Date and executed by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a search of the UCC (or equivalent) filings made with respect to the
Credit Parties in the jurisdictions contemplated by the Collateral Questionnaire
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Collateral Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or substantially contemporaneously with the
initial funding of the Term Loans on the Closing Date will be, released.
(i)    Financial Statements; Projections. (i) The Administrative Agent shall
have received from the Borrower (A) the Historical Financial Statements, which
shall be accompanied by, in the case of unaudited consolidated financial
statements, a Financial Officer Certification of the Borrower thereon, (B) with
respect to each of the Historical Financial Statements, an Unrestricted
Subsidiary Reconciliation Statement, which shall be accompanied by a Financial
Officer Certification of the Borrower thereon, (C) the Pro Forma Financial
Statements and (D) the Projections.
(ii) The Administrative Agent shall have received from the Borrower (A) the
Historical MLP Financial Statements, which shall be accompanied by, in the case
of unaudited consolidated financial statements, a Financial Officer
Certification of the

90
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Borrower thereon, (B) the Pro Forma MLP Balance Sheet and (C) the Projections
for the MLP.
(j)    Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that the insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with customary endorsements
naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.5.
(k)    Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders and dated the Closing Date) of each of
(i) Vinson & Elkins LLP, counsel for the Credit Parties, and (ii) local counsel
for the Credit Parties in each jurisdiction in which any Credit Party is
organized or where a Material Real Estate Asset is located, and the laws of
which are not covered by the opinion referred to in clause (i) above, in each
case in form and substance reasonably satisfactory to the Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinion to
the Administrative Agent).
(l)    Fees. Prior to or substantially contemporaneously with the initial
funding of the Term Loans on the Closing Date, the Borrower shall have paid to
the Arrangers, the Administrative Agent and the Lenders all costs, fees,
expenses (including legal fees and expenses, title premiums and recording taxes
and fees) and other amounts due and payable on or prior to the Closing Date
pursuant to the Credit Documents and any engagement letter or fee letter by or
among any Credit Party and an Arranger, the Administrative Agent or any
Affiliate thereof in connection with the credit facility provided herein, in
each case to the extent due and notified to the Borrower.
(m)    Closing Date Solvency Certificate. The Administrative Agent shall have
received the Closing Date Solvency Certificate, dated the Closing Date and
signed by the chief financial officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, and demonstrating that
after giving effect to the consummation of the Transactions contemplated to
occur on the Closing Date and any rights of contribution, the Credit Parties,
taken as a whole, are and will be Solvent.
(n)    Closing Date Certificate. The Administrative Agent shall have received
the Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, together with all attachments thereto.
(o)    No Adverse Proceedings. There shall not exist any Adverse Proceeding
that, individually or in the aggregate, (i) materially impairs the Transactions,
the MLP IPO, the Drop Down Transactions and the other transactions contemplated
by the Registration Statement to occur on or prior to the Drop Down Date or any
of the other transactions contemplated by the Credit Documents or (ii) could
reasonably be expected to have a Material Adverse Effect.
(p)    Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf

91
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of itself and the Lenders, directing the disbursement on the Closing Date of the
proceeds of the Term Loans to be made on such date.
(q)    PATRIOT Act. At least 10 days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
(r)    Ratings. Each of S&P and Moody’s shall have established a public credit
rating of the Borrower’s senior secured debt under this Agreement.
Notwithstanding the foregoing, solely with respect to the matters expressly
identified in the Post-Closing Letter Agreement, the satisfaction by the Credit
Parties of the foregoing conditions shall not be required on the Closing Date,
and shall not be a condition to the funding of the Credit Extensions on the
Closing Date, but shall be required to be accomplished in accordance with the
Post-Closing Letter Agreement.
3.2.    Each Credit Extension. The obligation of each Lender to make any Credit
Extension on any Credit Date, including the Closing Date, is subject to the
satisfaction (or waiver in accordance with Section 10.5) of the following
conditions precedent:
(a)    the Administrative Agent shall have received a fully completed and
executed Funding Notice;
(b)    the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of such Credit Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct on and as of
such earlier date; and
(c)    at the time of and immediately after giving effect to such Credit
Extension, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.
On the date of any Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to each Agent and each Lender on the Closing Date, on each Credit
Date and on the Drop Down Date (provided that the representations and warranties
set forth in Section 4.26 shall be deemed to be made only on the Drop Down Date
and on each Credit Date thereafter) as follows:
4.1.    Organization; Requisite Power and Authority; Qualification. The Borrower
and each Restricted Subsidiary (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and

92
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






authority to own and operate its properties and to carry on its business and
operations as now conducted and as proposed to be conducted, to execute and
deliver the Credit Documents to which it is a party and to perform the other
Transactions to be performed by it and, to the extent it is intended to be a
party thereto, the MLP IPO, the Drop Down Transactions and the other
transactions contemplated by the Registration Statement to occur on or prior to
the Drop Down Date and (c) is qualified to do business and in good standing
under the laws of every jurisdiction where its assets are located or where such
qualification is necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not reasonably be expected to have, a Material Adverse Effect.
4.2.    Equity Interests and Ownership. Schedule 4.2 sets forth, as of the
Closing Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Borrower or any Subsidiary in,
(a) each Subsidiary and (b) each joint venture or other Person in which the
Borrower or any Subsidiary owns any Equity Interests, and identifies (i) each
Designated Subsidiary, (ii) each Unrestricted Subsidiary and (iii) each borrower
or guarantor or other obligor (indicating its capacity as such) under the
Existing IDB Credit Agreement and any Permitted Supply & Offtake Agreement. The
Equity Interests in each Subsidiary have been duly authorized and validly issued
and, to the extent such concept is applicable, are fully paid and
non-assessable. Schedule 4.2 sets forth, as of the Closing Date, (A) the
percentage of each class of Equity Interests in each Subsidiary owned by any
Person other than the Borrower or any Subsidiary and (B) all outstanding
preferred Equity Interests, if any, in the Borrower or any Subsidiary, including
the number, date of issuance and the holder of record of such preferred Equity
Interest. Except as set forth on Schedule 4.2, as of the Closing Date, there is
no existing option, warrant, call, right, commitment or other agreement to which
the Borrower or any Subsidiary is a party requiring, and there are no Equity
Interests in the Borrower or any Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by any Subsidiary of any
additional Equity Interests or other Securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Subsidiary.
4.3.    Due Authorization. The Transactions to be entered into by any Credit
Party and, on and after the Drop Down Date and to the extent it is intended to
be a party thereto, the MLP IPO, the Drop Down Transactions and the other
transactions contemplated by the Registration Statement to occur on or prior to
the Drop Down Date (including the execution and delivery by the parties thereto
of the MLP Intercompany Agreements), have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action on the part of such Credit Party.
4.4.    No Conflict. The Transactions, the MLP IPO, the Drop Down Transactions
and the other transactions contemplated by the Registration Statement to occur
on or prior to the Drop Down Date (including the execution and delivery by the
parties thereto of the MLP Intercompany Agreements) do not and will not (a)
violate any applicable law, including any order of any Governmental Authority,
(b) violate the Organizational Documents of the Borrower or any Subsidiary, (c)
violate or result (alone or with notice or lapse of time, or both) in a default
under any Contractual Obligation of the Borrower or any Subsidiary, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Borrower or any Subsidiary, or give rise to a right of, or result
in, any termination, cancelation or

93
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






acceleration or right of renegotiation of any obligation thereunder, in each
case, that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and except that the consent of the lenders
under the Existing IDB Credit Agreement is required to effect the MLP IPO and
the Drop Down Transactions (which consent will be obtained no later than the
Drop Down Date), or (d) except for Liens created under the Credit Documents
(including Liens to secure Specified Hedging Obligations) or the MLP Credit
Documents and Liens required to be created pursuant to the Consent and Amendment
Documents, result in or require the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary.
4.5.    Governmental Approvals. The Transactions, the MLP IPO, the Drop Down
Transactions and the other transactions contemplated by the Registration
Statement to occur on or prior to the Drop Down Date (including the execution
and delivery by the parties thereto of the MLP Intercompany Agreements) do not
and will not require any registration with, consent or approval of, notice to,
or other action by any Governmental Authority, except (a) such as have been
obtained or made and are in full force and effect (or, in the case of the MLP
IPO, will be obtained or made on or prior to the Drop Down Date) and (b) filings
and recordings with respect to the Collateral necessary to perfect Liens created
under the Credit Documents or required in connection with the Consent and
Amendment Documents.
4.6.    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
4.7.    Financial Statements; Projections. (a) The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the consolidated financial position of the Borrower and the
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of the Borrower and the Subsidiaries for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. The
Historical MLP Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position of the MLP
Parties as of the respective dates thereof and the results of operations and
cash flows of the MLP Parties for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments. As of the Closing Date, neither the
Borrower nor any Subsidiary has any contingent liability or liability for Taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto, or the Confidential
Information Memorandum, and that, in any such case, is material in relation to
the business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole.
(b)    The Unrestricted Subsidiary Reconciliation Statements delivered with
respect to the Historical Financial Statements have been prepared by the
Borrower in good faith and fairly present, in all material respects, the
consolidated financial position of the Borrower and

94
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the Restricted Subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of the Borrower and the
Restricted Subsidiaries for each of the periods then ended, subject, in each
case, to treating Unrestricted Subsidiaries as if they were not consolidated
with the Borrower and otherwise eliminating all accounts of Unrestricted
Subsidiaries.
(c)    Each of the Pro Forma Financial Statements and the Pro Forma MLP Balance
Sheet (i) have been prepared by the Borrower in good faith based on assumptions
that were believed by the Borrower to be reasonable at the time made and are
believed by the Borrower to be reasonable on the Closing Date, (ii) are based on
the best information available to the Borrower as of the date of delivery
thereof after due inquiry, (iii) accurately reflect all adjustments necessary to
give effect to the Transactions, the MLP IPO, the Drop Down Transactions and the
other transactions contemplated by the Registration Statement to occur on or
prior to the Drop Down Date and (iv) present fairly, in all material respects,
the pro forma financial position of, in the case of the Pro Forma Financial
Statements, the Borrower and the Restricted Subsidiaries, and, in the case of
the Pro Forma MLP Balance Sheet, the MLP Parties, in each case as of the date
and, if applicable, for the period stated therein as if the Transactions, the
MLP IPO, the Drop Down Transactions and the other transactions contemplated by
the Registration Statement to occur on or prior to the Drop Down Date had
occurred as of the end of the most recently ended Fiscal Quarter covered
thereby, in the case of any balance sheet included therein, or the first day of
the period of four consecutive Fiscal Quarters ended on such date, in the case
of the other financial statements included therein, and, in the case of the Pro
Forma Financial Statements, treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries.
(d)    Each of the Projections and the Projections for the MLP have been
prepared in good faith based upon estimates and assumptions that were believed
by the Borrower to be reasonable at the time made and are believed by the
Borrower to be reasonable on the Closing Date, it being understood and agreed
that neither the Projections nor the Projections for the MLP are a guarantee of
financial or other performance and actual results may differ therefrom and such
differences may be material.
4.8.    No Material Adverse Effect; Certain Transactions. (a) Since December 31,
2011, there has been no event or condition that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    From the date of the most recent audited consolidated balance sheet of
the Borrower included in the Historical Financial Statements through the Closing
Date, the Borrower and each Restricted Subsidiary has conducted its business
only in the ordinary course of business consistent with past practices, and
during such period neither the Borrower nor any Restricted Subsidiary has
consummated any Material Acquisition or Material Disposition or any transaction
that would be prohibited by Section 6.9 or 6.11 if the covenants set forth
therein were in effect during such period.
4.9.    Adverse Proceedings. There are no Adverse Proceedings that
(a) individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (b) in any manner question the validity or
enforceability of any of the Credit

95
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Documents or otherwise directly involve any of the Credit Documents or the
Transactions, the MLP IPO, the Drop Down Transactions and the other transactions
contemplated by the Registration Statement to occur on or prior to the Drop Down
Date.
4.10.    Payment of Taxes. (a) Except as otherwise permitted under Section 5.3,
all Tax returns and reports of the Borrower and the Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable, and all assessments, fees and other governmental
charges upon the Borrower and the Subsidiaries and upon their properties,
income, businesses and franchises that are due and payable, have been paid when
due and payable.
(b) The Partnership has not elected to be treated as a corporation for United
States federal income tax purposes. As of the Closing Date and the Drop Down
Date, the Partnership has at all times been treated as either a partnership or a
disregarded entity for United States federal income tax purposes.
4.11.    Properties. (a) Title. The Borrower and each Restricted Subsidiary has
(i) good, sufficient and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to (in
the case of all other personal property) all of their assets reflected in the
Historical Financial Statements or, after the first delivery thereof, in the
consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement and except for Permitted Liens and defects
that, individually or in the aggregate, do not materially interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary.
(b)    Real Estate. (i) Set forth on Schedule 4.11(b)(i) is a true and complete
list, as of the Closing Date, of each Real Estate Asset owned in fee by the
Borrower or any Restricted Subsidiary and the description thereof, identifying
each such asset that is a Material Real Estate Asset and the proper jurisdiction
for the filing of a Mortgage in respect thereof.
(ii)    Set forth on Schedule 4.11(b)(ii) is a true and complete list, as of the
Closing Date, of each Real Estate Asset leased by the Borrower or any Restricted
Subsidiary and the description thereof, identifying each such asset that is a
Material Real Estate Asset and the proper jurisdiction for the filing of a
Mortgage in respect thereof.
(iii)     Set forth on Schedule 4.11(b)(iii) is a true and complete list, as of
the Closing Date and to the knowledge of the Borrower and the Restricted
Subsidiaries, of all pipeline rights of way and easements appurtenant held by
the Borrower or any Restricted Subsidiary and the description thereof,
identifying each such asset that is a Material Real Estate Asset and the proper
jurisdiction for the filing of a Mortgage in respect thereof.
(iv)     Set forth on Schedule 4.11(b)(iv) is a true and complete list, as of
the Closing Date, of all leases, subleases and assignments of leases, together
with all amendments, modifications, supplements, renewals or extensions thereof,
constituting or

96
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






affecting any Material Real Estate Asset to which the Borrower or any Restricted
Subsidiary is a party, regardless of whether the Borrower or such Restricted
Subsidiary is the landlord or tenant (whether directly or as an assignee or
successor-in-interest) thereunder. Each of the Borrower and the Restricted
Subsidiaries has complied in all material respects with all obligations under
all material leases, subleases or assignments of leases constituting or
affecting any Material Real Estate Assets to which the Borrower or any
Restricted Subsidiary is a party, and all such leases, subleases and assignments
are in full force and effect. Each of the Borrower and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases, subleases and assignments.
(v)    Except for any Permitted Encumbrances, all pipelines, pipeline easements,
utility lines, utility easements and other easements, servitudes and
rights-of-way burdening or benefiting any Real Estate Assets owned, leased or
used by the Borrower or any Restricted Subsidiary do not materially interfere
with the ordinary conduct of business of the Borrower or any Restricted
Subsidiary on such Real Estate Assets. Except for Permitted Encumbrances, with
respect to any pipeline, utility, access or other easements, servitudes and
licenses located on or directly serving the Real Estate Assets owned, leased or
used by the Borrower or any Restricted Subsidiary in connection with its
operations on any Real Estate Assets, to the knowledge of the Borrower and the
Restricted Subsidiaries, such agreements are in full force and effect, other
than agreements that, individually or in the aggregate, are not material to the
Borrower and the Restricted Subsidiaries, taken as a whole, or the ordinary
conduct of business of any Refinery.
(vi)    As of the Closing Date, neither the Borrower nor any Restricted
Subsidiary (A) has received notice, or has knowledge, of any pending or
contemplated condemnation or similar proceeding affecting any Material Real
Estate Asset or any sale or disposition thereof in lieu of condemnation or (B)
is or could be obligated under any right of first refusal, option or other
contractual right to sell, transfer or otherwise dispose of any Material Real
Estate Asset or any interest therein.
(vii) As of the Closing Date, there are no States in which the Borrower or any
Restricted Subsidiary is the first Person that takes, receives or purchases oil
or gas from an interest owner at the time the oil or gas is severed from the
applicable Real Estate Asset.
(c)    Intellectual Property. The Borrower and each Restricted Subsidiary owns,
or is licensed to use, all Intellectual Property that is necessary for the
conduct of its business as currently conducted and as proposed to be conducted,
and without conflict with the rights of any other Person, except to the extent
any such conflict, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business infringes
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any Intellectual
Property owned or used by the Borrower or any Restricted Subsidiary is pending
or, to the knowledge of the Borrower or any Restricted Subsidiary, threatened
against

97
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the Borrower or any Restricted Subsidiary that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
4.12.    Environmental Matters. None of the Borrower, any Subsidiary or any of
their respective Facilities or operations has received or is subject to any
Environmental Claim under or pursuant to any Environmental Law or relating to
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and to the knowledge
of the Borrower and each Subsidiary, no such Environmental Claim has been
threatened. There are and, to the knowledge of the Borrower and each Subsidiary
have been, no conditions, occurrences or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Borrower and the Subsidiaries are and have been in
material compliance with all applicable Environmental Laws and Governmental
Authorizations required thereunder, and compliance with all current or
reasonably foreseeable future requirements pursuant to or under applicable
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to the Borrower or any Subsidiary relating to any
applicable Environmental Law, any Release of Hazardous Materials or any
Hazardous Materials Activity that, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect.
4.13.    Material Contracts. Set forth on Schedule 4.13 is a true and complete
list, as of the Closing Date, of each Material Contract. Except as otherwise set
forth on Schedule 4.13, as of the Closing Date, to the knowledge of the Borrower
and the Restricted Subsidiaries, each Material Contract is in full force and
effect, none of the parties thereto is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any such Material Contract (and no condition exists that, with the giving of
notice or the lapse of time or both, could constitute such a default) and none
of the parties thereto has provided notice or threatened to terminate or fail to
renew any such Material Contract. Neither the Borrower nor any Restricted
Subsidiary is a party to any Contractual Obligation, or is subject to any
corporate restriction, that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
4.14.    No Defaults. Neither the Borrower nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations (including
Contractual Obligations under pipeline access agreements, supply and offtake
agreements and license agreements), and no event has occurred or condition
exists that, alone or with the giving of notice or the lapse of time or both,
could constitute such a default, except where any of the foregoing, individually
or in the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
4.15.    Governmental Regulation. Neither the Borrower nor any Restricted
Subsidiary is subject to regulation under the Federal Power Act, the Investment
Company Act of 1940 or under any other federal or state statute or regulation
that may limit its ability to incur the Obligations or that may otherwise render
all or any portion of the Obligations unenforceable.

98
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






4.16.    Federal Reserve Regulations; Exchange Act. (a) Neither the Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
(b)    No portion of the proceeds of any Credit Extension will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors or to violate the Exchange Act.
4.17.    Employee Matters. Neither the Borrower nor any Subsidiary is engaged in
any unfair labor practice that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected to have a Material Adverse Effect, there is (a) no unfair
labor practice complaint pending against the Borrower or any Subsidiary, or to
the knowledge of the Borrower or any Subsidiary, threatened against any of them
before the National Labor Relations Board, (b) no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
pending against the Borrower or any Subsidiary, or to the knowledge of the
Borrower or any Subsidiary, threatened against any of them, (c) no strike,
lockout or work stoppage in existence or, to the knowledge of the Borrower or
any Subsidiary, threatened involving the Borrower or any Subsidiary and (d)
except as set forth on Schedule 4.17, to the knowledge of the Borrower or any
Subsidiary, no union representation question or union organizing activity with
respect to the employees of the Borrower or any Subsidiary.
4.18.    Employee Benefit Plans. The Borrower, each Subsidiary and each of their
respective ERISA Affiliates is in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and has performed all its obligations under each Employee Benefit Plan, except
where such failure to comply or perform, individually or in the aggregate, could
not reasonably be expected to result in material liability to the Borrower, any
Subsidiary or any of their respective ERISA Affiliates. Each Employee Benefit
Plan that is intended to qualify under Section 401(a) of the Internal Revenue
Code has received, requested or may still timely request a favorable
determination, advisory or opinion letter from the IRS indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of any such determination, advisory or opinion letter that could
reasonably be expected to cause such Employee Benefit Plan to lose its qualified
status; and, in the case of an Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code but has not yet obtained such
a letter, the Borrower reasonably believes that such a favorable determination,
advisory or opinion letter from the IRS will be timely received. No material
liability to the PBGC (other than required premium payments) or the IRS has been
or is expected to be incurred by the Borrower, any Subsidiary or any of their
respective ERISA Affiliates with respect to an Employee Benefit Plan. No ERISA
Event has occurred or is reasonably expected to occur that, alone or together
with any other ERISA Events that have occurred or are reasonably expected to
occur, could reasonably be expected to have a Material Adverse Effect. Except to
the extent required under Section 4980B of the Internal Revenue Code or similar
state laws or as set forth on Schedule 4.18, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of the Borrower, any Subsidiary or any of their
respective ERISA

99
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Affiliates. The present value of the benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by the Borrower, any Subsidiary or any
of their respective ERISA Affiliates (determined as of the end of the most
recent plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the current value of the assets of such Pension Plan by an amount that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the estimated
liability of the Borrower, the Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 101 of ERISA does not exceed $20,000,000. The
Borrower, each Subsidiary and each of their respective ERISA Affiliates has
complied in all material respects with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and is not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.
4.19.    Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made or deemed made will be, on a consolidated basis Solvent.
4.20.    Compliance with Laws. The Borrower and each Subsidiary is in compliance
with all applicable laws, including all orders and other restrictions imposed by
any Governmental Authority, in respect of the conduct of its business and the
ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
4.21.    Disclosure. None of the Confidential Information Memorandum, the
insurance report prepared by Moore-McNeil, LLC in the form posted for Lenders on
the Platform most recently prior to the Closing Date, any other documents,
certificates or statements or any other written or formally presented (such as
at due diligence calls or lender meetings) information furnished to any
Arranger, any Agent or any Lender by or on behalf of the Borrower or any
Subsidiary in connection with the negotiation of or pursuant to this Agreement
or any other Credit Document or otherwise in connection with the transactions
contemplated hereby or thereby contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which they
were made; provided that, with respect to financial projections, forecasts,
budgets and other forward-looking information, the Credit Parties represent only
that such information was prepared in good faith based upon estimates and
assumptions believed by the Credit Parties to be reasonable at the time made and
at the time such information is so furnished (it being understood that such
information is not a guarantee of financial or other performance and actual
results may differ therefrom and that such differences may be material). There
are no facts known (or which should upon the reasonable exercise of diligence be
known) to the Borrower or any Subsidiary (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and that have not been disclosed in
such documents, certificates and statements.

100
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






4.22.    Collateral Matters. (a) The Pledge and Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Collateral Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Pledge and
Security Agreement will constitute a fully perfected security interest in all
right, title and interest of the Credit Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior in right to any other Person, except
for rights secured by Permitted Liens.
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Real Estate Asset
subject thereto and the proceeds thereof, and when the Mortgages have been filed
in the jurisdictions specified therein, the Mortgages will constitute a fully
perfected security interest in all right, title and interest of the mortgagors
in the Real Estate Assets subject thereto and the proceeds thereof, prior and
superior in right to any other Person, but subject to the Permitted Liens and
other rights of Governmental Authorities arising by operation of law.
(c)    Upon the recordation of the Intellectual Property Security Agreements
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in Section 4.22(a), the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the Intellectual Property
in which a security interest may be perfected by filing in the United States
Patent and Trademark Office or United States Copyright Office, in each case
prior and superior in right to any other Person, but subject to Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Credit
Parties after the Closing Date).
(d)    Each Collateral Document, other than any Collateral Document referred to
in the preceding paragraphs of this Section 4.22, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Credit Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by
Permitted Liens.

101
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






4.23.    Insurance. Schedule 4.23 sets forth, as of the Closing Date, a true and
complete list of all property damage, machinery breakdown and business
interruption insurance maintained by or on behalf of the Borrower and the
Restricted Subsidiaries.
4.24.    Senior Indebtedness. In the event any Credit Party shall at any time
issue or have outstanding any Subordinated Indebtedness, such Credit Party shall
take all such actions as shall be necessary to cause the Obligations to
constitute “senior indebtedness” and “designated senior indebtedness” (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Lenders, or an agent on their behalf, to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Obligations are hereby designated as “senior indebtedness”
and as “designated senior indebtedness” (however denominated) under and in
respect of any indenture or other agreement or instrument under which any
Subordinated Indebtedness is outstanding or by which it is governed and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders, or an agent on
their behalf, may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
4.25.    PATRIOT Act, Etc. To the extent applicable, the Borrower and the
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, and (b) the
PATRIOT Act. No portion of the proceeds of any Credit Extension will be used,
directly or indirectly, for any payments to any officer or employee of a
Governmental Authority, or any Person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office or anyone else acting in an official capacity, in order to obtain, retain
or direct business or obtain any improper advantage in violation of the United
States Foreign Corrupt Practices Act of 1977. None of the Borrower or any
Subsidiary nor, to the knowledge of the Borrower or any Subsidiary, any
director, officer, agent, employee or Affiliate of the Borrower or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Term Loans, or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
4.26.    MLP Intercompany Agreements; Partnership Agreement. (a) Each MLP
Intercompany Agreement has been duly executed and delivered by each party
thereto and is the legally valid and binding obligation of each such party,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
(b) All conditions precedent to the full effectiveness of each Contractual
Obligation specified in the definition of “Drop Down Date MLP Intercompany
Agreements” were satisfied on or prior to the Drop Down Date. Each Drop Down
Date MLP Intercompany Agreement is substantially in the form of such MLP
Intercompany Agreement filed with the SEC

102
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






prior to the Closing Date as an exhibit to the Registration Statement. Each MLP
Intercompany Agreement is in full force and effect, none of the parties thereto
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained therein (and no condition exists
that, with the giving of notice or the lapse of time or both, could constitute
such a default), none of the parties thereto has provided notice or threatened
to terminate or fail to renew any such MLP Intercompany Agreement and there does
not exist any loss of rights or effective termination right under any MLP
Intercompany Agreement, in each case except to the extent any of the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(c)    As of the Drop Down Date, the Partnership Agreement is substantially in
the form of the Partnership Agreement filed with the SEC prior to the Closing
Date as an exhibit to the Registration Statement.
SECTION 5.    AFFIRMATIVE COVENANTS
Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Term Loan and all fees and premiums payable
hereunder shall have been paid in full, each Credit Party covenants and agrees
with the Agents and the Lenders that:
5.1.    Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, the Administrative Agent will
distribute to the Lenders:
(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, the consolidated balance sheet of the
Borrower and the Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrower and the Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
together with (i) a Narrative Report with respect thereto (provided that no
Narrative Report shall be required so long as the Borrower is subject to the
periodic reporting obligations under the Exchange Act) and (ii) a report thereon
of KPMG LLP or other independent registered public accounting firm of recognized
national standing (which report shall not contain a “going concern” or like
qualification, exception or emphasis or any qualification, exception or emphasis
as to the scope of audit), and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Borrower and the
Subsidiaries for the periods indicated in conformity with GAAP applied (except
as otherwise disclosed in such financial statements) on a basis consistent with
prior years and that the examination by such accounting firm in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards);
(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheet of the Borrower and the Subsidiaries
as of the end of such Fiscal

103
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Quarter and the related consolidated statements of operations and cash flows of
the Borrower and the Subsidiaries for such Fiscal Quarter (in the case of such
statements of operations) and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of (or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, together with a Financial Officer Certification and a Narrative Report
with respect thereto (provided that no Narrative Report shall be required so
long as the Borrower is subject to the periodic reporting obligations under the
Exchange Act);
(c) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and the Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate (which Compliance Certificate shall also set
forth the aggregate principal amount of Term Loans held by Affiliated Lenders as
of the date of the applicable Compliance Certificate) executed by the chief
financial officer of the Borrower and, with respect to each such financial
statement, an Unrestricted Subsidiary Reconciliation Statement, which shall be
accompanied by a Financial Officer Certification of the Borrower thereon;
(d) Statements of Reconciliation after Change in Accounting Principles. If any
change in GAAP or in the application thereof since the date of the most recent
balance sheet included in the Historical Financial Statements has occurred and
such change has had a significant effect on the calculation of the Leverage
Ratio, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation specifying in reasonable
detail the effect of such change on such calculation;
(e) Notice of Default, Change of Control and Material Adverse Effect. Promptly
upon any Authorized Officer of the Borrower obtaining knowledge of any event or
condition set forth below, a certificate of an Authorized Officer of the
Borrower setting forth the details of any event or condition requiring such
notice and any action the Borrower or any Subsidiary has taken, is taking or
proposes to take with respect thereto:
(i)    the occurrence of any Default or Event of Default;
(ii)    the occurrence of any Change of Control; or
(iii)    any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
(f) Notice of Adverse Proceeding. Promptly upon any Authorized Officer of the
Borrower obtaining knowledge of (i) any Adverse Proceeding that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
that in any manner questions the validity or enforceability of any of the Credit
Documents or otherwise directly involves any of the Credit Documents or the
Transactions, the MLP IPO, the Drop Down Transactions and the other transactions
contemplated by the Registration Statement to occur on or prior to the Drop Down
Date or (ii) any material and adverse development in any Adverse Proceeding
referred to in clause (i) above, in each case where such Adverse Proceeding or
development has not previously been disclosed in writing by the Borrower to the
Administrative Agent and the

104
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Lenders, a certificate of an Authorized Officer of the Borrower setting forth
the details of such Adverse Proceeding or development;
(g) Notices with respect to Material Contracts and MLP Intercompany Agreements.
(i) Promptly upon any Authorized Officer of the Borrower obtaining knowledge (A)
that any counterparty to any Material Contract has notified the Borrower or any
Restricted Subsidiary that the Borrower or any Restricted Subsidiary has
breached or failed to comply with any of its covenants and obligations under any
Material Contract, to the extent such breach or failure to comply could
reasonably be expected to result in a Material Adverse Effect, a written notice
thereof and an explanation of any actions the Borrower or any Restricted
Subsidiary has taken, is taking or proposes to take with respect thereto; or (B)
that the Borrower or any Restricted Subsidiary has entered into any Material
Contract, a written notice thereof containing an explanation of the nature and
significance of such Material Contract and a copy of such Material Contract.
(ii) On and after the Drop Down Date, promptly upon any Authorized Officer of
the Borrower obtaining knowledge (A) that any counterparty to any MLP
Intercompany Agreement has notified the Borrower or any Restricted Subsidiary
that the Borrower or any Restricted Subsidiary has breached or failed to comply
with any of its covenants and obligations under any MLP Intercompany Agreement,
to the extent such breach or failure to comply could reasonably be expected to
result in a Material Adverse Effect, a written notice thereof and an explanation
of any actions the Borrower or any Restricted Subsidiary has taken, is taking or
proposes to take with respect thereto; (B) that any party to an MLP Intercompany
Agreement has notified the Borrower or any Restricted Subsidiary of ceasing to
provide any service theretofore provided by it under any MLP Intercompany
Agreement, if such cessation could reasonably be expected to have a Material
Adverse Effect, a written notice thereof and an explanation of any actions the
Borrower or any Restricted Subsidiary has taken, is taking or proposes to take
with respect thereto; (C) any MLP Intercompany Agreement has expired (without a
renewal thereof) or has terminated (or notice of termination thereof, or of any
agreements set forth therein, has been provided by or to the Borrower or any
Restricted Subsidiary), a written notice thereof and an explanation of any
actions the Borrower or any Restricted Subsidiary has taken, is taking or
proposes to take with respect thereto; and (D) that the Borrower or any
Restricted Subsidiary has entered into an MLP Intercompany Agreement, a written
notice thereof containing an explanation of the nature and significance of such
MLP Intercompany Agreement and a copy thereof;
(h) ERISA. (i) Promptly upon any Authorized Officer of the Borrower obtaining
knowledge that an ERISA Event has occurred or could reasonably be expected to
occur that, in each such case, could reasonably be expected to result in
liability to the Borrower, any Subsidiary or any of their respective ERISA
Affiliates in an amount of $20,000,000 or more, a written notice specifying the
nature thereof, what action the Borrower, any Subsidiary or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness after request by the Administrative Agent or any Lender, copies of
(A) each Schedule B, SB or MB, as applicable (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any

105
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Subsidiary or any of their respective ERISA Affiliates with the IRS with respect
to each Pension Plan and/or Multiemployer Plan, (B) all notices received by the
Borrower, any Subsidiary or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event, including any notices
described in Section 101(l)(1) of ERISA that the Borrower, any Subsidiary or any
of their respective ERISA Affiliates has requested and received with respect to
any Multiemployer Plan, and (C) copies of such other documents or governmental
reports or filings relating to any Employee Benefit Plan or Multiemployer Plan
as the Administrative Agent or such Lender may reasonably request, including any
document described in Section 101(k)(1) of ERISA that the Borrower, any
Subsidiary or any of their respective ERISA Affiliates has requested and
received with respect to any Multiemployer Plan;
(i) Financial Plan. As soon as practicable and in any event no later than 90
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of (A) the
Borrower and the Subsidiaries and (B) the Borrower and the Restricted
Subsidiaries for such Fiscal Year, and an explanation of the assumptions on
which such forecasts are based, and (ii) forecasted consolidated statements of
income and cash flows of (A) the Borrower and the Subsidiaries and (B) the
Borrower and the Restricted Subsidiaries for each Fiscal Quarter of such Fiscal
Year;
(j) Insurance Report. Within 90 days after the end of each Fiscal Year, a
certificate of an Authorized Officer of the Borrower setting forth the insurance
then maintained by or on behalf of the Borrower and the Subsidiaries or any of
their assets or operations (identifying underwriters, carriers, the type of
insurance and the insurance limits) and stating that such insurance complies in
all material respects with the terms of Section 5.5;
(k) Information Regarding Credit Parties. Prompt written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number, with each Credit Party
hereby agreeing not to effect or permit any such change unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents;
(l) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby;
(m) Asset Sales, Casualty and Condemnation Events. Prompt written notice of the
occurrence of any Asset Sale, Casualty or Condemnation; and
(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities)

106
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of any Credit Document, as any Agent or any Lender may reasonably
request.
The Borrower and each Lender hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by, or on behalf of, the Borrower or any other Credit Party hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Non-Public Information) (each, a “Public Lender”). The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any Non-Public Information (provided that
to the extent such Borrower Materials constitute Confidential Information, they
shall be treated as set forth in Section 10.17); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrower or its
counsel notifies the Administrative Agent promptly that any such document
contains Non-Public information: (i) the Credit Documents, (ii) notification of
changes in the terms of the Credit Documents and (iii) financial statements and
accompanying information and certificates delivered pursuant to Sections 5.1(a)
through 5.1(d) and all other information delivered pursuant to Section 5.1
(other than pursuant to Section 5.1(i)); provided that the Borrower shall make
any disclosure required so that each Unrestricted Subsidiary Reconciliation
Statement shall be suitable for distribution to Public Lenders.
Information required to be delivered pursuant to Section 5.1(a) or 5.1(b) shall
be deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov or on the website of the Borrower. Information
required to be delivered pursuant to this Section 5.1 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.
5.2.    Existence. The Borrower and each Restricted Subsidiary will at all times
preserve and keep in full force and effect (i) its existence and (ii) all
rights, franchises, licenses and permits of the Borrower and the Restricted
Subsidiaries, except to the extent where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.7.
5.3.    Payment of Taxes and Claims. The Borrower and each Subsidiary will pay
all Taxes imposed upon it or any of its properties and all claims (including
claims for labor,

107
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






services, materials and supplies) for sums that have become due and payable and
that by law have become or may become a Lien on any of its properties, in each
case prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor and (b) in the case of a Tax or claim that has become or may become a
Lien on any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.
Neither the Borrower nor any Subsidiary will file or consent to the filing of
any consolidated income tax return with any Person (other than the Borrower and
the Subsidiaries).
5.4.    Maintenance of Properties. The Borrower and each Subsidiary will
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in the business
of the Borrower and the Restricted Subsidiaries and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof,
in each case except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
5.5.    Insurance. (a) The Borrower and the Subsidiaries, at their expense and
with financially sound and reputable insurers with a Best’s Key Rating Guide
rating of “A-” or better and a Best’s Insurance Guide and Key Ratings minimum
size rating of “X” (or other insurers of recognized responsibility reasonably
satisfactory to the Administrative Agent), will maintain such insurance as is
customarily carried or maintained under similar circumstances by Persons of
established reputation engaged in the same or similar businesses operating in
the same or similar locations, in each case in such amounts (with customary and
reasonable risk retention), covering such risks and otherwise on such terms and
conditions as shall be customary for such Persons or as required by law, but in
any event containing limits and coverage provisions set forth in Schedule 5.5
and otherwise complying with this Section 5.5. Without limiting the generality
of the foregoing, the Borrower and the Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurance companies, flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors. The Borrower and the
Subsidiaries shall not permit any lapse in coverage as required hereunder at the
time of, or in connection with, any renewal or replacement of any policy. The
Borrower and the other Credit Parties, on behalf of themselves and their
Affiliates, hereby waive any and every claim for recovery against the Secured
Parties and the directors, officers and employees and agents thereof for any and
all loss or damage covered by any insurances to the extent such loss or damage
is recovered under any such insurance.
(b) The Borrower and the Credit Parties will cause all such policies in respect
of property damage, machinery breakdown and business interruption (i) insofar as
such policies relate to properties or operations of the Credit Parties, to be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, which endorsement shall provide that, on and after the Closing Date and
subject to the Permitted Intercreditor Agreements, all payments under such
policies made or required to be made by the insurer shall be paid directly to
the Collateral Agent

108
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and (ii) to provide that none of the Borrower, any Credit Party, any Agent, any
Arranger, any Lender or any other Secured Party shall be a coinsurer thereunder.
(c)    The Borrower and the Subsidiaries (other than Alon Brands, Inc. and its
Subsidiaries) will cause all such policies in respect of liability (other than
policies in respect of workers’ compensation and other liability policies for
which such endorsements are not customary), to name the Agents, the Arrangers
and the Lenders as additional insured, on forms reasonably satisfactory to the
Collateral Agent.
(d)    The Borrower and the Credit Parties will cause each such policy to
provide that it shall not be canceled or not renewed (i) by reason of nonpayment
of premium upon not less than 10 days’ prior written notice thereof by the
insurer to the Collateral Agent (giving the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason upon not less
than 30 days’ (or such shorter number of days as may be agreed to by the
Collateral Agent or as may be the maximum number of days permitted by applicable
law) prior written notice thereof by the insurer to the Collateral Agent.
(e)    The Borrower and the Credit Parties will further cause all such policies
to contain the following terms and conditions:
(i)    Each policy shall provide that all provisions thereof, except the
liability limits (which may be applicable to all insured parties as a group) and
liability for premiums (which shall be liabilities solely of the Borrower or one
or more of its Affiliates) shall operate in the same manner as if there were a
separate policy covering each such insured party, including in relation to
liability policies the allowance of cross suits without any specific restriction
or exclusion. All policies in respect of property damage, machinery breakdown
and business interruption shall, insofar as such policies relate to properties
or operations of the Credit Parties, include a multiple insureds or other
customary non-vitiation clause which, in either case, is reasonably acceptable
to the Collateral Agent, which shall protect the interest of the Agents, the
Arrangers, the Lenders and the other Secured Parties regardless of any breach or
violation by the Borrower, any Subsidiary or any other Affiliate of the Borrower
of warranties, declarations or conditions contained in such policies, any action
or inaction of the Borrower, any Subsidiary or any other Person, or any
foreclosure relating to any Refinery or any change in ownership of all or any
portion of any Refinery.
(ii)    Each policy (other than any workers’ compensation insurance and other
liability policies for which such waivers are not customary) shall waive any
subrogation right of the insurer as against the Agents, the Arrangers, the
Lenders and the other Secured Parties and (B) any right of the insurers to any
setoff or counterclaim or other deduction, whether by attachment or otherwise,
in respect of any liability of the Agents, the Arrangers, the Lenders, any other
Secured Party, the Borrower or any Affiliate of the Borrower. Each Credit Party
hereby waives all rights of subrogation against each Secured Party.

109
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(iii)     Each policy shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by the Agents, the Lenders or any
other Secured Party.
(f)    Upon request by the Collateral Agent, the Borrower and the Subsidiaries
will promptly furnish to the Collateral Agent when made available to the
Borrower copies of all insurance policies, binders, certificates and cover notes
or other evidence of insurance required under this Section 5.5. The Borrower and
the Subsidiaries will provide to the Collateral Agent such further evidence as
to the satisfaction of the requirements set forth in this Section 5.5, and will
execute such further documents and instruments and take such further actions to
cause the requirements of this Section 5.5 to be and remain satisfied at all
times, as the Collateral Agent may reasonably request, all at the expense of the
Credit Parties.
(g)    In the event that the Borrower and the Subsidiaries at any time or times
shall fail to obtain or maintain any of the policies of insurance required to be
maintained by them under this Section 5.5, or to pay any premium in whole or in
part relating thereto, the Collateral Agent may, upon 10 Business Days’ prior
written notice to the Borrower, without limiting any obligations of the Borrower
and the Subsidiaries hereunder or waiving any Default or Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
the exercise of its authority under this Section 5.5(h), including reasonable
fees, charges and other disbursements of counsel, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Borrower
and shall constitute Obligations.
(h)    Notwithstanding anything to the contrary in this Section 5.5, the
Borrower and the Subsidiaries shall not be required to maintain any insurance
policy otherwise required to be maintained by them under this Section 5.5, or
cause any such policy to contain the terms (including minimum limits) specified
in this Section 5.5, if and for so long as in the judgment of the Collateral
Agent such insurance policy, or such specified terms, are not reasonably
available or the cost thereof is excessive in view of the benefits to be
obtained by the Lenders therefrom. The Collateral Agent may grant extensions of
time for the obtainment of the insurance otherwise required to be maintained by
the Borrower and the Subsidiaries under this Section 5.5 if and for so long as
in the judgment of the Collateral Agent such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished under this Section 5.5. In connection with any
determination under this Section 5.5(i), the Collateral Agent may consult with
an independent insurance consultant selected by it, all at the expense of the
Credit Parties, and each Secured Party agrees that the Collateral Agent shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such consultant.
(i)    No provision of this Section 5.5 or any other provision of this Agreement
or any other Credit Document shall impose on any Agent or any Arranger any duty
or obligation to ascertain or inquire into, or to verify the existence or
adequacy of, the insurance coverage maintained by or on behalf of the Borrower
or any Subsidiary, nor shall any Agent or any Arranger be responsible for any
statement, representation or warranty made by or on behalf of the Borrower, any
Subsidiary or any other Affiliate of the Borrower to any insurance company or

110
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






underwriter. Any failure on the part of any Agent or Lender to pursue or obtain
the evidence of insurance required by this Section 5.5 or any failure to advise
of any non-compliance of such evidence of such insurance with the requirements
of this Section 5.5 shall not constitute a waiver of any of the requirements of
this Section 5.5.
(j)    Each of the Credit Parties hereby irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Credit Party’s true and lawful agent (and
attorney-in-fact) for the purpose, after the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Credit Party on any check, draft, instrument or other item of payment for the
proceeds of such policies and for making all determinations and decisions with
respect thereto.
5.6.    Books and Records; Inspections. The Borrower and each Subsidiary will
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with GAAP and applicable law are made of
all dealings and transactions in relation to its business and activities. The
Borrower and each Subsidiary will permit the Administrative Agent or any Lender
(pursuant to a request made through the Administrative Agent) (or their
authorized representatives) to visit and inspect any of its properties, to
examine, copy and make extracts from its financial and accounting records and to
discuss its business, operations, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
registered public accounting firm, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided, that so long as no Default or Event of Default has occurred
and is continuing such visits and inspections to be limited to not more than one
visit and inspection (coordinated through the Administrative Agent) in any
Fiscal Year.
5.7.    Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Requisite Lenders, participate in a meeting or
telephonic conference with the Administrative Agent and Lenders once during each
Fiscal Year to be held at the Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrower and the Administrative Agent) at
such time as may be agreed to by the Borrower and the Administrative Agent.
5.8.    Compliance with Laws. The Borrower and each Subsidiary will comply will
all applicable laws (including all Environmental Laws and all orders of any
Governmental Authorities), except where failure to comply, individually or in
the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.
5.9.    Environmental. (a) Environmental Disclosure. The Borrower will deliver
to the Administrative Agent and the Lenders:
(i)    as soon as practicable following receipt thereof, copies of all material
written communications, all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Borrower
or any Subsidiary or by independent consultants, Governmental Authorities or any
other Persons, and other

111
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






documents and information reasonably requested by the Administrative Agent, in
each case with respect to matters notified pursuant to clause (ii) below; and
(ii)    promptly upon the Borrower or any Subsidiary obtaining knowledge
thereof, written notice describing in reasonable detail (A) any Release of any
Hazardous Materials or any Environmental Claim that, in each case, has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (B) any event or condition on, at or about any
Facility or any real property adjoining or in the vicinity of any Facility that
could reasonably be expected to cause such Facility or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
thereof under any applicable Environmental Law that could reasonably be expected
to have, individually or the aggregate, a Material Adverse Effect.
(b)    Hazardous Materials Activities. The Borrower and each Subsidiary will
take promptly any and all actions necessary (i) to cure any violation of
applicable Environmental Laws by the Borrower or any Subsidiary that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) to make an appropriate response to any Environmental
Claim against the Borrower or any Subsidiary and discharge any obligations it
may have to any Person thereunder if such Environmental Claim could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
5.10.    Subsidiaries. If any Person becomes a Subsidiary of the Borrower (or
any Subsidiary of the Borrower not theretofore a Designated Subsidiary becomes a
Designated Subsidiary, including as a result of a designation of any
Unrestricted Subsidiary as a Restricted Subsidiary), the Borrower will, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may agree to in writing), notify the Administrative
Agent thereof and cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary (if such Subsidiary is a Designated Subsidiary)
and with respect to any Equity Interests in or Indebtedness of such Subsidiary
owned by any Credit Party.
5.11.    Additional Collateral. The Borrower will furnish to the Administrative
Agent written notice within five Business Days of (a) the acquisition by any
Credit Party of, or any real property of any Credit Party otherwise becoming, a
Material Real Estate Asset after the Closing Date and (b) the acquisition by any
Credit Party of any other material assets after the Closing Date, other than any
such assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof. The Borrower will, in each case as promptly as practicable,
notify the Administrative Agent and the Collateral Agent of the existence of any
deposit account or securities account maintained by a Credit Party in respect of
which a Control Agreement is required to be in effect pursuant to clause (h) of
the definition of “Collateral and Guarantee Requirement” but is not yet in
effect.
5.12.    Further Assurances. (a) Each Credit Party will execute any and all
further documents, financing statements, agreements and instruments, and take
any and all further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
or the Collateral Agent may reasonably request, to cause the

112
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise to effectuate the provisions of the Credit Documents, all at the
expense of the Credit Parties. The Borrower will provide to the Administrative
Agent and the Collateral Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent or the Collateral Agent, as
applicable, as to the perfection and priority of the Liens created or intended
to be created by the Collateral Documents.
(b)    In the event that after the date hereof any Credit Party shall enter into
any new Material Contract, or shall amend, extend, renew or otherwise modify any
existing Material Contract in respect of which a Consent to Assignment has not
been theretofore obtained, such Credit Party shall use its commercially
reasonable efforts to obtain, unless otherwise agreed by the Collateral Agent
pursuant to its authority set forth in the definition of the term “Collateral
and Guarantee Requirement”, in connection therewith, a Consent to Assignment in
respect of such Material Contract. In the event that any Credit Party shall
enter into any MLP Intercompany Agreement, such Credit Party shall substantially
concurrently with the effectiveness thereof obtain and deliver to the
Administrative Agent an MLP Intercompany Agreement Consent in respect of such
MLP Intercompany Agreement.
(c)    The Credit Parties will provide, at their expense, a market value
appraisal, in form and substance reasonably satisfactory to the Administrative
Agent and conducted by an appraiser selected by the Borrower and reasonably
satisfactory to the Administrative Agent, of the Collateral, promptly upon any
request of the Administrative Agent, provided that such request may only be made
after the occurrence and during the continuance of an Event of Default.
5.13.    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain continuously a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, in each case in respect of the
Borrower, and a public credit rating from each of Moody’s and S&P in respect of
the Borrower’s senior secured debt under this Agreement.
5.14.    Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement.
5.15.    Casualty and Condemnation. The Borrower and the Subsidiaries will cause
all Net Proceeds of any Casualty or Condemnation to be paid directly to the
Collateral Agent, for deposit into the Proceeds Collateral Account; provided
that in the case of any such Net Proceeds received by an Unrestricted Subsidiary
in respect of its assets, the foregoing requirement shall be subject to the
final sentence of Section 2.11(b)(i). If any such Net Proceeds are paid to the
Borrower or any Subsidiary, such Net Proceeds shall be received only in trust
for the Collateral Agent, shall be segregated from other funds of the Borrower
or such Subsidiary and shall be forthwith paid over to the Collateral Agent in
the same form as received (with any necessary endorsement). The Collateral Agent
shall be entitled to participate in (and shall receive reasonable notice of) all
negotiations and other proceedings relating to any claim (including under any
insurance policies) in respect of any Material Casualty/Condemnation, and

113
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






neither the Borrower nor any Subsidiary will, without the prior approval of the
Collateral Agent, make any compromise or settlement in connection with any such
claim relating to a Material Casualty/Condemnation.
SECTION 6.    NEGATIVE COVENANTS
Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Term Loan and all fees and premiums payable
hereunder shall have been paid in full, each Credit Party covenants and agrees
with the Agents and the Lenders that:
6.1.    Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness, except:
(a)    the Indebtedness created under the Credit Documents;
(b)    Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary, provided that (i) such Indebtedness shall not have
been transferred to, and shall not otherwise be held by or owing to, any Person
other than the Borrower or any Restricted Subsidiary, (ii) such Indebtedness
shall be evidenced by the Intercompany Note, and, if owing to a Credit Party,
shall have been pledged pursuant to the Pledge and Security Agreement, (iii)
such Indebtedness owing by a Credit Party to a Restricted Subsidiary that is not
a Credit Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note and (iv) such Indebtedness is permitted as an Investment under Section
6.6(d);
(c)    (i) Guarantees incurred in compliance with Section 6.6(e) and (ii) on and
after the Drop Down Date, the Permitted IDB Guarantees, the Alon Assets
Guarantee and the Insurance Collateral Lien;
(d)    (i) the Existing Wells Fargo Guaranty, provided that (A) the aggregate
principal amount of Indebtedness Guaranteed thereunder by the Borrower that is
permitted by this clause (d) shall not exceed $93,400,000 at any time and (B)
the obligations under the Existing Wells Fargo Guaranty shall not be secured by
any assets of the Borrower or any Restricted Subsidiary, and (ii) other
Indebtedness existing on the date hereof and set forth on Schedule 6.1, but not
any extensions, renewals or refinancings of any such Indebtedness;
(e)    (i) Indebtedness of the Borrower or any Restricted Subsidiary (A)
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets of the Borrower or any Restricted Subsidiary, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(B) assumed in connection with the acquisition of any fixed or capital assets by
the Borrower or any Restricted Subsidiary, and (ii) Refinancing Indebtedness in
respect thereof; provided that the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed (A)

114
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






$25,000,000 at any time outstanding prior to the Drop Down Date or (B)
$5,000,000 at any time outstanding on or after the Drop Down Date;
(f)    (i) Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Restricted Subsidiary in
connection with an acquisition of assets by such Restricted Subsidiary in an
Acquisition permitted hereunder after the date hereof, provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither the
Borrower nor any Restricted Subsidiary (other than such Person or any special
purpose merger Subsidiary with which such Person is merged or consolidated or
the Person that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness, and (ii)
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed (x) $25,000,000 at any time outstanding prior to the Drop Down Date
or (y) $5,000,000 at any time outstanding on or after the Drop Down Date;
(g)    Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, in each case in
the ordinary course of business;
(h)    Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations under (i) workers’
compensation, unemployment insurance and other social security laws and (ii)
bids, trade contracts (other than trade contracts for the supply or purchase of
crude oil or other inventory or for payment of Indebtedness), leases (other than
capital leases), statutory obligations, surety and appeal bonds, performance
bonds and obligations of a like nature;
(i)    Indebtedness under any Permitted Supply & Offtake Agreement;
(j)    Indebtedness under any Permitted Revolving/LC Facility or the Existing
IDB Line of Credit and, on and after the Drop Down Date, under any Specified
Additional IDB Guarantee, provided that the aggregate principal amount of
Indebtedness permitted by this clause (j) shall not exceed (i) (A) $600,000,000
at any time outstanding prior to the Drop Down Date or (B) $300,000,000 at any
time outstanding on or after the Drop Down Date plus (ii) $300,000,000 at any
time outstanding on or after the Alon Krotz Credit Party Date so long as, at
such time, Alon Krotz continues to own and operate the Krotz Springs Refinery,
and provided further that, notwithstanding anything herein to the contrary, the
Guarantee by the Borrower of obligations under the Existing IDB Credit Agreement
shall not be secured by any assets of the Borrower;
(k)    Indebtedness of the Borrower or any Restricted Subsidiary in the form of
purchase price adjustments, earn-outs or other arrangements representing
Acquisition Consideration incurred in connection with any Acquisition permitted
by Section 6.6;

115
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(l)    Permitted Other Indebtedness in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding; and
(m)    other Indebtedness for Borrowed Money of the Borrower or any other Credit
Party incurred at any time prior to the Drop Down Date; provided that (i) at the
time such Indebtedness is incurred and after giving pro forma effect thereto
(including any related transactions), (A) no Default or Event of Default shall
have occurred and be continuing and (B) the Leverage Ratio shall not exceed 2.00
to 1.00 and (ii) if such Indebtedness is secured, the Liens securing such
Indebtedness are permitted by Section 6.2(o).
6.2.    Liens. Neither the Borrower nor any Restricted Subsidiary will, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any asset of the Borrower or any Restricted Subsidiary, whether now
owned or hereafter acquired or licensed, except:
(a)    Liens created under the Credit Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth on Schedule 6.2; provided that (i)
such Lien shall not apply to any other asset of the Borrower or any Restricted
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the date hereof and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure only
Indebtedness outstanding under Section 6.1(e) and obligations relating thereto
not constituting Indebtedness and (ii) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than the proceeds and
products thereof); provided further that, in the event purchase money
obligations are owed to any Person with respect to financing of more than one
purchase of any fixed or capital assets, such Liens may secure all such purchase
money obligations and may apply to all such fixed or capital assets financed by
such Person;
(e)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other asset of the Borrower or any Restricted Subsidiary (other than, in
the case of any such merger or consolidation, the assets of any special purpose
merger Subsidiary that is a party thereto) and (iii) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated), and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any)

116
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






with respect to such original obligations and reasonable fees and expenses
arising from such extension, renewal or refinancing) and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.1(f) as Refinancing Indebtedness in respect thereof;
(f)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.7, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(g)    in the case of the Equity Interests in any Person that is not a
Subsidiary, any encumbrance, restriction or other Lien, including any put and
call arrangements, related to the Equity Interests in such Person set forth in
(i) its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type, or (ii) in any
agreement or document governing Indebtedness of such Person;
(h)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
permitted hereunder;
(i)    nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Restricted Subsidiary in the ordinary course of business that do
not materially detract from the value of the affected asset or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;
(j)    Liens on cash and Cash Equivalents securing obligations of the Borrower
or any Restricted Subsidiary under any Permitted Commodity Hedge Agreement or
under letters of credit, bank guarantees or similar instruments issued for the
account of the Borrower or any Restricted Subsidiary supporting obligations of
the Borrower or any Restricted Subsidiary under any Permitted Commodity Hedge
Agreement;
(k)    (i) Liens created under the definitive documentation for any Permitted
Supply & Offtake Agreement, provided that (A) such Liens secure only
Indebtedness permitted by Section 6.1(i) and other obligations not constituting
Indebtedness that are secured thereunder (but, in any event, not obligations
under any Hedging Agreement), (B) such Liens do not apply to any asset of the
Borrower or any Restricted Subsidiary other than assets that constitute
Permitted Supply & Offtake Agreements Collateral and that are subject to a Lien
granted under a Collateral Document to secure the Obligations and (C) such Liens
are subject to the terms of a Permitted Intercreditor Agreement (it being agreed
that any holdback provided for in any Existing J. Aron Supply & Offtake
Agreement, whether or not constituting margin or credit support, shall not be in
deemed to violate this clause (k)); and (ii) Liens arising by virtue of
precautionary UCC financing statement filings made in respect of crude oil,
refined products and other hydrocarbon inventories maintained, as owner, by the
counterparty to a Permitted Supply & Offtake Agreement;
(1)    Liens securing:

117
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(i) any Permitted Revolving/LC Facility or, on and after the Drop Down Date, any
Specified Additional IDB Guarantee, provided that (A) such Liens secure only
Indebtedness permitted by Section 6.1(j) and other obligations not constituting
Indebtedness that are secured thereunder (but, in any event, not obligations
under any Hedging Agreement), and (B) such Liens do not apply to any asset of
the Borrower or any Restricted Subsidiary other than assets that constitute
Collateral and that are subject to a Lien granted under a Collateral Document to
secure the Obligations (and, in the case of any such Liens on any Term Priority
Collateral, such Liens are junior and subordinated to the Liens created under
the Collateral Documents pursuant to the terms of a Permitted Intercreditor
Agreement); and
(ii) the Existing IDB Line of Credit, provided that (A) such Liens secure only
Indebtedness permitted by Section 6.1(j) and other obligations not constituting
Indebtedness that are secured thereunder (but, in any event, not obligations
under any Hedging Agreement), and (B) such Liens consist solely of Liens of
Israel Discount Bank on deposit accounts and certificates of deposit of the
Existing IDB Line Debtor containing at any time not more than $1,000,000 in the
aggregate for all such deposit accounts and certificates of deposit;
(m)    on and after the Drop Down Date, the Permitted IDB Liens;
(n)    Liens securing Indebtedness permitted by Section 6.1(l), provided that
such Liens shall not apply to any assets other than assets of the Borrower and
the other Credit Parties that constitute Collateral and shall otherwise satisfy
the requirements therefor set forth in the definition of the term “Permitted
Other Indebtedness”; and
(o)    other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed (i) $10,000,000 at any time outstanding prior to the Drop
Down or (ii) $5,000,000 at any time outstanding on or after the Drop Down Date.
6.3.    No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, (c)
in the case of any Person that is not a Subsidiary, restrictions and conditions
imposed by agreements and documents governing Indebtedness of such Person or by
its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, provided, in each case, that such restrictions and conditions
apply only to the Equity Interests in such Person, (d) restrictions and
conditions imposed by any agreement or document governing secured Indebtedness
permitted by

118
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Section 6.1(e) or governing Liens permitted by Section 6.2(h) or by clause (c)
or (d) of the definition of “Permitted Encumbrances”, provided that such
restrictions and conditions apply only to the assets securing such Indebtedness
or subject to such Liens, (e) restrictions and conditions imposed by any
agreement or document governing Indebtedness permitted by Section 6.1(f),
provided that such restrictions and conditions apply only to Persons that are
permitted under such Section to be obligors in respect of such Indebtedness and
are not less favorable to the Lenders than the restrictions and conditions
imposed by such Indebtedness (or, in the case of any Refinancing Indebtedness,
by the applicable Original Indebtedness) at the time such Indebtedness first
became subject to Section 6.1, (f) in connection with the sale of any Equity
Interests in a Subsidiary or any other assets, customary restrictions and
conditions contained in agreements relating to such sale pending the completion
thereof, provided that such restrictions and conditions apply only to the
Subsidiary or the other assets to be sold and such sale is permitted under
Section 6.7, (g) restrictions and conditions imposed by any agreement or
document governing Indebtedness of any Restricted Subsidiary that is not, and is
not required to become, a Credit Party hereunder, provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (h)
restrictions and conditions imposed by any Permitted Supply & Offtake Agreement,
provided that the Permitted Supply & Offtake Agreement Consent obtained in
respect of such Permitted Supply & Offtake Agreement permits, or renders such
restrictions ineffective with respect to, Liens arising or created under the
Credit Documents, (i) restrictions and conditions imposed by any agreement or
document governing any Permitted Revolving/LC Facility or, on and after the Drop
Down Date, the Existing IDB Credit Agreement, provided that such restrictions
and conditions do not conflict with the obligations of the Credit Parties set
forth herein or in the other Credit Documents and, in the case of any such
restrictions or conditions imposed, whether prior to or after the Drop Down
Date, by the Existing IDB Credit Agreement, such restrictions and conditions
taken as a whole are not less favorable to the Lenders in any material respect
than the restrictions and conditions imposed by the Existing IDB Credit
Agreement (as modified by the Consent and Amendment Documents) as of the Closing
Date, (j) restrictions and conditions imposed by any agreement or document
governing any Indebtedness permitted by Section 6.1(l) or 6.1(m), provided that
such restrictions and conditions do not conflict with the obligations of the
Credit Parties set forth herein or in the other Credit Documents, (k)
restrictions and conditions imposed by any Permitted Commodity Hedge Agreement,
provided that such restrictions do not prohibit Liens arising or created under
the Credit Documents, and (l) restrictions and conditions imposed by customary
provisions in leases, licenses and other agreements restricting the assignment
thereof or, in the case of any lease or license, permitting to exist any Lien on
the assets leased or licensed thereunder. Nothing in this Section 6.3 shall be
deemed to modify the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” or the obligations of the Credit Parties
under Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.
6.4.    Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, or agree to declare or pay or make,
directly or indirectly, any Restricted Junior Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
(a)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Equity Interests) permitted hereunder;

119
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(b)    any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
(other than in the case of any Restricted Junior Payment made solely in Equity
Interests that are not Disqualified Equity Interests) ratably to the holders of
such Equity Interests (or, if not ratably, on a basis more favorable to the
Borrower and the Restricted Subsidiaries);
(c)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower or any Restricted Subsidiary may repurchase any Equity
Interests held by the minority investors in any Restricted Subsidiary that is
not a wholly owned Subsidiary pursuant to the exercise of any put/call rights
under the Existing Shareholders’ Agreements;
(d)    the Borrower may make repurchases of its Equity Interests deemed to occur
upon the “cashless exercise” of stock options, stock purchase rights and stock
exchange rights if such Equity Interests represent a portion of the exercise
price of such options or rights or withholding taxes due upon such exercise,
purchase or exchange;
(e)    the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other Securities convertible into or
exchangeable for capital stock in the Borrower, provided that any such cash
payment shall not be for the purpose of evading the limitations set forth in
this Section 6.4;
(f)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Junior Payments, pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
current or former directors, officers or employees of the Borrower and the
Subsidiaries, provided that the aggregate amount of such Restricted Junior
Payments shall not exceed $2,500,000 in any Fiscal Year (with any unused amount
in any Fiscal Year being permitted to be carried over to the succeeding Fiscal
Year (but not to any other Fiscal Year), so that the aggregate amount that may
be expended in any Fiscal Year, including any carry-over, may not exceed
$5,000,000);
(g)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may declare and pay cash dividends or other cash
distributions in respect of its preferred Equity Interests (including the
Existing Borrower Preferred Stock), provided that the aggregate amount of such
Restricted Junior Payments in any Fiscal Year shall not exceed $10,000,000;
(h)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may declare and pay ordinary quarterly cash dividends
in an amount not to exceed $0.04 per issued and outstanding share of common
stock of the Borrower; provided that the per share amount shall be adjusted to
take into account any stock split, reclassification of shares or other event
that may increase the number of shares of common stock of the Borrower without a
commensurate increase in the equity value of the Borrower;

120
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(i)    the Borrower and the Guarantor Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;
(j)    the Borrower and the Guarantor Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness permitted under
Section 6.1;
(k)    the Borrower and the Guarantor Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests (other than
Disqualified Equity Interests) in the Borrower;
(l)    prior to the Drop Down Date, at any time when the aggregate outstanding
principal amount of the Term Loans shall be the MLP Amount or less, the Borrower
and the Restricted Subsidiaries may make additional Restricted Junior Payments
in cash so long as (i) no Default or Event of Default shall have occurred and be
continuing, (ii) at the time of the making thereof (or, in the case of any
Restricted Junior Payment of the type described in clause (a) of the definition
thereof, at the time of the declaration thereof) and after giving pro forma
effect (or, in the case of any Restricted Junior Payment of the type described
in clause (c) of the definition thereof, prior to giving effect thereto) thereto
(including any related incurrence of Indebtedness), the Leverage Ratio shall not
exceed 2.00 to 1.00, (iii) at the time of the making thereof, the aggregate
amount of each Restricted Junior Payment made in reliance on this clause (l)
shall not exceed the Available Basket Amount at such time and (iv) the Borrower
shall have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Borrower certifying that all the requirements set forth in this
clause (l) have been satisfied with respect to such Restricted Junior Payment
and including reasonably detailed calculations demonstrating satisfaction of the
requirements set forth in clauses (ii) and (iii) above; and
(m)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower and the Restricted Subsidiaries may make other
Restricted Junior Payments in cash in an aggregate amount for all such
Restricted Junior Payments taken together not to exceed $10,000,000.
6.5.    Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any Restricted Subsidiary; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the date hereof
identified on Schedule 6.5(a), and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result

121
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






thereof, (iii) in the case of restrictions and conditions referred to in clause
(d) above with respect to the Equity Interests in any Person that is not a
Subsidiary, restrictions and conditions imposed by agreements and documents
governing Indebtedness of such Person or by its Organizational Documents or any
related joint venture, shareholders’ or similar agreement, provided, in each
case, that such restrictions and conditions apply only to the Equity Interests
in such Person, (iv) in the case of restrictions and conditions referred to in
clause (d) above, restrictions and conditions imposed by any agreement or
document governing the secured Indebtedness permitted by Section 6.1(e) or
governing Liens permitted by Section 6.2(h) or by clause (c) or (d) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (v) restrictions and conditions imposed by any agreement or document
governing Indebtedness permitted by Section 6.1(f), provided that such
restrictions and conditions apply only to Persons that are permitted under such
Section to be obligors in respect of such Indebtedness and are not less
favorable to the Lenders than the restrictions and conditions imposed by such
Indebtedness (or, in the case of any Refinancing Indebtedness, by the applicable
Original Indebtedness) at the time such Indebtedness first became subject to
Section 6.1, (vi) in connection with the sale of any Equity Interests in a
Subsidiary or any other assets, customary restrictions and conditions contained
in agreements relating to such sale pending the completion thereof, provided
that such restrictions and conditions apply only to the Subsidiary or the other
assets to be sold and such sale is permitted under Section 6.7, (vii)
restrictions and conditions imposed by any agreement or document governing
Indebtedness of any Restricted Subsidiary that is not, and is not required to
become, a Credit Party hereunder, provided that such restrictions and conditions
apply only to such Restricted Subsidiary, (viii) in the case of restrictions and
conditions referred to in clause (d) above, restrictions and conditions imposed
by any Permitted Supply & Offtake Agreement, provided that such restrictions and
conditions do not conflict with the obligations of the Credit Parties set forth
herein or in the other Credit Documents, (ix) restrictions and conditions
imposed by any agreement or document governing any Permitted Revolving/LC
Facility or, on and after the Drop Down Date, the Existing IDB Credit Agreement,
provided that such restrictions and conditions do not conflict with the
obligations of the Credit Parties set forth herein or in the other Credit
Documents and, in the case of any such restrictions or conditions imposed,
whether prior to or after the Drop Down Date, by the Existing IDB Credit
Agreement, such restrictions and conditions are not less favorable to the
Lenders than the restrictions and conditions imposed by the Existing IDB Credit
Agreement (as modified by the Consent and Amendment Documents) as of the Closing
Date, (x) restrictions and conditions imposed by any agreement or document
governing any Indebtedness permitted by Section 6.1(l) or 6.1(m), provided that
such restrictions and conditions do not conflict with the obligations of the
Credit Parties set forth herein or in the other Credit Documents, (xi)
restrictions and conditions imposed by any Permitted Commodity Hedge Agreement,
provided that such restrictions and conditions do not conflict with the
obligations of the Credit Parties set forth herein or in the other Credit
Documents, (xii) in the case of restrictions and conditions referred to in
clause (d) above, restrictions and conditions imposed by customary provisions in
leases, licenses and other agreements restricting the assignment thereof or, in
the case of any lease or license, permitting to exist any Lien on the assets
leased or licensed thereunder and (xiii) restrictions on cash or deposits or net
worth imposed by customers, suppliers or landlords under agreements entered into
in the ordinary course of business. Nothing in this Section 6.5 shall be deemed
to modify the requirements set

122
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






forth in the definition of the term “Collateral and Guarantee Requirement” or
the obligations of the Credit Parties under Sections 5.10, 5.11 or 5.12 or under
the Collateral Documents.
Notwithstanding anything to the contrary set forth herein, on and after the Drop
Down Date neither the Borrower nor any Subsidiary will, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any MLP Party
to pay dividends or make other distributions on its Equity Interests owned by
the Borrower or any Subsidiary, other than (1) the provisions contained in the
MLP Credit Agreement as in effect on the Drop Down Date and (2) other
restrictions no more restrictive than those contained in the MLP Credit
Agreement as in effect on the Drop Down Date. In addition, on and after the Drop
Down Date neither the Borrower nor any Subsidiary will permit the GP or the
Partnership to adopt a cash distribution policy less favorable to the Lenders
than the distribution policy described on Schedule 6.5(b) (and the Borrower will
cause the GP and the Partnership to adopt, and at all times to maintain, a cash
distribution policy that is at least as favorable to the Lenders as the
distribution policy described on Schedule 6.5(b)).
6.6.    Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior thereto), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:
(a)    Investments in cash and Cash Equivalents;
(b)    (i) the Existing Wells Fargo Guaranty, provided that (A) the aggregate
principal amount of Indebtedness Guaranteed thereunder by the Borrower that is
permitted pursuant to this clause (b) shall not exceed $93,400,000 at any time
and (B) the obligations under the Existing Wells Fargo Guaranty shall not be
secured by any assets of the Borrower or any Restricted Subsidiary, (ii) on and
after the Drop Down Date, the Permitted IDB Guarantees, the Specified Additional
IDB Guarantees, the Alon Assets Guarantee and the Insurance Collateral Lien,
(iii) Investments by the Borrower and the Restricted Subsidiaries existing on
the date hereof in Equity Interests in their Subsidiaries (but not any additions
thereto (including any capital contributions) made after the date hereof) and
(iv) other Investments existing on the date hereof that are set forth on
Schedule 6.6 (but not any additions thereto (including any capital
contributions) made after the date hereof);
(c)    investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Subsidiaries that are Restricted Subsidiaries; provided that
(i) such investees are Restricted Subsidiaries prior to such investments (or
such Equity Interests in a Restricted Subsidiary are held as the result of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary), (ii) any
such Equity Interests held by a Credit Party shall be pledged in accordance with
the requirements of the definition of “Collateral and Guarantee Requirement” and
(iii) the aggregate amount of such investments by the Credit Parties in, and
loans and advances by the Credit Parties to, and Guarantees by the Credit
Parties of Indebtedness and other obligations of, Restricted Subsidiaries that
are not Credit Parties (excluding all such investments, loans, advances and
Guarantees existing on the date hereof and permitted by clause (b) above) shall
not exceed $5,000,000 at any time outstanding;

123
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(d)    loans or advances by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by Section 6.1(b) and (ii) the amount of such
loans and advances made by the Credit Parties to Restricted Subsidiaries that
are not Credit Parties shall be subject to the limitation set forth in clause
(c) above;
(e)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Restricted Subsidiary shall not Guarantee any Junior
Indebtedness unless such Subsidiary has Guaranteed the Obligations pursuant
hereto, (ii) a Restricted Subsidiary that has not Guaranteed the Obligations
pursuant hereto shall not Guarantee any Indebtedness or other obligations of any
Credit Party and (iii) the aggregate amount of Indebtedness and other
obligations of Restricted Subsidiaries that are not Credit Parties that is
Guaranteed by any Credit Party shall be subject to the limitation set forth in
clause (c) above;
(f)    (i) Investments received in satisfaction or partial satisfaction of
obligations thereof from financially troubled account debtors and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and the Restricted
Subsidiaries;
(g)    Investments made as a result of the receipt of noncash consideration from
a sale, transfer or other disposition of any asset in compliance with
Section 6.7;
(h)    Investments by the Borrower or any Restricted Subsidiary that result
solely from the receipt by the Borrower or such Restricted Subsidiary from any
of its Subsidiaries of a dividend or other Restricted Junior Payment in the form
of Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);
(i)    Investments in the form of Hedge Agreements permitted under Section 6.11;
(j)        payroll, travel and similar advances to directors, officers and
employees of the Borrower or any Restricted Subsidiary to cover matters that are
expected at the time of such advances to be treated as expenses of the Borrower
or such Restricted Subsidiary for accounting purposes and that are made in the
ordinary course of business;
(k)        loans or advances to directors, officers and employees of the
Borrower or any Restricted Subsidiary made in the ordinary course of business;
provided that the aggregate amount of such loans and advances outstanding at any
time in reliance on this clause (k) shall not exceed $2,000,000;
(l)    Investments that may be deemed to exist as a result of payments by the
Borrower or any Restricted Subsidiary in the ordinary course of business of
expenses (other than in respect of Indebtedness (including debt service (whether
with respect to scheduled amortization, interest or other amounts payable in
respect thereof) or any other payment in respect of the principal thereof),
purchases of crude oil or other inventory or capital

124
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






expenditures) of, or allocable to, any Unrestricted Subsidiary that are
reimbursed promptly (but in any event within 45 days) by such Unrestricted
Subsidiary;
(m)    Investments that may be deemed to exist as a result of the terms of any
Permitted Supply & Offtake Agreement or the BSRE Development Agreement;
(n)    Permitted Acquisitions;
(o)    other Acquisitions and other Investments in Equity Interests or other
Securities to the extent consideration therefor is made with Equity Interests
(other than Disqualified Equity Interests) in the Borrower; provided that at the
time each such Investment or Acquisition is purchased, made or otherwise
acquired, no Default or Event of Default shall have occurred and be continuing
or would result therefrom;
(p)    other Investments and Acquisitions; provided that (i) at the time each
such Investment or Acquisition is purchased, made or otherwise acquired (or
deemed made in accordance with the definition of the term “Unrestricted
Subsidiary”), no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) at the time each such Investment or
Acquisition is purchased, made or otherwise acquired (or so deemed made) and
after giving pro forma effect thereto (including any related incurrence of
Indebtedness), the Leverage Ratio shall not exceed 2.00 to 1.00, (iii) at the
time each such Investment or Acquisition is purchased, made or otherwise
acquired (or so deemed made), the aggregate amount of each Investment or the
aggregate amount of Acquisition Consideration for each acquisition, made (or so
deemed made) in reliance on this clause (p) shall not exceed the Available
Basket Amount at such time and (iv) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying that all the requirements set forth in this clause (p) have been
satisfied with respect to such Investment or Acquisition and including
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (ii) and (iii) above;
(q)    Investments made in Alon Krotz on the Alon Krotz Credit Party Date to
permit the occurrence of the Alon Krotz Credit Party Date;
(r)    Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in the MLP Parties that are held on the Drop Down Date after giving
effect to the Drop Down Transactions; provided that (i) each MLP Party shall
continue to satisfy the requirements set forth in the definition of
“Unrestricted Subsidiary” and (ii) no Investment shall have been made in any MLP
Party between the Closing Date and the Drop Down Date other than Investments
effecting the transfer of the business of the Partnership (as contemplated by
the Registration Statement) from the Borrower and the Restricted Subsidiaries to
the MLP Parties and the other Drop Down Transactions (as contemplated by the
Registration Statement); and
(s)    other Investments and Acquisitions; provided that the aggregate amount of
all Investments made in reliance on this clause (s) outstanding at any time,
together with the aggregate amount of all Acquisition Consideration paid in
connection with all other Acquisitions made in reliance on this clause (s),
shall not exceed $20,000,000.

125
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Notwithstanding the foregoing, in no event shall the Borrower or any Subsidiary
make any Investment that results in or facilitates in any manner any Restricted
Junior Payment not permitted to be made by the Borrower or any Restricted
Subsidiary under Section 6.4.
Notwithstanding anything to the contrary set forth herein, (a) no Restricted
Subsidiary shall Guarantee obligations of the Borrower under the Existing Wells
Fargo Guaranty or of Alon Assets under the Alon Assets Guarantee and (b) on and
after the Drop Down Date, (i) neither the Borrower nor any Restricted Subsidiary
(other than pursuant to its Permitted IDB Guarantee or its Specified Additional
IDB Guarantee) shall Guarantee any obligations under the Existing IDB Credit
Agreement and (ii) neither the Borrower nor any Restricted Subsidiary (other
than pursuant to its Permitted IDB Guarantee or its Specified Additional IDB
Guarantee) shall Guarantee obligations of the Borrower, any Permitted IDB
Guarantor or any Specified Additional IDB Guarantor under its Permitted IDB
Guarantee or its Specified Additional IDB Guarantee.
6.7.    Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) Neither the Borrower nor any Restricted Subsidiary will merge
or consolidate with or into any other Person, or liquidate, wind‑up or dissolve
(or suffer any liquidation or dissolution), except that:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
(ii)    any Person (other than the Borrower) may merge or consolidate with or
into any Restricted Subsidiary in a transaction in which the surviving entity is
a Restricted Subsidiary (and, if any party to such merger or consolidation is a
Guarantor Subsidiary, is a Guarantor Subsidiary);
(iii)    any Restricted Subsidiary may merge or consolidate with or into any
Person (other than the Borrower) in a transaction permitted under Section 6.7(b)
in which, after giving effect to such transaction, the surviving entity is not a
Subsidiary;
(iv)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not disadvantageous to the Lenders in any
material respect;
provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6.
(b)    Neither the Borrower nor any Restricted Subsidiary will sell, transfer,
lease or otherwise dispose of, or exclusively license, any asset, including any
Equity Interest, owned by it, except:
(i)    sales, transfers and other dispositions of (A) inventory (including
pursuant to inventory exchange agreements) and obsolete, worn out or surplus
equipment, in each case, in the ordinary course of business and (B) cash and
Cash Equivalents;

126
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(ii)    sales, transfers, leases and other dispositions, and exclusive licenses,
to the Borrower or any Guarantor Subsidiary;
(iii)     Investments made in compliance with Sections 6.6 and 6.9;
(iv)    sales, transfers or other dispositions of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and not as part of any accounts receivables financing transaction;
(v)    dispositions of assets in any Casualty or Condemnation;
(vi)    leases and licenses entered into by any Restricted Subsidiary as a
licensor or lessor in the ordinary course of business, provided that such leases
or license do not adversely affect in any material respect the value of the
properties subject thereto (including the value thereof as Collateral) or
interfere in any material respect with the ordinary conduct of business of the
Borrower or any Restricted Subsidiary;
(vii)    the MLP IPO;
(viii)    sales of crude oil and refined petroleum products, and leases,
licenses, assignments and other contractual rights to use crude oil and refined
petroleum storage tanks, facilities or pipelines or other terminals or
facilities related thereto, pursuant to any Permitted Supply & Offtake
Agreement; and
(ix)    sales, transfers and other dispositions (but not leases or licenses) of
assets that are not permitted by any other clause of this Section 6.7(b) (other
than any disposition of any accounts receivable, or any rights in respect
thereof, as part of any financing arrangement); provided that (A) all sales,
transfers and other dispositions made in reliance on this clause (ix) shall be
made for fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) and at least 75% of the consideration
therefor shall be in the form of cash and Cash Equivalents and (B) the Net
Proceeds thereof shall be applied as required by Section 2.11.
(c)    Notwithstanding anything to the contrary set forth herein, (i) neither
the Borrower nor any Restricted Subsidiary will sell, transfer or otherwise
dispose of any Equity Interests in any Restricted Subsidiary unless (A) such
Equity Interests constitute all the Equity Interests in such Restricted
Subsidiary held by the Borrower and the Restricted Subsidiaries and
(B) immediately after giving effect to such transaction, the Borrower and the
Restricted Subsidiaries shall otherwise be in compliance with Section 6.6; (ii)
no Restricted Subsidiary will issue any additional Equity Interests in such
Restricted Subsidiary other than (A) to the Borrower or any Restricted
Subsidiary in compliance with Section 6.6, (B) directors’ qualifying shares and
(C) other nominal amounts of Equity Interests that are required to be held by
other Persons under applicable law; (iii) neither the Borrower nor any
Restricted Subsidiary will sell, transfer or otherwise dispose of any Equity
Interests in any Subsidiary (or permit any Subsidiary to issue any Equity
Interests), including pursuant to the MLP IPO, if, after giving effect thereto,
(A) (1) the Borrower would fail to own, directly or indirectly, more than 50% of
the issued and outstanding Equity Interests in the GP or (2) Alon Assets and its
wholly owned Subsidiaries that are Credit Parties collectively would fail to
own, beneficially and of record, more than 50% of

127
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the issued and outstanding Equity Interests in the GP, (B) the GP would fail to
be the sole general partner of the Partnership or the GP would fail to own,
beneficially and of record, all the issued and outstanding general partner
Equity Interests in the Partnership, (C) Alon Assets and its wholly owned
Subsidiaries that are Credit Parties collectively would fail to own,
beneficially and of record, (1) at any time prior to the Drop Down Date, 100% of
the issued and outstanding limited partner Equity Interests in the Partnership
or (2) at any time on or after the Drop Down Date, 80% or more of the issued and
outstanding limited partner Equity Interests in the Partnership or (D) the
Borrower and its wholly owned Subsidiaries that are Credit Parties collectively
would fail to own beneficially and of record, Equity Interests in Alon Assets
representing all the voting power, and 94.3% or more of the economic power,
represented by the issued and outstanding Equity Interests in Alon Assets and
(iv) neither the Borrower nor any Subsidiary will sell, transfer, lease or
otherwise dispose of, or license, any assets if, after giving effect thereto,
the Borrower and the Subsidiaries would fail (A) to own (1) substantially all
the assets constituting the Big Spring Refinery or (2) any asset that is
necessary for the ownership of the Big Spring Refinery or material to the
operation in the ordinary course of business of the Big Spring Refinery in
substantially the same manner as such Refinery was operated on the Closing Date
or (B) to control and operate the Big Spring Refinery (it being understood that
nothing in this clause (iv) shall be deemed to restrict the ability of the
Borrower or any Subsidiary to enter into any agreement of the type described in
the definition of “Permitted Supply & Offtake Agreement”).
6.8.    Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) the sale or transfer
of the property thereunder is permitted under Section 6.7, (b) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.1 and
(c) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.2.
6.9.    Transactions with Affiliates. (a) Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease, license or exchange
of any property or the rendering of any service or, after the Drop Down Date,
the rendering of any service or the amendment, restatement, supplement or other
modification to, or waiver of any rights under, any MLP Intercompany Agreement,
or the entry into any new MLP Intercompany Agreement) with any Affiliate of the
Borrower or such Restricted Subsidiary on terms that are less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
would prevail in an arm’s-length transaction with unrelated third parties;
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Credit Parties not involving any other Affiliate, (ii) any
Restricted Junior Payment permitted under Section 6.4, (iii) issuances by the
Borrower of Equity Interests (other than Disqualified Equity Interests) and
receipt by the Borrower of capital contributions, (iv) compensation and
indemnification arrangements for directors, officers and employees of the
Borrower and the Restricted Subsidiaries entered into in the ordinary course of
business, (v) purchase, sale, lease, license or exchange of any property or the
rendering of any service, in each case as expressly contemplated by any Drop
Down Date MLP Intercompany Agreement, in each case on terms not less favorable
to the Borrower and the Restricted Subsidiaries than those set forth in the form
of such agreement filed with the SEC prior to the Closing Date as an exhibit to
the Registration Statement, (vi) the Existing Wells

128
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Fargo Guaranty and, on and after the Drop Down Date, the Permitted IDB
Guarantees, the Specified Additional IDB Guarantees, the Alon Assets Guarantee
and the Insurance Collateral Lien, (vii) loans and advances permitted under
Section 6.6(j) or 6.6(k) and (viii) the transactions set forth on Schedule 6.9.
Without limiting the foregoing, (A) costs and expenses incurred by the Borrower
or any Restricted Subsidiary for the benefit of the MLP Parties shall be
allocated to the MLP Parties in a manner that is not less favorable to the
Borrower and the Restricted Subsidiaries than the allocation thereof reflected
in the Historical MLP Financial Statements and (B) the Borrower and each
Restricted Subsidiary will enforce its rights and remedies under the MLP
Intercompany Agreements, including rights with respect to indemnities, cost
reimbursements and purchase price adjustments, in a manner that it would do in
an arms’-length transaction with an unrelated third party.
(b)    Neither the Borrower nor any Subsidiary will permit any Affiliate of the
Borrower (other than any Restricted Subsidiary or, with respect to the Alon
Krotz Refinery, any Unrestricted Subsidiary and, on and after the Drop Down
Date, with respect to the Big Spring Refinery any MLP Party) to own (or to hold
or control by lease, exclusive license or otherwise) any asset that is necessary
for the ownership of, or material to the operation in the ordinary course of
business of, any of the Big Spring Refinery, the California Refineries or the
Alon Krotz Refinery (or, in the event any such Refinery shall have been sold,
transferred or otherwise disposed of by the Borrower and the Restricted
Subsidiaries in an Asset Sale or shall have been subject to any Casualty or
Condemnation, any other Refinery that is a reinvestment of the Net Proceeds of
such Asset Sale or a replacement thereof as a result of such Casualty or
Condemnation) or is otherwise integral to the assets, business or operations of
the Borrower or any Subsidiary.
6.10.    Conduct of Business. (a) Neither the Borrower nor any Subsidiary will
engage in any business other than the businesses engaged in by the Borrower and
the Subsidiaries on the date hereof (including the activities contemplated by
the BSRE Development Agreement), any businesses directly related thereto and the
operation of other oil refineries and the distribution and sale of refined
petroleum products.
(b)    For so long as the security agreement or any support arrangement related
to the Tank Lease and License Agreement, dated June 1, 2010, as amended,
modified, restated, replaced or supplemented from time to time, between Alon
Bakersfield Logistics, Inc. and Glencore Ltd. shall remain in effect, (i)
neither the Borrower nor any Subsidiary shall make any Investment in, nor sell,
license, lease or otherwise transfer any asset to, Alon Bakersfield Logistics,
Inc. and (ii) Alon Bakersfield Logistics, Inc. shall not engage in any business
other than being a party to and performing such lease and such related
documents.
(c)    Notwithstanding anything herein to the contrary, the GP will not (i)
engage in any business or activity (other than the ownership of all the
outstanding general partner Equity Interests in the Partnership and activities
incidental thereto and making distributions to Restricted Subsidiaries), (ii)
own or acquire any assets (other than the general partner Equity Interests in
the Partnership, cash and Cash Equivalents) or incur any liabilities (other than
liabilities imposed by law, including liabilities in respect of Taxes, other
liabilities incidental to its existence and permitted business and activities
and, on and after the Drop Down Date, liabilities incurred by it

129
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






under the MLP Credit Agreement and related documents) or (iii) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
(d)    Notwithstanding anything herein to the contrary, no Permitted IDB
Guarantor (other than any Specified Terminals IDB Guarantor) will (i) engage in
any business or activity (other than the ownership of Equity Interests and
activities incidental thereto and making Restricted Junior Payments to the
extent permitted hereunder), (ii) own or acquire any assets (other than Equity
Interests, cash and Cash Equivalents) or incur any liabilities (other than
Indebtedness permitted to be incurred by it under Section 6.1, liabilities
imposed by law, including liabilities in respect of Taxes, and other liabilities
incidental to its existence and permitted business and activities) or (iii) fail
to hold itself out to the public as a legal entity separate and distinct from
all other Persons.
(e)    At all times on and after the Drop Down Date, neither the Borrower nor
any Restricted Subsidiary will create, acquire or permit to exist any Restricted
Subsidiary (other than the Permitted IDB Guarantors or the Specified Additional
IDB Guarantors) that would be required by the terms of the Existing IDB Credit
Agreement to provide a Guarantee of the obligations thereunder.
6.11.    Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary
will enter into any Hedge Agreement, except Hedge Agreements entered into to
hedge interest rate exposure, foreign currency risk or commodity pricing or
value risk (including hedges against fluctuations in the difference between the
price of crude oil and the price of refined petroleum products or the difference
in crude prices between different types of crude oil) associated with the
operations of the Borrower and the Restricted Subsidiaries and not for
speculative purposes, it being acknowledged that any such Hedge Agreement
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary shall be deemed to be not for
speculative purposes.
6.12.    Amendments or Waivers of Organizational Documents and Certain
Agreements. Neither the Borrower nor any Restricted Subsidiary will agree to any
amendment, restatement, supplement or other modification to, or waiver of any of
its rights under, (a) its Organizational Documents, any MLP Intercompany
Agreement or the Partnership Agreement to the extent any of the foregoing could
reasonably be expected to be adverse in any material respect to the Lenders, or
(b) any Material Contract to the extent any of the foregoing could reasonably be
expected to impair, diminish, reduce or limit the creation, perfection, validity
or priority status of a security interest of the Collateral Agent created under
the Collateral Documents in any rights, title or interest in, to or under such
Material Contract or any assets subject thereto or remedies provided for in the
Collateral Documents in respect thereof (it being understood that the foregoing
restriction shall not prohibit the Borrower and the Restricted Subsidiaries from
terminating any Material Contract).
6.13.    Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31.

130
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






6.14.    Alon Krotz Credit Party Date. The Borrower shall not permit the Alon
Krotz Credit Party Date to fail to occur on the date that all the Alon Krotz
Notes are repurchased and canceled, redeemed, defeased or otherwise satisfied
and discharged, unless such repurchase, redemption, defeasance or satisfaction
and discharge is effected solely with the proceeds of Indebtedness incurred by
Alon Krotz that is not Guaranteed by the Borrower, any Restricted Subsidiary or
any MLP Party. For purposes of this Section 6.14, “redeem” means to call all the
then outstanding Alon Krotz Notes for redemption and to fund the redemption
price for such Alon Krotz Notes to the indenture trustee, in each case in
accordance with the Alon Krotz Indenture.
6.15.    United States Federal Income Tax Classification. The Partnership shall
not elect to be treated as a corporation for United States federal income tax
purposes.
SECTION 7.    GUARANTEE
7.1.    Guarantee of the Obligations. The Guarantors jointly and severally
hereby irrevocably and unconditionally guarantee the due and punctual payment in
full of all Obligations when the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code), the Guarantors will upon demand pay, or cause to be paid,
in cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.
7.2.    Indemnity by the Borrower; Contribution by the Guarantors. (a) In
addition to all such rights of indemnity and subrogation as the Borrower or any
Guarantor Subsidiary may have under applicable law (but subject to Section 7.5),
the Borrower agrees that (i) in the event a payment shall be made by any
Guarantor Subsidiary under its Obligations Guarantee, the Borrower shall
indemnify such Guarantor Subsidiary for the full amount of such payment and the
Borrower or such Guarantor Subsidiary, as the case may be, shall be subrogated
to the rights of the Person to whom such payment shall have been made to the
extent of such payment and (ii) in the event any Collateral provided by any
Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Obligations, the Borrower shall indemnify such
Guarantor Subsidiary in an amount equal to the fair market value of the assets
so sold.
(b) The Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Section 7 and under the Collateral
Documents. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under its Obligations Guarantee such that its Aggregate
Payments exceed its Fair Share as of such date (such Guarantor being referred to
as a “Claiming Guarantor”) and the Borrower does not indemnify the Claiming
Guarantor in accordance with Section 7.2(a), such Claiming Guarantor shall be
entitled to a contribution from each other Guarantor (a “Contributing
Guarantor”) in an amount sufficient to cause each Guarantor’s Aggregate Payments
to equal its Fair Share as of such date (and for all purposes of this
Section 7.2(b), any sale or other dispositions of Collateral

131
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of a Guarantor pursuant to an exercise of remedies under any Collateral Document
shall be deemed to be a payment by such Guarantor under its Obligations
Guarantee in an amount equal to the fair market value of such Collateral, less
any amount of the proceeds of such sale or other dispositions returned to such
Guarantor). “Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by
(b) the aggregate amount paid or distributed on or before such date by all
Claiming Guarantors under their Obligations Guarantees. “Fair Share Contribution
Amount” means, with respect to any Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Guarantor under its
Obligations Guarantee that would not render its obligations thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable applicable provisions of state law; provided
that solely for purposes of calculating the “Fair Share Contribution Amount”
with respect to any Guarantor for purposes of this Section 7.2(b), any assets or
liabilities of such Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
under this Section 7 shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to any Guarantor as of any
date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of its Obligations Guarantee (including any payments and distributions
made under this Section 7.2(b)), minus (B) the aggregate amount of all payments
received on or before such date by such Guarantor from the Borrower pursuant to
Section 7.2(a) or the other Guarantors pursuant to this Section 7.2(b). The
amounts payable under this Section 7.2(b) shall be determined as of the date on
which the related payment or distribution is made by the applicable Claiming
Guarantor. The allocation among Guarantors of their obligations as set forth in
this Section 7.2(b) shall not be construed in any way to limit the liability of
any Guarantor hereunder or under any Collateral Document.
7.3.    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
(a)    its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;
(b)    the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other guarantor or any other Person and whether
or not the Borrower, any such other guarantor or any other Person is joined in
any such action or actions;

132
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(d)    payment by any Guarantor of a portion, but not all, of the Obligations
shall in no way limit, affect, modify or abridge any Guarantor’s liability for
any portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);
(e)    any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Obligations, and (vi) exercise
any other rights available to it under the Credit Documents or any Hedge
Agreements; and
(f)    the Obligations Guarantees and the obligations of the Guarantors
thereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them (in any case other than
payment in full in cash of the Obligations): (i) any failure or omission to
assert or enforce or agreement or election not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or any Hedge Agreements, at law, in
equity or otherwise) with respect to the Obligations or any agreement relating
thereto, or with respect to any other guarantee of or security for the payment
of the Obligations, (ii) any rescission, waiver, amendment or modification of,
or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any Credit Document, any Hedge
Agreement or any agreement or instrument executed pursuant thereto, or of any
other guarantee or

133
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






security for the Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Hedge Agreement or any agreement
relating to such other guarantee or security, (iii) the Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any Hedge Agreement under which any Obligations arose or from the proceeds of
any security for the Obligations, except to the extent such security also serves
as collateral for indebtedness other than the Obligations) to the payment of
obligations other than the Obligations, even though any Secured Party could have
elected to apply such payment to all or any part of the Obligations, (v) any
Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of the Borrower or any Subsidiary and to any
corresponding restructuring of the Obligations, (vi) any failure to perfect or
continue perfection of a security interest in any collateral that secures any of
the Obligations, (vii) any defenses, set‑offs or counterclaims that the Borrower
or any other Person may allege or assert against any Secured Party in respect of
the Obligations, including failure of consideration, breach of warranty, statute
of frauds, statute of limitations, accord and satisfaction and usury, and
(viii) any other act or thing or omission, or delay to do any other act or
thing, that may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Obligations.
7.4.    Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit
of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor in respect of its
obligations under this Section 7, (i) to proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Obligations or any other
Person, (ii) to proceed against or exhaust any security held from the Borrower,
any such other guarantor or any other Person, (iii) to proceed against or have
resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of any Credit Party or any other Person, or (iv) to
pursue any other remedy in the power of any Secured Party whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Borrower or any other Guarantor, including any defense
based on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any cause
other than payment in full in cash of the Obligations; (c) any defense based
upon any law that provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations; (e) (1) any principles or provisions of
any law that are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (2) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (3) any rights to set‑offs, recoupments and
counterclaims and (4) promptness, diligence and any requirement that any Secured
Party protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default under the Credit Documents, any Hedge
Agreement or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to the Borrower or any other Credit
Party and notices of any of the matters referred to in Section 7.3 and any right
to consent to any thereof; and (g) any defenses or

134
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
7.5.    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Obligations shall have been indefeasibly paid in full in cash and the Term Loan
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with its Obligations Guarantee or the performance by such Guarantor of its
obligations thereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnity that such
Guarantor now has or may hereafter have against the Borrower with respect to the
Obligations, including any such right of indemnity under Section 7.2(a), (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by or for the benefit of any Secured Party. In addition, until
the Obligations shall have been indefeasibly paid in full in cash and the Term
Loan Commitments shall have terminated, each Guarantor shall withhold exercise
of any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Obligations, including any such right of
contribution under Section 7.2(b). Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnity and contribution as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnity such Guarantor may
have against the Borrower or against any collateral or security, and any rights
of contribution such Guarantor may have against any such other guarantor, shall
be junior and subordinate to any rights any Secured Party may have against the
Borrower or any other Credit Party, to all right, title and interest any Secured
Party may have in any such collateral or security, and to any right any Secured
Party may have against such other guarantor. If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnity or
contribution rights at any time when all Obligations shall not have been
indefeasibly paid in full in cash and all Term Loan Commitments not having
terminated, such amount shall be held in trust for the Administrative Agent, for
the benefit of the Secured Parties, and shall forthwith be paid over to the
Administrative Agent, for the benefit of Secured Parties, to be credited and
applied against the Obligations, whether matured or unmatured, in accordance
with the terms hereof.
7.6.    Continuing Guarantee. The Obligations Guarantee is a continuing
guarantee and shall remain in effect until all of the Obligations shall have
been paid in full in cash and the Term Loan Commitments shall have terminated.
Each Guarantor hereby irrevocably waives any right to revoke its Obligations
Guarantee as to future transactions giving rise to any Obligations.
7.7.    Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.

135
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






7.8.    Financial Condition of the Credit Parties. Any Credit Extension may be
made or continued from time to time, and any Obligations arising under Hedge
Agreements may be incurred from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower or any Subsidiary at the time of any such grant or continuation
or at the time such other Obligations are incurred, as the case may be. No
Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Borrower or any Subsidiary. Each Guarantor has adequate means
to obtain information from the Borrower and the Subsidiaries on a continuing
basis concerning the financial condition of the Borrower and the Subsidiaries
and their ability to perform the Obligations, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and the Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, results of operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary now or
hereafter known by any Secured Party.
7.9.    Bankruptcy, Etc. (a) The obligations of Guarantors hereunder shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense that the Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by Guarantors pursuant to this
Section 7 should be determined without regard to any rule of law or order that
may relieve the Borrower or any other Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Obligations are paid by the
Borrower or any other Subsidiary, the obligations of the Guarantors under this
Section 7 shall continue and remain in full force and effect or be reinstated,
as the case may be (notwithstanding any prior release of any Obligations
Guarantee), in the event that all or any part of such payment(s) are rescinded
or recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Obligations for all purposes hereunder.

136
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






SECTION 8.    EVENTS OF DEFAULT
8.1.    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by the Borrower (i) to pay,
when due, any principal of any Term Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) to pay, within three Business Days after the date due, any
interest on any Term Loan or any fee, any premium or any other amount due
hereunder;
(b)    Default in Other Agreements. (i) Failure of the Borrower or any
Subsidiary, after giving effect to any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise and regardless of amount) in respect of any Material Obligation
(unless such failure shall have been cured or waived); (ii) any condition or
event shall occur that results in any Material Obligation becoming due, or being
required to be prepaid, repurchased, redeemed or defeased, prior to its stated
maturity or, in the case of any Material Obligation in respect of any Hedge
Agreement, such Hedge Agreement being terminated by the applicable counterparty,
or that enables or permits the holder or holders of any Material Obligation or
any trustee or agent on its or their behalf, or, in the case of any Material
Obligation in respect of any Hedge Agreement, the applicable counterparty, with
or without the giving of notice (but after the lapse of any applicable grace
periods), to cause such Material Obligation to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity or, in the case of any Material Obligation in respect of any Hedge
Agreement, to cause the termination of such Hedge Agreement, and such condition
or event shall be continuing (and not cured or waived); provided that this
clause (b) shall not apply to any secured Material Obligations becoming due as a
result of the voluntary sale or transfer of the assets securing such Material
Obligations or to any Indebtedness becoming due as a result of a voluntary
refinancing thereof permitted under Section 6.1; (iii) any “event of default”
(however denominated) shall occur and be continuing (and not cured or waived)
under any Permitted Supply & Offtake Agreement; or (iv) any “Event of Default”
(as defined in the MLP Credit Agreement) shall occur and be continuing (and not
cured or waived) under the MLP Credit Agreement or any event of default, however
denominated, shall occur and be continuing (and not cured or waived) under the
definitive documentation for any Indebtedness that refinances or replaces in
whole or in part the term loans under the MLP Credit Agreement;
(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, 2.22, 5.1(e), 5.2
(with respect to the Borrower only) or 6;
(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by or on behalf of any
Credit Party in any Credit Document or in any report, certificate or statement
at any time provided in writing by or on behalf of any Credit Party pursuant to
or in connection with any Credit Document shall be incorrect in any material
respect as of the date made or deemed made;

137
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(e)    Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied within
30 days after receipt by the Borrower of notice from the Administrative Agent or
any Lender of such failure;
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary in an involuntary case under any
Debtor Relief Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against the Borrower or any Restricted
Subsidiary under any Debtor Relief Laws; or a decree or order of a court having
jurisdiction in the premises for the involuntary appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any Restricted Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any Restricted Subsidiary, or over all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against all or a substantial part of the property of the Borrower or
any Restricted Subsidiary, and any such event described in this clause (ii)
shall continue for 60 days without having been dismissed or discharged;
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary shall have an order for relief entered with respect to it
or shall commence a voluntary case under any Debtor Relief Laws, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any Debtor Relief
Law, or shall consent to the appointment of or taking possession by a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any Restricted Subsidiary, or over all or a
substantial part of its property (other than any liquidation permitted by
Section 6.7(a)); or the Borrower or any Restricted Subsidiary shall make any
assignment for the benefit of creditors; or the Borrower or any Restricted
Subsidiary shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of the Borrower or any Restricted
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in this Section
8.1(g) or in Section 8.1(f);
(h)    Judgments and Attachments. One or more judgments for the payment of money
in an aggregate amount of $20,000,000 or more (other than any such judgment
covered by insurance (other than under a self-insurance program) to the extent a
claim therefor has been made in writing and liability therefor has not been
denied by the insurer, so long as, in the opinion of the Requisite Lenders, such
insurer is financially sound), shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

138
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(i)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; or (ii) there shall exist any condition or event
related to a Pension Plan that could reasonably be expected to result in the
imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
Title I or Title IV of ERISA or the enforcement of any security provided for a
Pension Plan under Section 436 of the Internal Revenue Code, and such condition,
event, Lien or enforcement could reasonably be expected to have a Material
Adverse Effect;
(j)    Material Contracts and MLP Intercompany Agreements. Any Material Contract
or any MLP Intercompany Agreement shall expire (without a renewal thereof) or
shall be terminated, or any party thereto shall cease to provide any service
theretofore provided by it thereunder or shall fail to comply with its covenants
and obligations thereunder, in each case if the foregoing has had or, in the
case of any MLP Intercompany Agreement, could reasonably be expected to have a
Material Adverse Effect;
(k)    Governmental Authorizations. (i) the Borrower or any Subsidiary shall
have defaulted under or violated any Governmental Authorization required for the
ownership of any Refinery or the operation thereof in the ordinary course, or
(ii) any such Governmental Authorization shall have been revoked, terminated or
withdrawn or shall have ceased to be in full force and effect (including as a
result of a failure to renew), and such default, revocation, termination,
withdrawal or cessation has continued unremedied for a period of 30 days and has
had a Material Adverse Effect;
(l)    Obligations Guarantees, Collateral Documents and other Credit Documents.
Any Obligations Guarantee for any reason shall cease to be, or shall be asserted
by any Credit Party not to be, in full force and effect (other than in
accordance with its terms), or shall be declared to be null and void; any Lien
purported to be created under any Collateral Document shall cease to be, or
shall be asserted by any Credit Party not to be, a valid and perfected Lien on
any material portion of the Collateral, with the priority required by the
applicable Collateral Document, except as a result of (i) a sale or other
disposition of the applicable Collateral in a transaction permitted under the
Credit Documents, (ii) the Collateral Agent’s failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Collateral Documents or (iii) the releases referred to in Section
11.1(a)(iv); this Agreement or any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms), or shall be declared
null and void, or any Credit Party shall contest the validity or enforceability
of any Credit Document or deny that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party; or
(m)    Permitted Intercreditor Agreements. Any Permitted Intercreditor Agreement
for any reason shall cease to be, or shall be asserted by the Borrower or any
Restricted Subsidiary not to be, binding on or enforceable against any party
thereto (or on or against any Person on whose behalf any party thereto makes any
covenant or agreement therein), other than in accordance with its terms;
THEN, (i) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (ii) upon the occurrence and during the
continuance of any other Event of Default, upon notice to the Borrower by the
Administrative Agent provided at the request of (or

139
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






with the consent of) the Requisite Lenders, (A) the Term Loan Commitments shall
immediately terminate, (B) the unpaid principal amount of and accrued interest
on the Term Loans and all other Obligations (other than the Specified Hedge
Obligations) shall immediately become due and payable, in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Credit Party, and (C) the Administrative Agent
may cause the Collateral Agent to enforce any and all Liens created pursuant to
the Collateral Documents.
SECTION 9.    AGENTS
9.1.    Appointment of Administrative Agent and Collateral Agent. Credit Suisse
is hereby appointed Administrative Agent and Collateral Agent hereunder and
under the other Credit Documents, and each Lender hereby authorizes Credit
Suisse to act as the Administrative Agent and the Collateral Agent in accordance
with the terms hereof and of the other Credit Documents. Each such Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and in the other Credit Documents, as applicable. The provisions of this
Section 9, other than Sections 9.7, 9.8(c), 9.8(d) and 9.11, are solely for the
benefit of the Agents and the Lenders, and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, no Agent assumes, and shall not be deemed to
have assumed, any obligation towards or relationship of agency or trust with or
for the Borrower or any Subsidiary.
9.2.    Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such actions, powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
in the other Credit Documents. No Agent shall have, by reason hereof or of any
of the other Credit Documents, a fiduciary relationship in respect of any Lender
or any other Person (regardless of whether or not a Default or an Event of
Default has occurred), it being understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
obligations arising under any agency doctrine of any applicable law, and that
such term is used as a matter of market custom; and nothing herein or in any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Documents except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, no Agent shall,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. The Administrative Agent hereby agrees that it shall
(i) furnish to each of CS Securities and Goldman Sachs, in its capacity as
Arranger, upon CS Securities’ or Goldman Sachs’ request, a copy of the Register,
(ii) cooperate with CS Securities and Goldman Sachs in granting access to the
Platform to any Lenders (or potential Lenders) identified by CS Securities and
Goldman Sachs and (iii) maintain CS Securities’ and Goldman Sachs’ access to the
Platform.

140
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






9.3.    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for (i) the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document; (ii) the creation, perfection, maintenance, preservation, continuation
or priority of any Lien or security interest created, purported to be created or
required to be created under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender or any other Agent to perform its obligations hereunder or under
any other Credit Document; or (vi) any representations, warranties, recitals or
statements made herein or in any other Credit Document or made in any written or
oral statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Credit Party to any Agent or any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or affairs of any Credit Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Term Loans or as to
the existence or possible existence of any Default or Event of Default (nor
shall any Agent be deemed to have knowledge of the existence or possible
existence of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of default”) is given to such Agent by the
Borrower or any Lender) or to make any disclosures with respect to the
foregoing. Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have any liability arising from, or be responsible for any loss,
cost or expense suffered by the Borrower or any Lender as a result of,
confirmations of the amount of outstanding Term Loans or of the Effective Yield,
the establishment of (or lack of establishment of) any procedures referred to in
Section 2.11(b)(iii) or the determination of the terms and conditions of any
Permitted Intercreditor Agreement.
(b)    Exculpatory Provisions. Neither any Agent nor any of its Related Parties
shall be liable to the Lenders for any action taken or omitted by such Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from the taking of any action (including the
failure to take an action) in connection herewith or with any of the other
Credit Documents or from the exercise of any power, discretion or authority
(including the making of any requests, determinations, judgments, calculations
or the expression of any satisfaction or approval) vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5) and, upon receipt of such instructions
from the Requisite Lenders (or such other Lenders as may be required, or as such
Agent shall believe in good faith to be required, to give such instructions
under Section 10.5), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that such Agent shall
not be required to take any action that, in its opinion, could expose such Agent
to liability or be contrary to any Credit Document or

141
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






applicable law, including any action that may be in violation of the automatic
stay under any Debtor Relief Laws. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, request, certificate, consent, statement,
instrument, document or other writing (including any telephonic notice,
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise provided
by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Credit Documents for being the signatory, sender or provider
thereof) and on opinions and judgments of attorneys (who may be attorneys for
the Borrower and the Subsidiaries), accountants, insurance consultants,
architects, engineers and other experts or professional advisors selected by it,
and such Agent shall not be liable for any action it takes or omits to take
(including any determination of the terms and conditions of any Permitted
Intercreditor Agreement) in good faith in reliance on any of the foregoing; and
(ii) no Lender shall have any right of action whatsoever against any Agent as a
result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required,
or as such Agent shall believe in good faith to be required, to give such
instructions under Section 10.5). In determining compliance with any condition
hereunder to the making of any Credit Extension that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender reasonably in
advance of such Credit Extension.
(c)    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise any and all of its powers, rights and remedies under this Agreement
or under any other Credit Document by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such of its sub-agents may perform
any and all of its duties and exercise any and all of its powers, rights and
remedies by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 9.3 and in
Sections 9.6 and 10.3 shall apply to any such sub-agent or Affiliate (and to
their respective Related Parties) as if they were named as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agent appointed
by it except to the extent that a court of competent jurisdiction determines in
a final, non-appealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by any Agent,
(i) such sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
(d)    Notwithstanding anything herein to the contrary, none of the Arrangers,
the Syndication Agents or any of the co-agents, bookrunners or managers listed
on the cover page hereof shall have any duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral

142
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Agent, a Lender hereunder or, in the case of the Arrangers, as expressly
specified in Section 3.1 and, in the case of any Auction Manager or any other
Person appointed under the Credit Documents to serve as an agent or in a similar
capacity, the duties and responsibilities that are expressly specified in the
applicable Credit Documents with respect thereto, but all such Persons shall
have the benefit of the exculpatory, indemnification and other provisions set
forth in this Section 9 and in Sections 9.6 and 10.3 and shall have all of the
rights and benefits of a third party beneficiary with respect thereto, including
an independent right of action to enforce such provisions directly, without the
consent or joinder of any other Person, against any or all of the Credit Parties
and the Lenders. The exculpatory, indemnification and other provisions set forth
in this Section 9 and in Sections 9.6 and 10.3 shall apply to any Affiliate or
other Related Party of any Arranger or any other Agent in connection with the
arrangement and syndication of the credit facility provided for herein
(including pursuant to Sections 2.20 and 2.21) and any amendment, supplement or
modification hereof or of any other Credit Document (including in connection
with any Extension Offer), as well as activities as an Agent.
9.4.    Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its Term Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder. Each Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial
advisory, commodity, derivative or other business with the Borrower or any of
its Affiliates as if it were not performing the duties and functions specified
herein, and may accept fees and other consideration from the Borrower and its
Affiliates for services in connection herewith and otherwise, in each case
without having to account therefor to the Lenders. Without limiting the
foregoing, the parties hereto acknowledge that certain Affiliates of CS
Securities are parties to existing Hedge Agreements with Affiliates of the
Borrower and that certain Affiliates of Goldman Sachs are parties to the
Existing J. Aron Supply & Offtake Agreements, and an Arranger and/or its
Affiliates may in the future become parties to one or more other Permitted
Supply & Offtake Agreements, Permitted Revolving/LC Facility Agreements or Hedge
Agreements. An Arranger and its Affiliates, when acting under any such agreement
or under any related agreements (including any Permitted Intercreditor
Agreement), will be acting for their own account as principal and will be under
no obligation or duty as a result of such Arranger’s role in connection with the
credit facility provided herein or otherwise to take any action or refrain from
taking any action (including refraining from exercising any right or remedy that
might be available to it).
9.5.    Lenders’ Representations, Warranties and Acknowledgments. (a) Each
Lender represents and warrants that it has made, and will continue to make, its
own independent investigation of the financial condition and affairs of the
Borrower and the Subsidiaries in connection with Credit Extensions or taking or
not taking action under or based upon any Credit Document, in each case without
reliance on any Agent or any of its Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Credit Extensions or at any time or
times thereafter.

143
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Refinancing Facility Agreement and funding its Term
Loans on the Closing Date or by funding any Refinancing Term Loan shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
the Requisite Lenders or any other Lenders, as applicable, on the Closing Date
or as of the date of funding of such Refinancing Term Loans.
(c)    Each Lender acknowledges that Eligible Assignees hereunder may be
Affiliated Lenders and that Affiliated Lenders may acquire (including pursuant
to privately negotiated transactions with one or more Lenders that are not made
available for participation to all Lenders or all Lenders of a particular Class)
Term Loans and Term Loan Commitments hereunder from Lenders from time to time,
subject to the restrictions set forth herein, including Sections 10.5 and 10.6.
Each Lender agrees that the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire as to whether any Affiliated Lender
intends to acquire or has acquired any Term Loan or Term Loan Commitment or as
to whether any Lender is at any time an Affiliated Lender and that, unless the
Administrative Agent shall have received, pursuant to the covenants of such
Lender set forth herein or in the Assignment Agreement pursuant to which such
Lender shall have acquired any Term Loan or Term Loan Commitment hereunder,
prior written notice from any Lender that such Lender is an Affiliated Lender,
the Administrative Agent may deal with such Lender (including for purposes of
(i) determining the consent, approval, vote or other similar action of the
Lenders or the Lenders of any Class and (ii) the right to participate in any
Auction or the right to sell, assign or transfer any Term Loan to the Borrower
pursuant to Section 10.6(i), and shall not incur any liability for so doing, as
if such Lender were not an Affiliated Lender.
9.6.    Right to Indemnity. Each Lender, in proportion to its applicable Pro
Rata Share (determined as set forth below), severally agrees to indemnify each
Agent and each Related Party thereof, to the extent that such Agent or such
Related Party shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses (including fees, expenses and
other charges of counsel) or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against such Agent or any such
Related Party in exercising the powers, rights and remedies, or performing the
duties and functions, of such Agent under the Credit Documents or any other
documents contemplated by or referred to therein or otherwise in relation to its
capacity as an Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of

144
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






this Section 9.6, “Pro Rata Share” shall be determined as of the time that the
applicable indemnity payment is sought (or, in the event at such time all the
Term Loan Commitments shall have terminated and all the Term Loans shall have
been repaid in full, as of the time most recently prior thereto when any Term
Loans or Term Loan Commitments remained outstanding).
9.7.    Successor Administrative Agent and Collateral Agent. Subject to the
terms of this Section 9.7, the Administrative Agent (a) may resign at any time
from its capacity as such and (b) shall be deemed to have resigned upon
repayment in full of all the Obligations (excluding contingent obligations as to
which no claim has been made and the Specified Hedge Obligations) have been paid
in full and all Term Loan Commitments have terminated. Any resignation of the
Administrative Agent shall be deemed to be a resignation of the Collateral
Agent, and any successor Administrative Agent appointed pursuant to this Section
9.7 shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes of the Credit Documents. In connection with
any such resignation under clause (a) above, the Administrative Agent shall give
notice of its intent to resign to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, with
the consent (except at any time when an Event of Default shall have occurred and
be continuing) of the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor. The Borrower shall give notice to each
counterparty to a Specified Hedge Agreement the obligations under which
constitute Obligations of the effectiveness of any deemed resignation under
clause (b) above, and such counterparties shall have the right to appoint a
successor, provided that if no successor shall have been so appointed by such
counterparties and shall have accepted such appointment within 20 days after
such deemed resignation, then the Borrower may appoint a successor, provided
further that, notwithstanding any such appointment, (A) all payments required to
be made hereunder or under any other Credit Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each counterparty to a Specified
Hedging Agreement; and (ii) the retiring Administrative Agent and Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents, provided that, solely for purposes of maintaining
any security interest granted to the Collateral Agent under any Collateral
Document for the benefit of the Secured Parties, for a period of 30 days after
the effectiveness of such deemed resignation the retiring Collateral Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Collateral Agent, shall continue to hold such Collateral (it
being understood and agreed that (x) the retiring Collateral Agent shall have no
duty or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest, and (y) at the end of such 30 day period, the Collateral Agent may
return any Collateral in its possession to the Borrower and may take any other
action (including the giving of any notice of termination) to divest itself of
any duties, obligations or rights hereunder and under the other Credit Documents
in its capacity as the Collateral Agent, even if the foregoing shall result in a
lapse, defect, deficiency or invalidity of any Lien created under the Credit
Documents). Upon the acceptance of its appointment as

145
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Administrative Agent and Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and Collateral Agent,
and the retiring Administrative Agent and Collateral Agent shall be discharged
(if not already discharged as set forth above in the case of deemed resignation
under clause (b) above) from its duties and obligations hereunder and under the
other Credit Documents. The fees payable by the Borrower to a successor
Administrative Agent and Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the case of a resignation under clause (a)
above, if no successor shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, the retiring Collateral Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Collateral Agent,
shall continue to hold such Collateral, in each case until such time as a
successor Collateral Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Collateral Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Requisite Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and Collateral Agent, provided that (i) all
payments required to be made hereunder or under any other Credit Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent or the Collateral Agent shall also directly be given or
made to each Lender. Following the effectiveness of the Administrative Agent’s
and Collateral Agent’s resignation from its capacity as such, the provisions of
this Section 9 and of Section 10.3 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Collateral Agent, as applicable, and in
respect of the retiring Collateral Agent continuing to be vested with any
security interest as collateral agent for the benefit of the Secured Parties as
set forth above.
9.8.    Collateral Documents and Obligations Guarantee. (a) Agents under
Collateral Documents and the Obligations Guarantee. Each Secured Party hereby
further authorizes the Administrative Agent and the Collateral Agent to be the
agent for and representative of the Secured Parties with respect to the
Obligations Guarantee, the Collateral and the Collateral Documents (including
any Consent and Amendment Document) and authorizes the Administrative Agent and
the Collateral Agent to execute and deliver, and to perform, on behalf of such
Secured Party, any Collateral Documents (including any Consent and Amendment
Document) that the Administrative Agent or the Collateral Agent determines in
its discretion to execute and deliver in connection with the satisfaction of the
Collateral and Guarantee Requirement or otherwise in connection with this
Agreement and the transactions contemplated hereby (and hereby grants to the

146
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Administrative Agent and the Collateral Agent any power of attorney that may be
required under any applicable law in connection with such execution and delivery
or such performance on behalf of such Secured Party).
(b)    Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
setoff rights of any Secured Party or with respect to a Secured Party’s right to
file a proof of claim in any proceeding under the Debtor Relief Laws, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Obligations Guarantee, it being understood and agreed that all
powers, rights and remedies under the Credit Documents may be exercised solely
by the Administrative Agent or the Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms thereof and that all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties in
accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code), the Collateral Agent (or any Secured Party, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or any other applicable section of the Bankruptcy Code) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.
(c)    Specified Hedge Obligations. No obligations under any Hedge Agreement
that constitute Specified Hedge Obligations will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Credit Documents except as expressly provided in Section
10.5(c)(iv). Notwithstanding anything to the contrary herein or otherwise,
neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of any Specified Hedge Obligations.
(d)    Release of Collateral and Obligations Guarantees. Notwithstanding
anything to the contrary herein or in any other Credit Document:
(i)    When all Obligations (excluding contingent obligations as to which no
claim has been made) have been paid in full and all Term Loan Commitments have
terminated, upon the request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all Obligations Guarantees provided for in any
Credit Document, whether or not on the date of such release there may be
outstanding Specified Hedge Obligations.

147
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(ii)    If all the Equity Interests in any Guarantor Subsidiary held by the
Borrower and the Subsidiaries shall be sold or otherwise disposed of (including
by merger or consolidation) in any transaction permitted by this Agreement, and
as a result of such sale or other disposition such Guarantor Subsidiary shall
cease to be a Subsidiary, such Guarantor Subsidiary shall, upon consummation of
such sale or other disposition, automatically be discharged and released from
its Obligations Guarantee and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor Subsidiary shall be
automatically released, without any further action by any Secured Party or any
other Person. Upon any sale or other transfer by any Credit Party (other than to
the Borrower or any Restricted Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 10.5, the security interests in such
Collateral created by the Collateral Documents shall be automatically released,
without any further action by any Secured Party or any other Person. Upon the
effectiveness of the designation of any Guarantor Subsidiary as an Unrestricted
Subsidiary (other than any MLP Parties becoming Unrestricted Subsidiaries on the
Drop Down Date in accordance with the terms hereof), such Guarantor Subsidiary
shall automatically be discharged and released from its Obligations Guarantee
and all security interests created by the Collateral Documents in Collateral
owned by such Guarantor Subsidiary shall be automatically released, without any
further action by any Secured Party or any other Person. In connection with any
termination or release pursuant to this Section 9.8(d), the Administrative Agent
and the Collateral Agent shall execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release.
(iii)    Each Secured Party authorizes the Collateral Agent, at the request of
the Borrower, to (A) subordinate any Lien on any property granted to or held by
the Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d), or (B) acknowledge the interests
of licensees and lessees in respect of property subject to any Lien granted to
or held by the Collateral Agent under any Credit Document pursuant to licenses
and leases which are permitted to be entered into by this Agreement.
(iv)    Any execution and delivery of documents pursuant to this Section 9.8(d)
shall be without recourse to or warranty by the Administrative Agent or the
Collateral Agent.
(e)    Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.
(f)    Acceptance of Benefits. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral or
the Obligations Guarantees,

148
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






to have agreed to the provisions of this Section 9 and of Section 11 (including
the authorization and the grant of the power of attorney pursuant to Sections
9.8(a), 9.11 and 11.1 and the waiver granted pursuant to Section 11.1) and all
the other provisions of this Agreement relating to the execution and delivery of
the MLP Credit Agreement, the Collateral, any Obligations Guarantee or any
Collateral Document and to have agreed to be bound by the Credit Documents as a
Secured Party thereunder. It is understood and agreed that the availability of
benefits of the Collateral and the Obligations Guarantee to any Secured Party
that is not a party hereto is made available on an express condition that, and
is subject to, such Secured Party not asserting that it is not bound by the
appointments and other agreements expressed herein to be made, or deemed herein
to be made, by such Secured Party.
9.9.    Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
9.10.    Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
with respect to any Credit Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent, the Collateral Agent and any other Secured Party (including any claim
under Sections 2.13, 2.15, 2.16, 2.17, 10.2 and 10.3) allowed in such judicial
proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

149
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity, or to its Related Parties under the Credit Documents (including
under Sections 10.2 and 10.3). To the extent that the payment of any such
amounts due to the Administrative Agent, in such capacity, or to its Related
Parties out of the estate in any such proceeding shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other property that the
Lenders or other Secured Parties may be entitled to receive in such proceeding,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, or to vote in respect of
the claim of any Lender in any such proceeding.


9.11.    Permitted Intercreditor Agreements. (a) Each Secured Party acknowledges
that obligations of the Borrower and the Restricted Subsidiaries under any
Permitted Revolving/LC Facility, Permitted Supply & Offtake Agreement, Permitted
Commodity Hedge Agreement or Permitted Other Indebtedness may be secured by
Liens on assets of the Borrower and the Restricted Subsidiaries that constitute
Collateral. Each Secured Party hereby irrevocably authorizes and directs the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party:
(i)    on the Closing Date, the Existing IDB Intercreditor Agreement, a
Permitted Intercreditor Agreement with J. Aron in respect of the Permitted
Supply & Offtake Agreement for the California Refineries and a Consent and
Agreement with J. Aron in respect of the Existing J. Aron Supply & Offtake
Agreements;
(ii)    from time to time upon the request of the Borrower in connection with
the establishment, incurrence, amendment, refinancing or replacement of any
Permitted Revolving/LC Facility, any secured Permitted Supply & Offtake
Agreement, any secured Permitted Commodity Hedge Agreement or any secured
Permitted Other Indebtedness, a Permitted Intercreditor Agreement (it being
understood that the Collateral Agent is hereby authorized and directed (A) to
determine the terms and conditions of any Permitted Intercreditor Agreement as
contemplated by the definition of such term and (B) in the case of any Permitted
Intercreditor Agreement referred to in clause (b) of the definition of such
term, to fill in any blanks contained in any Permitted Intercreditor Agreement,
or to establish terms that are not contained in any Permitted Intercreditor
Agreement as it may determine is appropriate, but subject to any limitations or
parameters specified in the form thereof attached hereto as Exhibit L); and
(iii)    in each case, any documents relating thereto.

150
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Each Secured Party hereby irrevocably (a) consents to the treatment of Liens to
be provided for under any Permitted Intercreditor Agreement, (b) agrees that,
upon the execution and delivery thereof, such Secured Party will be bound by the
provisions of any Permitted Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of any Permitted
Intercreditor Agreement, (c) agrees that no Secured Party shall have any right
of action whatsoever against the Administrative Agent or the Collateral Agent as
a result of any action taken by the Administrative Agent or the Collateral Agent
pursuant to this Section 9.11 or in accordance with the terms of any Permitted
Intercreditor Agreement and (d) authorizes and directs the Collateral Agent to
carry out the provisions and intent of each such document.
(b)    Each Secured Party hereby irrevocably further authorizes and directs the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any
Permitted Intercreditor Agreement that the Borrower may from time to time
request, whether in connection with the establishment, incurrence, amendment,
extension, renewal, refinancing or replacement of any Permitted Revolving/LC
Facility, any secured Permitted Supply & Offtake Agreement, any secured
Permitted Commodity Hedge Agreement, any secured Permitted Other Indebtedness or
otherwise:
(i)    to give effect to any such establishment, incurrence, amendment,
extension, renewal, refinancing or replacement;
(ii)    to confirm for any party that such Permitted Intercreditor Agreement is
effective and binding upon the Collateral Agent on behalf of the Secured
Parties;
(iii)    to set forth the relative rights of the parties thereto as to any
matter on which such Permitted Intercreditor Agreement is silent; or
(iv)    to effect any other amendment, supplement or modification so long as the
resulting agreement would constitute a Permitted Intercreditor Agreement if
executed at such time as a new agreement.
(c)    Each Secured Party hereby irrevocably further authorizes and directs the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any
Collateral Document or of Section 10.24 of this Agreement to add or remove any
legend that may be required pursuant to any Permitted Intercreditor Agreement.
(d)    The Administrative Agent and the Collateral Agent shall have the benefit
of the provisions of this Section 9 with respect to all actions taken by it
pursuant to this Section 9.11 or in accordance with the terms of any such
Permitted Intercreditor Agreement to the full extent thereof.
SECTION 10.    MISCELLANEOUS

151
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






10.1.    Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent or any Lender shall be given to such Person at its address as set forth on
Schedule 10.1 or, in the case of any Lender, at such address as shall have been
provided by such Lender to the Administrative Agent in writing. Except in the
case of notices and other communications expressly permitted to be given by
telephone and as otherwise provided in Section 10.1(b), each notice or other
communication hereunder shall be in writing and shall be delivered in person or
sent by facsimile, courier service or certified or registered United States mail
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, when sent by facsimile as shown
on the transmission report therefor (except that, if not sent during normal
business hours for the recipient, shall be deemed to have been received at the
opening of business on the next Business Day for the recipient) or upon receipt
if sent by United States mail; provided that any such notice or other
communication shall, at the request of the Administrative Agent, be provided to
any sub-agent thereof appointed pursuant to Section 9.3(c) from time to time.
Any party hereto may change its address (including fax or telephone number) for
notices and other communications hereunder by notice to each of the
Administrative Agent and the Borrower.
(b)    Electronic Communications.
(i)    The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, and
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents or to the Lenders
under Section 5, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that is or relates to a Borrowing Request,
relates to the payment of any principal or other amount due under this Agreement
prior to the scheduled date therefor, provides notice of any Default or Event of
Default under this Agreement or any other Credit Document or is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
nonexcluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower will, and will cause its Subsidiaries to, continue to
provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Credit Documents but only to the
extent requested by the Administrative Agent. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its
electronic mail address set forth on Schedule 10.1 shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Credit Documents. Each Lender agrees that receipt of notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic

152
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Credit Document in any other manner
specified in such Credit Document.
(ii)    Each Credit Party understands that the distribution of materials through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(iii)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(iv) Each Credit Party and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, store any Communications on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.
(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the

153
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information. In the
event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.
10.2.    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, out-of-pocket
expenses and other charges of counsel) incurred by any Agent, any Arranger or
any of their respective Affiliates in connection with the structuring,
arrangement and syndication of the credit facilities provided herein, including
the preparation, execution, delivery and administration of this Agreement, the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby shall be consummated) or any other document or matter requested by the
Borrower, (b) all the actual costs and reasonable out-of-pocket expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of the Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and other charges of
counsel to the Collateral Agent and of counsel providing any opinions that the
Administrative Agent or the Collateral Agent may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents,
(c) all the actual costs and reasonable fees, expenses and other charges of any
insurance consultant employed or retained by the Arrangers or the Collateral
Agent, (d) upon the occurrence and during the continuance of a Default or an
Event of Default or upon the occurrence of a Casualty or Condemnation, all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and other charges of any appraisers, consultants, advisors, engineers,
architects and other experts or agents employed or retained by the Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral or any insurance process, and (e) after the occurrence and during
the continuance of an Event of Default, all costs and expenses, including
reasonable fees, expenses and other charges of counsel and costs of settlement,
incurred by any Agent, Arranger or Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale, lease or license of, collection from, or other realization upon
any of the Collateral or the enforcement of any Obligations Guarantee) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work‑out” or pursuant to any insolvency
or bankruptcy cases or proceedings; provided that any demand for payment
pursuant to this Section 10.2 shall be accompanied by an invoice setting forth
in reasonable summary detail the costs and expenses for which reimbursement is
being sought. All amounts due under this Section 10.2 shall be payable promptly
after written demand therefor.

154
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






10.3.    Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless, each Agent
(and each sub-agent thereof), each Arranger and each Lender and each of their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN
WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (i) the gross negligence or willful
misconduct of such Indemnitee or (ii) in a claim brought by the Borrower or any
other Credit Party against an Indemnitee, from a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, in
each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Agent, any Arranger
or any Lender or any Related Party of any of the foregoing on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Credit Document or any agreement or instrument contemplated hereby
or thereby or referred to herein or therein, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof or any act
or omission or event occurring in connection therewith, and each Credit Party
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
(c)    Each Credit Party agrees that no Agent, Arranger or Lender or any Related
Party of any of the foregoing will have any liability to any Credit Party or any
Person asserting claims on behalf of or in right of any Credit Party or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, in each case, except, subject to Section
10.3(b), in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Agent, Arranger
or Lender in

155
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






performing its obligations under this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.
10.4.    Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable and although such obligations and liabilities, or any of them,
may be contingent or unmatured. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
10.5.    Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as
provided in Sections 2.20, 2.21 and 9.11, or in any Permitted Intercreditor
Agreement, none of this Agreement, any other Credit Document or any provision
hereof or thereof may be waived, amended or modified, and no consent to any
departure by any Credit Party therefrom may be made, except, subject to the
additional requirements of Sections 10.5(b) and 10.5(c) and as otherwise
provided in Sections 10.5(d) and 10.5(e), in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Requisite Lenders and, in the case of any other Credit Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or the Collateral Agent, as applicable, and the Credit
Party or Credit Parties that are parties thereto, in each case with the consent
of the Requisite Lenders; provided that any provision of this Agreement or any
other Credit Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent, and the Collateral Agent may enter
into any amendment of any Permitted Intercreditor Agreement, to cure any
ambiguity, omission, defect or inconsistency (as determined by the
Administrative Agent), so long as, in each case, (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
(ii) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Requisite Lenders stating that the Requisite Lenders object to such
amendment.
(b)    Affected Lenders’ Consent. In addition to any consent required pursuant
to Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

156
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(i)    increase any Term Loan Commitment or postpone the scheduled expiration
date of any Term Loan Commitment (it being understood that no waiver, amendment
or other modification of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Term Loan Commitment of any Lender);
(ii)    extend the scheduled final maturity date of any Term Loan;
(iii)    waive, reduce or postpone any scheduled amortization payment (but not
any voluntary or mandatory prepayment) of any Term Loan;
(iv) reduce the rate of interest on any Term Loan (other than any waiver of any
increase in the interest rate applicable to any Term Loan pursuant to Section
2.7) or any fee or any premium payable hereunder, or waive or postpone the time
for payment of any such interest or fees or premiums;
(v)    reduce the principal amount of any Term Loan;
(vi)    waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));
(vii) amend the definition of the term “Requisite Lenders” or the term “Pro Rata
Share”; provided that additional extensions of credit made pursuant to Sections
2.20 and 2.21 shall be included, and with the consent of the Requisite Lenders
other additional extensions of credit pursuant hereto may be included, in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loans are included on the
Closing Date;
(viii) release all or substantially all of the Collateral from the Liens of the
Collateral Documents, or all or substantially all of the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents (including in Section 11.1 or in any
Permitted Intercreditor Agreement) and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any other section of
the Bankruptcy Code or any other sale or other disposition of assets in
connection with an enforcement action with respect to the Collateral permitted
pursuant to the Credit Documents (in which case only the consent of the
Requisite Lenders will be required for such release) (it being understood that
(A) an amendment or other modification of the type of obligations secured by the
Collateral Documents or Guaranteed hereunder or thereunder shall not be deemed
to be a release of the Collateral from the Liens of the Collateral Documents or
a release or limitation of the Obligations Guarantee and (B) an amendment or
other modification of Section 6.7 shall only require the consent of the
Requisite Lenders);

157
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(ix)    waive, amend or otherwise modify the prepayment requirement in respect
of the Net Proceeds of the MLP IPO; or
(x)    waive, amend or otherwise modify the requirement that the Partnership be
the “Borrower” under the MLP Credit Agreement;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any waiver, amendment or other modification, or
any consent, described in clauses (vi), (vii), (viii), (ix) and (x).
(c)    Other Consents. No waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall:
(i)    (A) waive, amend or otherwise modify Section 2.12 or any other provisions
of any Credit Document in a manner that by its terms adversely affects the
rights in respect of payments due to Lenders of any Class differently than
Lenders of any other Class, without the consent of Lenders representing a
Majority in Interest of each affected Class, provided that the Requisite Lenders
may waive, in whole or in part, any prepayment of Term Loans hereunder so long
as the application, as between Classes, of any portion of such prepayment that
is still required to be made is not altered, or (B) waive, amend or otherwise
modify this Section 10.5(c)(i) or any other provision of this Agreement or any
other Credit Document that expressly provides that the consent of all Lenders of
any Class or a Majority in Interest of Lenders of any Class is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder, in each case without the consent
of each Lender of such Class or a Majority in Interest of the Lenders of such
Class, as the case may be; provided that nothing in this Section 10.5(c)(i)
shall be deemed to restrict the amendments contemplated by Sections 2.20 and
2.21;
(ii)    waive, amend or otherwise modify the rights or obligations of any
Arranger or any other Agent, without the prior written consent of such Arranger
or such other Agent, as the case may be;
(iii)    amend or otherwise modify any provision of this Agreement if the effect
is to reduce the MLP Amount without the consent of Lenders holding Term Loans
and Term Loan Commitments representing 66-2/3% of all the Term Loans and Term
Loan Commitments; and
(iv)    waive, amend or otherwise modify this Agreement or any Collateral
Document so as to alter the ratable treatment of, or the pari passu Lien
securing, the Obligations arising under the Credit Documents, on the one hand,
and the Specified Hedge Obligations, on the other, or amend or otherwise modify
the definition of the term “Obligations”, “Specified Hedge Obligations” or
“Secured Parties” (or any comparable term used in any Collateral Document), in
each case in a manner adverse to any Secured Party holding Specified Hedge
Obligations then outstanding without the written consent of such Secured Party
(it being understood that an amendment or other modification of

158
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the type of obligations secured by the Collateral Documents or Guaranteed
hereunder or thereunder, so long as such amendment or other modification by its
express terms does not alter the Specified Hedge Obligations being so secured or
Guaranteed, shall not be deemed to be adverse to any Secured Party holding
Specified Hedge Obligations).
(d)    Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of a particular Class or Classes (but not Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section
10.5 if such Class of Lenders were the only Class of Lenders hereunder at the
time.
(e)    Certain Authorizations. Notwithstanding anything herein to the contrary,
the Administrative Agent and the Collateral Agent may, without the consent of
any Secured Party, (i) consent to a departure by any Credit Party from any
covenant of such Credit Party set forth in this Agreement or any Collateral
Document to the extent such departure is consistent with the authority of the
Collateral Agent set forth in the definition of “Collateral and Guarantee
Requirement” or (ii) waive, amend or modify any provision in any Collateral
Document, or consent to a departure by any Credit Party therefrom, to the extent
the Administrative Agent or the Collateral Agent determines that such waiver,
amendment, modification or consent is necessary in order to eliminate any
conflict between such provision and the terms of this Agreement.
(f)    Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Person that is at the time thereof a Lender and each
Person that subsequently becomes a Lender.
(g)    Limitation on Voting Rights of Affiliated Lenders.
(i)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Credit Document, no Lender that is an Affiliated Lender shall have any
right to (and no Affiliated Lender shall) (A) consent to any waiver, amendment,
modification, consent or other such action with respect to any of the terms and
conditions of this Agreement or any other Credit Document, (B) require any Agent
or any Lender to take any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (C) otherwise vote on
any matter relating to this Agreement or any other Credit Document, (D) attend
(or receive notice of) any meeting (whether in person, by telephone or other
means) with any Agent or any Lender, except any portion thereof attended (at the
invitation of the Administrative Agent) by representatives of the

159
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Borrower, or receive any information or material (in whatever form) prepared by
or on behalf of, or otherwise provided by, any Agent or any Lender, other than
any such information or material that has been made available by the
Administrative Agent to the Borrower and any notices of borrowings, prepayments
and other administrative matters in respect of its Term Loans required to be
provided to it pursuant to Section 2, (E) have access to the Platform or (F)
make or bring any claim, in its capacity as a Lender, against any Agent or any
Lender with respect to the fiduciary duties of any Agent or any Lender or any
other duties and obligations of such Persons under the Credit Documents;
provided that, without the prior written consent of such Affiliated Lender, no
waiver, amendment or other modification of this Agreement or any other Credit
Document, and no consent to any departure by a Credit Party therefrom, shall (1)
deprive any Affiliated Lender, in its capacity as Lender, of its share of any
payments that Lenders of the same Class are entitled to share on a pro rata
basis hereunder or (2) affect any Affiliated Lender, in its capacity as Lender,
in a manner that is materially disproportionate to the effect of such waiver,
amendment, modification or consent on the other Lenders of the same Class.
(ii)    If a proceeding under the Bankruptcy Code or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law shall be commenced
by or against the Borrower or any Guarantor Subsidiary prior to the time when
the Obligations have been paid in full, then each Lender that is an Affiliated
Lender (A) shall promptly give notice to the Administrative Agent of any
solicitation of such Affiliated Lender for a vote, or of such Affiliated
Lender’s receipt of a ballot to vote, in or in connection with such proceeding,
(B) shall not, directly or indirectly, take any step or action in such
proceeding to object to (including objecting to any debtor-in-possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise or plan of reorganization), impede or delay the exercise
of any right or the taking of any action by the Administrative Agent or the
Collateral Agent (including the filing of any pleading by the Administrative
Agent or the Collateral Agent in, or with respect to matters related to, such
proceeding), provided that neither the Administrative Agent nor the Collateral
Agent is not taking any action to treat Obligations held by such Affiliated
Lender in a manner less favorable in any material respect than the proposed
treatment of the Obligations held by Lenders of the same Class that are not
Affiliated Lenders, (C) shall support and shall not object to (1) any use of
cash collateral (including any and all terms of any cash collateral order)
and/or any debtor-in-possession financing (including any and all terms of any
financing agreement, related documents and financing order) that is supported by
or consented to by the Administrative Agent or the Collateral Agent or (2) any
sale of any assets of the Credit Parties, whether under section 363 of the
Bankruptcy Code or otherwise, that is supported by or consented to by the
Administrative Agent or the Collateral Agent (including the terms and conditions
of any bidding procedures orders, sale orders and any and all purchase and sale
agreements and related documents) and (D) irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Obligations in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the
Obligations as the Administrative Agent directs; provided that the
Administrative Agent shall so vote with respect to the Obligations as directed
by the Requisite Lenders;

160
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






provided further that no such vote with respect to the Obligations held by such
Affiliated Lender shall treat such Obligations in a manner less favorable in any
material respect than the proposed treatment of the Obligations held by Lenders
of the same Class that are not Affiliated Lenders. To give effect to the
foregoing right of the Administrative Agent to vote on behalf of any Affiliated
Lender with respect to the Obligations, each Lender that is an Affiliated Lender
hereby constitutes and appoints the Administrative Agent and any officer or
agent of the Administrative Agent, with full power of substitution, as such
Affiliated Lender’s true and lawful attorney-in-fact with full power and
authority in the place of such Affiliated Lender and in the name of such
Affiliated Lender or in its own name, to take any and all appropriate action and
to execute any and all documents and instruments as, in the opinion of such
attorney, may be necessary or desirable to accomplish the purposes hereof, which
appointment as attorney is irrevocable and coupled with an interest.
(iii)    The provisions set forth in this Section 10.5(g), and the related
provisions set forth in each Assignment Agreement executed by an Affiliated
Lender, constitute (A) a “subordination agreement” as such term is contemplated
by, and utilized in, section 510(a) of the Bankruptcy Code and, as such, are
intended by the parties hereto to be enforceable for all purposes in any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law commenced by or against the
Borrower or any Guarantor Subsidiary and (B) an irrevocable voting proxy coupled
with a pledge in favor of the Administrative Agent with respect to voting
obligations set forth in this Section 10.5(g).
(iv)    It is acknowledged and agreed that, in the event any new Class of loans
or commitments is created pursuant to Section 2.20 or 2.21, the limitations set
forth herein with respect to ownership and voting rights of any Affiliated
Lender shall be applicable, mutatis mutandis, with respect to the ownership of,
or voting rights relating to, loans or commitments of any such new Class.
10.6.    Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, nor any interest therein, may be
assigned or delegated by any Credit Party (except (i) in the case of the
Borrower, as provided in Section 11.1, and (ii) in the case of any Guarantor
Subsidiary, any assignment or delegation by operation of law as a result of any
merger or consolidation of such Guarantor Subsidiary permitted by Section 6.7)
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment or delegation without such consent shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the participants referred to in Section
10.6(g) (to the extent provided in clause (iii) of such Section) and, to the
extent expressly contemplated hereby, Affiliates of any Agent or any Lender, the
other Indemnitees, each counterparty (other than the Borrower or any Subsidiary)
to a Specified Hedge Agreement and other express third party beneficiaries
hereof) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

161
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(b)    Register. The Borrower, the Administrative Agent, the Collateral Agent
and the Lenders shall deem and treat the Persons recorded as Lenders in the
Register as the holders and owners of the corresponding Term Loan Commitments
and Term Loans recorded therein for all purposes hereof. No assignment or
transfer of any Term Loan Commitment or Term Loan shall be effective unless and
until recorded in the Register, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment Agreement relating
thereto. Each assignment and transfer shall be recorded in the Register
following receipt by the Administrative Agent of the fully executed Assignment
Agreement, together with the required forms and certificates regarding tax
matters and any fees payable in connection therewith, in each case as provided
in Section 10.6(d); provided that the Administrative Agent shall not be required
to accept such Assignment Agreement or so record the information contained
therein if the Administrative Agent reasonably believes that such Assignment
Agreement lacks any written consent required by this Section 10.6 or is
otherwise not in proper form, it being acknowledged that the Administrative
Agent shall have no duty or obligation (and shall incur no liability) with
respect to obtaining (or confirming the receipt) of any such written consent or
with respect to the form of (or any defect in) such Assignment Agreement, any
such duty and obligation being solely with the assigning Lender and the
assignee. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment Agreement, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 10.6
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment Agreement is otherwise duly completed and
in proper form. The date of such recordation of an assignment and transfer is
referred to herein as the “Assignment Effective Date” with respect thereto. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is recorded in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Term Loan Commitments or Term Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan Commitment or Term Loans
owing to it or other Obligations to any Eligible Assignee upon the giving of
notice to the Borrower and the Administrative Agent; provided that:
(i)    in the case of any such assignment or transfer (other than to any
Eligible Assignee of the type referred to in clause (a) of the definition of the
term “Eligible Assignee”), the amount of the Term Loan Commitment or Term Loans
of the assigning Lender subject thereto shall not be less than $1,000,000 (with
concurrent assignments to Eligible Assignees that are Affiliates or Related
Funds thereof to be aggregated for purposes of the foregoing minimum assignment
amount requirements) or, in each case, such lesser amount as shall be agreed to
by the Borrower and the Administrative Agent or as shall constitute the
aggregate amount of the Term Loan Commitments or Term Loans of the applicable
Class of the assigning Lender; and

162
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(ii)    each partial assignment or transfer shall be of a uniform, and not
varying, percentage of all rights and obligations of the assigning Lender
hereunder; provided that a Lender may assign or transfer all or a portion of its
Term Loan Commitment or of the Term Loans owing to it of any Class without
assigning or transferring any portion of its Term Loan Commitment or of the Term
Loans owing to it, as the case may be, of any other Class.
(d)    Mechanics. Assignments and transfers of Term Loan Commitments and Term
Loans by Lenders shall be effected by the execution and delivery to the
Administrative Agent of an Assignment Agreement. In connection with all
assignments, there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee thereunder may be required to
deliver pursuant to Section 2.17(f), together with payment to the Administrative
Agent of a registration and processing fee of $3,500 (except that such fee may
be waived at the sole discretion of the Administrative Agent).
(e)    Representations and Warranties of Assignee. (I) By Assignees. Each
Lender, upon execution and delivery hereof (or of any Refinancing Facility
Agreement) or upon succeeding to an interest in the Term Loan Commitments and
Term Loans, as the case may be, represents and warrants as of the Closing Date
(or, in the case of any Refinancing Facility Agreement, as of the date of the
effectiveness thereof) or as of the applicable Assignment Effective Date, as
applicable, that (i) it is an Eligible Assignee, (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Term Loan Commitments or Term Loans, as the case may be, (or, in the
case of any Affiliated Lender, it is otherwise able to bear the risk of
investing in the applicable Commitments or Loans), (iii) it will make or invest
in, as the case may be, its Term Loan Commitments or Term Loans for its own
account in the ordinary course and without a view to distribution of such Term
Loan Commitments or Term Loans within the meaning of the Securities Act or the
Exchange Act or other United States federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Term Loan Commitments or Term Loans or any interests therein shall at all times
remain within its exclusive control), (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower, any Permitted Holder
or any Affiliate of any of the foregoing, (v) in the case of any Affiliated
Lender, (1) it is not in possession of any information regarding any Credit
Party, its Subsidiaries or Affiliates, or its or their respective assets, or the
ability of any Credit Party to perform its Obligations or any other matter, in
each case that (x) could reasonably be expected to be material to a decision by
a Lender to enter into any Assignment Agreement or participate in any of the
transactions contemplated thereby and (y) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than, as to any
Lender, due solely to such Lender’s election not to receive any Non-Public
Information), (2) the Affiliated Lender Limitation shall be satisfied as of such
Assignment Effective Date after giving effect to any assignment or transfer
thereto and (3) it has established procedures reasonably designed to ensure that
the Affiliated Lender Limitation shall not be exceeded at any time it is a
Lender (and, in the event it becomes aware of any such excess, it shall promptly
notify the Administrative Agent thereof and shall, in coordination with the
other Lenders that are Affiliated Lenders, promptly take such steps (including
assignment and transfer of Loans) as shall be required to eliminate such
excess), and (vi) in the case of any Affiliated Lender, it has disclosed to the
assignor Lender (and, in the case of any assignments

163
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and transfers that shall have been intermediated by a third party, to the
original assignor Lender in respect thereof) that it is an Affiliated Lender, as
the case may be, and has described the nature of its affiliation with the
Borrower to the assignor Lender (and, in the case of any assignments and
transfers that shall have been intermediated by a third party, to the original
assignor Lender in respect thereof). It is understood and agreed that the
Administrative Agent and each assignor Lender shall be entitled to rely, and
shall incur no liability for relying, upon the representations and warranties of
an assignee set forth in this Section 10.6(e) and in the applicable Assignment
Agreement.
(II) By Assignors that are Affiliated Lenders. Each Affiliated Lender, upon
execution and delivery of any Assignment Agreement in connection with any sale,
assignment or transfer of Term Loans by such Affiliated Lender, represents and
warrants as of the applicable Assignment Effective Date that such Affiliated
Lender is not in possession of any information regarding any Credit Party, its
Subsidiaries or Affiliates or its or their respective assets, or the ability of
any Credit Party to perform its Obligations or any other matter, in each case,
that (A) could reasonably be expected to be material to a decision by any Lender
to enter into any Assignment Agreement or any of the transactions contemplated
thereby and (B) has not previously been disclosed to the Administrative Agent
and the Lenders (other than, as to any Lender, due solely to such Lender's
election not to receive any Non-Public Information).
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Term Loan Commitment or Term Loan, (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in such Term Loan Commitment or Term Loan as reflected in
the Register and shall thereafter be a party hereto and a “Lender” for all
purposes hereof, (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned and transferred to the
assignee, relinquish its rights (other than any rights that survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all the remaining rights
and obligations of an assigning Lender hereunder, such Lender shall cease to be
a party hereto as a “Lender” on such Assignment Effective Date, provided that
such assigning Lender shall continue to be entitled to the benefit of all rights
that survive the termination hereof under Section 10.8, and (iii) if any such
assignment and transfer occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness thereof or as promptly thereafter
as practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Term Loan
Commitments and/or outstanding Term Loans of the assignee and/or the assigning
Lender.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Term Loan
Commitments or Term Loans or in any other Obligation; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the

164
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Credit Parties, the Administrative Agent, the Collateral Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.6(g) shall, acting
solely for United States federal income tax purposes as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant to which it has sold a participation and the principal amounts
(and stated interest) of each such participant’s interest in the Term Loans or
other rights and obligations of such Lender under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Term Loan Commitments, Term Loans or other rights and
obligations under any this Agreement), except to the extent that such disclosure
is necessary to establish that such Term Loan Commitment, Term Loan or other
right or obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.
(iii)    The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that (A) such participant (x) agrees to be subject to the provisions of
Sections 2.13, 2.14, 2.18 and 2.19 as if it were an assignee under Section
10.6(b) and (y) such participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.17, with respect to any participation, than the
applicable Lender would have been entitled to receive with respect to such
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
participant acquired the applicable participation. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided that such participant agrees to be subject to
Section 2.14 as though it were a Lender.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Term Loans or the other

165
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Obligations owed to such Lender, and its Notes, if any, to secure obligations of
such Lender, including to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by any Federal Reserve Bank; provided that no Lender, as between the
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge; and provided further that in no
event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
(i)    Term Loan Repurchases. Notwithstanding anything to the contrary contained
in this Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Term Loans, and each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its Term Loans to the
Borrower, on the following basis:
(A)    Term Loan Repurchase Auctions. The Borrower may conduct one or more
modified Dutch auctions (each, an “Auction”) to repurchase all or any portion of
the Term Loans of any Class, provided that (1) the Borrower delivers a notice of
such Auction to the Auction Manager and the Administrative Agent (for
distribution to the Lenders of such Class) no later than 12:00 noon (New York
City time) at least five Business Days in advance of a proposed commencement
date of such Auction, which notice shall specify (x) the dates on which such
Auction will commence and conclude, (y) the maximum principal amount of Term
Loans, and the Class thereof, that the Borrower desires to repurchase in such
Auction and (z) the range of discounts to par at which the Borrower would be
willing to repurchase such Term Loans, (2) the maximum dollar amount of such
Auction shall be no less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof, (3) such Auction shall be open for at least two Business Days
after the date of the commencement thereof, (4) such Auction shall be open for
participation by all the Lenders of such Class (other than Affiliated Lenders)
on a ratable basis, (5) a Lender of such Class that elects to participate in
such Auction will be permitted to tender for repurchase all or a portion of such
Lender’s Term Loans of such Class, (6) each repurchase of Term Loans shall be of
a uniform, and not varying, percentage of all rights of the assigning Lender
hereunder with respect thereto (and shall be allocated among the Term Loans of
such Class of such Lender in a manner that would result in such Lender’s
remaining Term Loans of such Class being included in each Borrowing of such
Class in accordance with its applicable Pro Rata Share thereof), (7) at the time
of the commencement and conclusion of such Auction, no Default or Event of
Default shall have occurred and be continuing, (8) after giving effect to each
repurchase of Term Loans, Lenders that are Affiliated Lenders shall be in
compliance with the Affiliated Lender Limitation, and (9) such Auction shall be
conducted pursuant to such procedures as the Auction Manager may establish, so
long as such procedures are consistent with this Section 10.6(i) and are
reasonably acceptable to the Administrative Agent and the Borrower. In
connection with any Auction, the Auction Manager and the Administrative Agent
may request one or more certificates of an Authorized Officer of the Borrower as
to the satisfaction of the conditions set forth in clause (7) above and in
Section 10.6(i)(B). Notwithstanding the foregoing, each Lender that is an
Affiliated Lender covenants and agrees that it shall not elect to participate in
any Auction and shall not tender for repurchase its Term Loans pursuant to any
Auction.

166
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(B)    Representation as to Non-Public Information. With respect to all Auctions
commenced by the Borrower pursuant to this Section 10.6(i), the Borrower shall
represent that, as of the date of commencement of such Auction and the date of
the conclusion thereof, the Borrower is not in possession of any information
regarding the Borrower and the Subsidiaries, their respective assets, the
ability of any Credit Party to perform its Obligations or any other matter, in
each case, that (1) could reasonably be expected to be material to a decision by
any Lender to participate in such Auction or to sell, assign and transfer its
Term Loans pursuant thereto and (2) has not been previously disclosed in writing
to the Administrative Agent and the Lenders (other than, as to any Lender, due
solely to such Lender’s election not to receive any Non-Public Information).
(C)    Concerning the Repurchased Term Loans. Repurchases by the Borrower of
Term Loans pursuant to this Section 10.6(i) shall not constitute voluntary
prepayments for purposes of Section 2.9 or 2.11. The aggregate principal amount
of the Term Loans of any Class repurchased by the Borrower pursuant to this
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.9 with respect to Term Loans of such Class in an
inverse order of maturity. Upon the repurchase by the Borrower pursuant to this
Section 10.6(i) of any Term Loans, such Term Loans shall, without further action
by any Person, be deemed cancelled and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and the other Credit
Documents, including with respect to (1) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Credit Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (3) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. The Administrative Agent is
authorized to make appropriate entries in the Register to reflect any
cancelation of the Term Loans repurchased and cancelled pursuant to this Section
10.6(i). Any payment made by the Borrower in connection with a repurchase
permitted by this Section 10.6(i) shall not be subject to the provisions of
Section 2.13, 2.14 or 2.15(c). Failure by the Borrower to make any payment to a
Lender required to be made in consideration of a repurchase of Term Loans
permitted by this Section 10.6(i) shall not constitute a Default or an Event of
Default under Section 8.1(a). Each Lender shall, to the extent that its Term
Loans shall have been repurchased and assigned to the Borrower pursuant to this
Section 10.6(i), relinquish its rights in respect thereof. Except as otherwise
set forth in this Section 10.6(i), the provisions of Section 10.6 shall not
apply to any repurchase of Term Loans pursuant to this Section 10.6(i).
(D)    Void Repurchases. The Borrower and each Lender that is an Affiliated
Lender acknowledge and agree that in the event of any repurchase by the Borrower
of any Term Loans held by an Affiliated Lender, such Affiliated Lender shall
promptly remit to the Borrower all consideration paid by the Borrower in
connection therewith, whereupon such repurchase shall be deemed void ab initio.
10.7.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within

167
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
10.8.    Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent, any Arranger or any Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Term Loan
or any fee, any premium or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Term Loan Commitments have not expired
or terminated. The provisions of Sections 2.15(c), 2.16, 2.17, 9, 10.2, 10.3,
10.4 and (for a one-year period following the termination of this Agreement)
10.17 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Term
Loans or the termination of this Agreement or any provision hereof.
10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Arranger or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers and the Lenders hereunder and under the other Credit Documents are
cumulative and shall be in addition to and independent of all powers, rights,
privileges and remedies they would otherwise have. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of any Term Loan hereunder shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Agent, any Arranger or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
10.10.    Marshalling; Payments Set Aside. None of the Agents, the Arrangers or
the Lenders shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
any Agent, any Arranger or any Lender (or to the Administrative Agent or the
Collateral Agent, on behalf of any Agent, any Arranger or any Lender), or any
Agent, any Arranger or any Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force

168
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






and effect as if such payment or payments had not been made or such enforcement
or setoff had not occurred.
10.11.    Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
10.12.    Independent Nature of Lenders’ Rights. Nothing contained herein or in
any other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
10.15.    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN RESPECT OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN

169
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE AGENTS, THE ARRANGERS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.17.    Confidentiality. Each Agent and each Lender shall hold all
Confidential Information (as defined below) obtained by such Agent or such
Lender in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Borrower that, in any event, any Agent may

170
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






disclose Confidential Information to the Lenders and the other Agents (and to
the “Administrative Agent”, the “Collateral Agent” and any other “Agent” under
the MLP Credit Agreement and any “Lender” under the MLP Credit Agreement) and
that each Agent and each Lender may disclose Confidential Information (a) to
Affiliates of such Agent or Lender and to its and their respective Related
Parties (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (b) to any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Term Loans or other Obligations or
any participations therein or to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Credit Parties and their obligations (provided that
such assignees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17), (c) to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
Confidential Information relating to the Credit Parties received by it from any
Agent or any Lender, (d) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Term Loans, (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document, (f) in customary “tombstone” or similar
advertisements, (g) as required or requested by any Governmental Authority or by
the NAIC or any other regulatory authority (including any self-regulatory
organization having jurisdiction or claiming to have jurisdiction over such
Agent or such Lender) or pursuant to legal or judicial process, provided that
unless specifically prohibited by applicable law or court order, such Agent or
such Lender shall make reasonable efforts to notify the Borrower of any request
by any Governmental Authority (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Agent or such Lender by such Governmental Authority) for disclosure of any
Confidential Information prior to disclosure of thereof, and (h) on and after
the Drop Down Date, in the case of any Lender that is a “Lender” under the MLP
Credit Agreement, as permitted by the MLP Credit Agreement. For purposes of the
foregoing, “Confidential Information” means, with respect to any Agent or any
Lender, any non-public information regarding the business, assets, liabilities
and operations of the Borrower and the Subsidiaries obtained by such Agent or
Lender under the terms of this Agreement. In addition, each Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party hereto and each of its Related Parties may disclose to any
and all Persons without limitation of any kind the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the immediately preceding sentence
shall not apply) to the extent reasonably necessary to enable the parties hereto
and their respective Related Parties to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the

171
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.
10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges, fees or premiums in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest that would have been due hereunder if the
stated rates of interest set forth in this Agreement had at all times been in
effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest that would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration that constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Term Loans made hereunder or be refunded to the
Borrower.
10.19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.20.    Effectiveness; Entire Agreement. Subject to Section 3, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. This Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (but do not supersede any
provisions of any commitment letter, engagement letter or fee letter by or among
any Credit Party and any Agent or any Arranger or any Affiliate of any of the
foregoing that by the terms of such documents are stated to survive the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect) and the Agents, the Arrangers and their respective Affiliates
shall be released from all liability in connection therewith, including any
claim for injury or damages, whether consequential, special, direct, indirect,
punitive or otherwise.
10.21.    PATRIOT Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements

172
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






of the PATRIOT Act it is required to obtain, verify and record information that
identifies each Credit Party (including any new Credit Party), which information
includes the name and address of each Credit Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Credit Party in accordance with the PATRIOT Act.
10.22.    Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
10.23.    No Fiduciary Duty. Each Agent, each Arranger, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Credit
Parties, their equityholders and/or their Affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its equityholders or
its Affiliates, on the other. The Credit Parties acknowledge and agree that (a)
the transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (b) in connection therewith and with the process leading thereto,
(i) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its equityholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
equityholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (ii) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, equityholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.
10.24.    Permitted Intercreditor Agreement Legends. Set forth below is each
applicable intercreditor agreement legend:
Reference is made to the Existing IDB Intercreditor Agreement. Each Lender
hereunder (a) acknowledges that it has received a copy of the Existing IDB
Intercreditor Agreement, (b) consents to the subordination of Liens provided for
in the Existing IDB Intercreditor Agreement, (c) agrees that it will be bound by
and will take no actions contrary to the provisions of the Existing IDB
Intercreditor

173
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Agreement and (d) authorizes and instructs the Collateral Agent to enter into
the Existing IDB Intercreditor Agreement as Collateral Agent and on behalf of
such Lender. In the event of any conflict or inconsistency between the
provisions of this Agreement and the IDB Intercreditor Agreement, the provisions
of the IDB Intercreditor Agreement shall control.
10.25.    Agreements of the Borrower under MLP Credit Agreement. Notwithstanding
any other provision of this Agreement, the Borrower may be a party under the MLP
Credit Agreement solely for purposes of Section 10.25 thereof and may perform
its agreements thereunder, including the granting of the Insurance Collateral
Lien contemplated thereby. The Borrower hereby authorizes the filing of initial
financing statements with respect to the “Insurance Collateral” (as defined in
such Section 10.25) at any time on or after the Closing Date.
SECTION 11.    DROP DOWN DATE TRANSACTIONS
11.1.    Drop Down Date Transactions. (a) On the Drop Down Date, effective
immediately upon the satisfaction (or waiver in accordance with Section 10.5) of
each of the conditions set forth in Section 11.2, the following transactions
shall occur automatically and shall become effective without the delivery of any
document, instrument or consent or the taking of any other action by any Person
in respect of such effectiveness:
(i)    The Borrower shall assign and delegate to Alon Assets, and Alon Assets
shall assume from the Borrower, Term Loans in an aggregate principal amount
equal to the MLP Amount as of the Drop Down Date, together with all accrued but
unpaid interest thereon as of such date. Immediately thereafter, Alon Assets
shall assign and delegate to the Partnership, and the Partnership shall assume
from Alon Assets, Term Loans in an aggregate principal amount equal to the MLP
Amount as of the Drop Down Date, together with all accrued but unpaid interest
thereon as of such date. Such assignments, delegations and assumptions of Term
Loans shall be allocated ratably among the Term Loans of the Lenders in
accordance with their applicable Pro Rata Shares and, with respect to any
Lender, shall be allocated among the Term Loans of such Lender in a manner that
would result in such Lender’s Term Loans being included in each Borrowing in
accordance with its applicable Pro Rata Share thereof. The Term Loans so assumed
by the Partnership are referred to as the “MLP Term Loans”.
(ii)    The MLP Credit Agreement and the other MLP Credit Documents intended to
become effective on the Drop Down Date shall become effective and the MLP Term
Loans shall thereafter cease to be governed by this Agreement and the other
Credit Documents and shall instead be governed by the MLP Credit Agreement and
the other MLP Credit Documents. The Administrative Agent shall establish a
separate site on the Platform for the MLP Credit Agreement and shall post
thereon the form of the MLP Credit Agreement that has become effective.
(iii)    (A) The MLP Obligations shall cease to be “Obligations” for all
purposes of this Agreement and the other Credit Documents; (B) the Borrower and
all the other

174
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Credit Parties, other than (x) the MLP Parties, (y) with respect to its
obligations under the Alon Assets Guarantee, Alon Assets and (z) with respect to
its obligations under the Insurance Collateral Lien, the Borrower, shall be
released from all liability in respect of the MLP Obligations; and (C) all the
Liens on Collateral provided by the Borrower and all the other Credit Parties,
other than (x) the MLP Parties and (y) the Insurance Collateral Lien provided by
the Borrower, shall cease to secure the MLP Obligations.
(iv)    (A) The MLP Parties shall become Unrestricted Subsidiaries; (B) the MLP
Parties shall cease to be parties to, and shall cease to be Credit Parties and
Subsidiary Guarantors for purposes of, this Agreement and the other Credit
Documents (but, for the avoidance of doubt, shall continue to be “Credit
Parties” and “Subsidiary Guarantors” (and in the case of the Partnership, shall
become the “Borrower”) in respect of the MLP Obligations and for purposes of the
MLP Credit Agreement and the other MLP Credit Documents); (C) the MLP Parties
shall be released from all liability in respect of the Obligations under the
Credit Documents other than the MLP Obligations; and (D) all the Liens on
Collateral provided by the MLP Parties shall cease to secure the Obligations
under the Credit Documents (but shall continue to secure the MLP Obligations
under the MLP Credit Documents).
The effectiveness of the MLP Credit Agreement and the other transactions
referred to in this Section 11.1 (other than the MLP IPO) are collectively
referred to as the “Drop Down Transactions”.
(b)    Alon Assets and the Partnership each hereby irrevocably agrees to assume
as of the Drop Down Date (and each hereby agrees to be deemed to have assumed as
of the Drop Down Date, in the order described in Section 11.1(a)(i) above), on
the terms and subject to the conditions set forth herein and in the MLP Credit
Agreement, the MLP Term Loans and all obligations in respect of accrued but
unpaid interest thereon as of such date. Each Lender hereby irrevocably accepts
the assumption, on the terms and subject to the conditions set forth herein and
in the MLP Credit Agreement, of the MLP Term Loans and such other obligations by
the Partnership in substitution for the obligations of the Borrower in respect
thereof and acknowledges that the Borrower and each other Credit Party, other
than (i) the MLP Parties, (ii) with respect to its obligations under the Alon
Assets Guarantee, Alon Assets and (iii) with respect to its obligations under
the Insurance Collateral Lien, the Borrower, shall be released from and shall
have no further obligation in respect of the MLP Term Loans and such other
obligations after such assumption. Each party hereto acknowledges and agrees
that all the obligations of, and Liens granted by, the MLP Parties under the
Credit Documents shall not be novated but shall continue under the MLP Credit
Documents.
(c)    Each party hereto and each other Secured Party will upon the reasonable
request of the Administrative Agent or the Borrower, at the expense of the
Borrower, deliver any document or instrument evidencing, reaffirming or giving
effect to any Drop Down Transaction. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Drop Down
Transactions and authorizes the Administrative Agent and the Collateral Agent to
execute and deliver, on behalf of such Secured Party, any document (including,
in the case of any Lender, to execute and deliver on behalf of such Lender the
MLP Credit Agreement) or instrument that the

175
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Administrative Agent or the Collateral Agent determines in its discretion to
execute and deliver (and to fill in any blanks contained in the form of the MLP
Credit Agreement attached hereto or any such document, or to establish terms
that are not contained therein as it may determine is appropriate) in connection
with evidencing, reaffirming or giving effect to any Drop Down Transaction (and
hereby grants to the Administrative Agent and the Collateral Agent any power of
attorney that may be required under any applicable law in connection with such
execution and delivery on behalf of such Secured Party and agrees that it shall
be bound by any such execution and delivery on its behalf). Any execution and
delivery of documents pursuant to this Section 11.1(c) by the Administrative
Agent or the Collateral Agent shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent. Each counterparty (other than the
Borrower or any Subsidiary) to any Specified Hedge Agreement the obligations
under which constitute Obligations hereby further irrevocably waives any breach,
default, termination event or other similar consequence that would otherwise
arise under such Hedge Agreement as a result of any Drop Down Transaction.
11.2.    Conditions Precedent to Drop Down Date. The Drop Down Date shall occur
on the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 10.5). Each reference to the Administrative
Agent or the Collateral Agent in this Section 11.2 shall be deemed also to be a
reference to, as applicable, the “Administrative Agent” or the “Collateral
Agent” under the MLP Credit Agreement.
(a)    MLP IPO. The MLP IPO shall have occurred, or substantially concurrently
with the effectiveness of the Drop Down Transactions shall occur, on terms and
conditions consistent in all material respects with the information set forth in
the Registration Statement, including with respect to the ownership structure,
the assets and the liabilities of the MLP Parties and including the contribution
to the Partnership of all the Equity Interests in each of Alon USA Delaware, LLC
and Alon Refining, Inc. The Partnership shall have applied, or substantially
concurrently with the effectiveness of the Drop Down Transactions shall apply,
all the Net Proceeds received by it from the MLP IPO to the repayment of
Existing Subordinated Intercompany Notes and, to the extent of the excess of
such Net Proceeds over the outstanding principal amount of such notes, otherwise
shall have dividended such proceeds to the Borrower or its Restricted
Subsidiaries (other than the MLP Parties). The Borrower shall have prepaid, or
substantially concurrently with the effectiveness of the Drop Down Transactions
shall prepay, Term Loans in accordance with Section 2.11(d) and after giving
effect thereto the aggregate outstanding principal amount of the Term Loans
shall not exceed $50,000,000. After giving effect to the MLP IPO, (i) Alon
Assets and its wholly owned Subsidiaries that are Credit Parties collectively
will hold, beneficially and of record, (1) 100% of the Equity Interests in the
GP and (2) 80% or more of the issued and outstanding limited partner Equity
Interests in the Partnership; (ii) the GP shall be the sole general partner of
the Partnership and the GP will hold, beneficially and of record, all the
general partner Equity Interests in the Partnership; and (iii) the Borrower and
its wholly owned Subsidiaries that are Credit Parties collectively will own,
beneficially and of record, Equity Interests in Alon Assets representing all the
voting power, and 94.3% or more of the economic power, represented by the issued
and outstanding Equity Interests in Alon Assets. The Administrative Agent shall
have received reasonably satisfactory evidence of the foregoing.

176
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






(b)    Separation of Liabilities. All Indebtedness and other obligations of the
MLP Parties shall be Non-Recourse, other than pursuant to the Alon Assets
Guarantee and the Insurance Collateral Lien and other than the Permitted IDB
Guarantees (and Permitted IDB Liens) and the Specified Additional IDB Guarantees
(and Liens securing the Specified Additional IDB Guarantees that are permitted
by the definition of such term), and each MLP Party shall otherwise satisfy the
requirements of being an Unrestricted Subsidiary. The Administrative Agent shall
have received reasonably satisfactory evidence of the foregoing.
(c)    Representations and Warranties. The representations and warranties of
each Credit Party set forth in the Credit Documents and of each MLP Party set
forth in the MLP Credit Documents shall be true and correct (i) in the case of
the representations and warranties qualified or modified as to materiality in
the text thereof, in all respects and (ii) otherwise, in all material respects,
in each case on and as of the Drop Down Date and, in the case of such
representation and warranties set forth in the Credit Documents, both
immediately before and immediately after and, in the case of such representation
and warranties set forth in the MLP Credit Documents, immediately after, giving
effect to the MLP IPO, the Drop Down Transactions and the other transactions
contemplated by the Registration Statement to occur on the Drop Down Date,
except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date.
(d)    No Default. At the time of and immediately after giving effect to the MLP
IPO, the Drop Down Transactions and the other transactions contemplated by the
Registration Statement to occur on the Drop Down Date, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
Immediately after giving effect to the MLP IPO, the Drop Down Transactions and
the other transactions contemplated by the Registration Statement to occur on
the Drop Down Date, no “Default” or “Event of Default” under the MLP Credit
Agreement shall have occurred and be continuing or would result therefrom.
(e)    Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of each Credit Party and each MLP Party, (i) a certificate
of such Credit Party or MLP Party executed by the secretary or assistant
secretary of such Credit Party or MLP Party attaching (A) a copy of each
Organizational Document of such Credit Party (or a certification that there has
been no change from the Organizational Document delivered on the Closing Date)
or MLP Party, which shall, to the extent applicable, be certified as of the Drop
Down Date or a recent date prior thereto by the appropriate Governmental
Authority, (B) signature and incumbency certificates of the officers of Alon
Assets or such MLP Party, (C) resolutions of the Board of Directors or similar
governing body of such Credit Party or MLP Party approving and authorizing the
MLP IPO, the Drop Down Transactions, the other transactions contemplated by the
Registration Statement to occur on or prior to the Drop Down Date and the
execution, delivery and performance of each MLP Credit Document (including the
MLP Credit Agreement) to which it is to become party as of the Drop Down Date,
certified as of the Drop Down Date by such secretary or assistant secretary as
being in full force and effect without modification or amendment, and (D) a good
standing certificate from the applicable Governmental Authority of Alon Asset’s
or such MLP Party’s jurisdiction of organization, dated the Drop Down Date or a
recent date prior thereto, and (ii) such other documents and certificates as the
Administrative Agent may reasonably request relating to the organization,
existence and

177
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






good standing of Alon Assets or each MLP Party and the authorization of the MLP
IPO, the Drop Down Transactions and the other transactions contemplated by the
Registration Statement to occur on or prior to the Drop Down Date, all in form
and substance reasonably satisfactory to the Administrative Agent.
(f)    Organizational and Capital Structure; Indebtedness and Equity Interests.
The organizational structure and the capital structure of the Borrower and the
Subsidiaries, after giving effect to the Drop Down Date Transactions, shall be
as set forth on Schedule 11.2(f). Immediately after giving effect to the Drop
Down Date Transactions, none of the MLP Parties shall have outstanding any
Indebtedness for Borrowed Money, letter of credit facility or preferred Equity
Interests, other than (i) Indebtedness incurred under the MLP Credit Documents,
(ii) Permitted Revolving/LC Facilities and Permitted Supply & Offtake Agreements
(in each case as defined in the MLP Credit Agreement), (iii) intercompany
Indebtedness among the MLP Parties, (iv) Capital Lease Obligations that would
otherwise be permitted pursuant to Section 6.1(e) of the MLP Credit Agreement,
and (v) other Indebtedness set forth on Schedule 6.1 to the MLP Credit
Agreement. The Partnership shall have repaid, to the extent of the Net Proceeds
received by it from the MLP IPO, amounts owed under the Existing Subordinated
Intercompany Notes and, to the extent of any amounts thereunder remaining
outstanding, the Existing Subordinated Intercompany Notes shall have been
converted into Equity Interests in the Partnership on or prior the Drop Down
Date. All the issued and outstanding Equity Interests in the Partnership shall
either be in the form of (a) the general partner interest, owned beneficially
and of record by the GP, or (b) the common units representing limited partner
interests.
(g)    Permitted Revolving/LC Facilities and Permitted Supply & Offtake
Agreements. The Partnership and its Subsidiaries shall have in full force and
effect either (a) Permitted Revolving/LC Facilities (as defined in the MLP
Credit Agreement) in an aggregate principal amount of at least $200,000,000 or
(b) Permitted Supply & Offtake Agreements (as defined in the MLP Credit
Agreement) in respect of the inventory needs of the Big Spring Refinery and
Permitted Revolving/LC Facilities (as defined in the MLP Credit Agreement) in an
aggregate principal amount of at least $100,000,000, and the scheduled
expiration or termination date thereof shall be no earlier than the first
anniversary of the Drop Down Date (and no default or event of default shall
exist thereunder and no notice of termination or any similar event shall have
been delivered thereunder).
(h)    Consents and Amendments; MLP Intercompany Agreements. Each of the Drop
Down Date Consent and Amendment Documents shall have been executed and delivered
by the parties thereto and shall have become effective, all in accordance with
applicable law and in compliance with each document being amended or under which
any consent or waiver is thereby being granted, and the Administrative Agent
shall have received a copy of each Drop Down Date Consent and Amendment
Document, certified by an Authorized Officer (as defined in the MLP Credit
Agreement) of the Partnership as complete and correct. No other consent shall be
required under the Existing IDB Credit Agreement for the MLP IPO or any Drop
Down Transaction. The Borrower shall have delivered to the Administrative Agent
Schedule 11.2(h), setting forth a complete and correct list of each MLP
Intercompany Agreement in effect on the Drop Down Date, and a copy of each such
MLP Intercompany Agreement, in each case certified by an Authorized Officer of
the Partnership as complete and correct. The Borrower shall have

178
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






delivered to the Administrative Agent a copy of the Partnership Agreement,
certified by an Authorized Officer of the Partnership as complete and correct.
(i)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons that,
in each case, are necessary in connection with the MLP IPO, the Drop Down
Transactions and the other transactions contemplated by the Registration
Statement to occur on or prior to the Drop Down Date, and each of the foregoing
shall be in full force and effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any Governmental
Authority that could restrain, prevent or otherwise impose adverse conditions on
the consummation of the MLP IPO, the Drop Down Transactions and the other
transactions contemplated by the Registration Statement to occur on or prior to
the Drop Down Date; no action, request for stay, petition for review, rehearing
or reconsideration or appeal with respect to any of the foregoing shall be
pending; and the time for any Governmental Authority to take any action to set
aside or otherwise revoke its authorization of or consent to the consummation of
the MLP IPO, the Drop Down Transactions and the other transactions contemplated
by the Registration Statement to occur on or prior to the Drop Down Date shall
have expired.
(j)    MLP Credit Documents; Collateral and Guarantee Requirement. The
Administrative Agent shall have received from each MLP Party either (i) a
counterpart of the MLP Credit Agreement, the Reaffirmation Agreement and each
other MLP Credit Document to which such MLP Party is contemplated to be a party
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile or electronic image scan
transmissions) that such party has signed a counterpart of each such agreement.
The Administrative Agent shall have executed and delivered the MLP Credit
Agreement on behalf of each Lender, and each Lender hereby directs the
Administrative Agent to do so. The Collateral and Guarantee Requirement set
forth in the MLP Credit Agreement shall have been satisfied. The Collateral
Agent shall have received a completed Collateral Questionnaire in form and
substance reasonably satisfactory to the Collateral Agent, dated the Drop Down
Date and executed by an Authorized Officer (as defined in the MLP Credit
Agreement) of the Partnership, together with all attachments contemplated
thereby, including the results of a search of the UCC (or equivalent) filings
made with respect to the MLP Parties in the jurisdictions contemplated by the
Collateral Questionnaire and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Collateral Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens (as defined in the MLP Credit Agreement)
or have been released.
(k)    Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Partnership’s insurance broker or other evidence reasonably
satisfactory to it that the insurance required to be maintained pursuant to
Section 5.5 of the MLP Credit Agreement is in full force and effect, together
with customary endorsements naming the Collateral Agent under the MLP Credit
Agreement, for the benefit of Secured Parties (as defined in the MLP Credit
Agreement), as additional insured and loss payee thereunder to the extent
required under such Section 5.5.
(l)    Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent, the Collateral
Agent and the

179
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Lenders and dated the Drop Down Date) of each of (i) Vinson & Elkins LLP,
counsel for the Credit Parties and the MLP Parties, and (ii) local counsel for
the Credit Parties and the MLP Parties in each jurisdiction in which any Credit
Party or MLP Party is organized or where a Material Real Estate Asset of an MLP
Party is located, and the laws of which are not covered by the opinion referred
to in clause (i) above, in each case in form and substance reasonably
satisfactory to the Administrative Agent (and each Credit Party and MLP Party
hereby instructs such counsel to deliver such opinion to the Administrative
Agent).
(m)    Fees. On or prior to the Drop Down Date, the Borrower and the Partnership
shall have paid to the Arrangers, the Administrative Agent and the Lenders all
costs, fees, expenses (including legal fees and expenses, title premiums and
recording taxes and fees) and other amounts due and payable on or prior to the
Drop Down Date pursuant to the Credit Documents, the MLP Credit Documents and
any engagement letter or fee letter by or among any Credit Party or MLP Party
and the Arrangers, the Administrative Agent or any Affiliate thereof in
connection with the credit facility provided in this Agreement or in the MLP
Credit Agreement, in each case to the extent due and notified to the Borrower or
the Partnership.
(n)    Drop Down Date Solvency Certificate. The Administrative Agent shall have
received the Drop Down Date Solvency Certificate, dated the Drop Down Date and
signed by the chief financial officer of the Partnership, in form and substance
reasonably satisfactory to the Administrative Agent, and demonstrating that
after giving effect to the consummation of the MLP IPO, the Drop Down
Transactions and the other transactions contemplated by the Registration
Statement to occur on or prior to the Drop Down Date and any rights of
contribution, the MLP Parties, taken as a whole, are and will be Solvent.
(o)    Drop Down Date Certificate. The Administrative Agent shall have received
the Drop Down Date Certificate, dated the Drop Down Date and signed by the chief
financial officer of each of the Borrower and the Partnership, together with all
attachments thereto.
(p)    No Adverse Proceedings. There shall not exist any Adverse Proceeding
that, individually or in the aggregate, materially impairs the MLP IPO, the Drop
Down Transactions, the other transactions contemplated by the Registration
Statement to occur on or prior to the Drop Down Date or any of the other
transactions contemplated by the Credit Documents or the MLP Credit Documents or
could reasonably be expected to have a Material Adverse Effect (as defined under
the MLP Credit Agreement) or a Material Adverse Effect.
(q)    PATRIOT Act. At least 10 days prior to the Drop Down Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
(r)    Ratings. Each of S&P and Moody’s shall have established a public credit
rating of the Partnership’s senior secured debt under the MLP Credit Agreement.
(s)    Schedules. The Borrower shall have delivered Schedules 1.1, 4.2,
4.11(b)(i), 4.11(b)(ii), 4.11(b)(iii), 4.11(b)(iv), 4.13(a), 4.13(b) and 4.23 to
the MLP Credit Agreement.

180
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






Upon delivery thereof, such Schedules shall for all purposes be the
corresponding Schedules under the MLP Credit Agreement and shall be a part
thereof.
[Remainder of page intentionally left blank]

181
[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


ALON USA ENERGY, INC.,
By:
/s/ Shai Even
 
Name: Shai Even
 
Title: Senior Vice President and Chief Financial Officer



ALON USA PARTNERS, LP,
By:
Alon USA Partners GP, LLC, its general partner
By:
/s/ Shai Even
 
Name: Shai Even
 
Title: Senior Vice President and Chief Financial Officer


[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------






ALON USA, INC.,
ALON USA CAPITAL, INC.,
ALON USA OPERATING, INC.,
ALON ASSETS, INC.,
ALON REFINING, INC.,
ALON PARAMOUNT HOLDINGS, INC.,
ALON USA PARTNERS GP, LLC,
ALON USA GP, LLC,
ALON USA REFINING, INC.,
ALON USA DELAWARE, LLC,
PARAMOUNT OF OREGON, LLC,
PARAMOUNT OF WASHINGTON, LLC,
ALON ASPHALT BAKERSFIELD, INC.,
ALON CRUDE PIPELINE, LLC,
PARAMOUNT PETROLEUM CORPORATION,
PARAMOUNT PETROLEUM CORPORATION OF ARIZONA, INC.,
ALON BAKERSFIELD PROPERTY, INC.,
EDGINGTON OIL COMPANY, LLC,
ALON TERMINALS, INC.,
ALON SUPPLY, INC.,
By:
/s/ Shai Even
 
Name: Shai Even
 
Title: Senior Vice President, Vice President and/or Chief Financial Officer, as
applicable




[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------








ALON USA, LP,
By:
Alon USA GP, LLC, its general partner
By:
/s/ Shai Even
 
Name: Shai Even
 
Title: Senior Vice President and Chief Financial Officer


[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------








ALON RENEWABLE FUELS, INC.,
By:
/s/ Shai Even
 
Name: Shai Even
 
Title: Senior Vice President




[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]

--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent and the
Collateral Agent and as a Lender,
By:
/s/ Mikhail Faybusovich
 
Name: Mikhail Faybusovich
 
Title: Director
 
 
By:
/s/ Wei-Jen Yuan
 
Name: Wei-Jen Yuan
 
Title: Associate
 
 








[[NYCORP:3374084v15:3156W: 11/13/2012--12:30 p]]